Exhibit 10.2

 

EXECUTION COPY

 

--------------------------------------------------------------------------------

 

TRUMP ENTERTAINMENT RESORTS HOLDINGS, L.P.

TRUMP ENTERTAINMENT RESORTS FUNDING, INC.

 

$1,250,000,000

 

8½% SENIOR SECURED NOTES DUE 2015

 

--------------------------------------------------------------------------------

 

INDENTURE

 

Dated as of May 20, 2005

 

--------------------------------------------------------------------------------

 

U.S. BANK NATIONAL ASSOCIATION,

as Trustee

 

--------------------------------------------------------------------------------

 



--------------------------------------------------------------------------------

This INDENTURE dated as of May 20, 2005, is by and among Trump Entertainment
Resorts Holdings, L.P., a Delaware limited partnership (the “Company”), Trump
Entertainment Resorts Funding, Inc., a Delaware corporation (“TER Funding”) (the
Company and TER Funding, each an “Issuer,” and together, the “Issuers”), each
Guarantor (as defined herein) from time to time party hereto, and U.S. Bank
National Association, a national banking association, as trustee (the
“Trustee”).

 

WHEREAS, pursuant to the second amended and restated joint plan of
reorganization of THCR/LP Corporation and certain of its subsidiaries and
affiliates, including the Issuers, dated as of March 30, 2005 (as amended,
supplemented or modified from time to time, the “Plan”) in connection with the
Cases (as defined herein), the Issuers have agreed to issue the Notes (as
defined herein) on the terms and conditions set forth herein;

 

WHEREAS, the total principal amount of the Notes issued under this Indenture is
$1.25 billion, of which $730 million (as defined herein, the “Qualified
Portion”) is initially intended to qualify under the requirements of Section
465(b)(6) of the Internal Revenue Code of 1986, as amended and in effect from
time to time, as interpreted by the applicable regulations thereunder and $520
million is not intended to so qualify (as defined herein, the “Non-Qualified
Portion”);

 

WHEREAS, pursuant to the terms of the Indenture and the other Note Documents (as
defined herein), both the Qualified Portion and the Non-Qualified Potion are
guaranteed by all of the Domestic Restricted Subsidiaries (as defined herein) of
the Issuers, which Guarantees (as defined herein) are non-recourse and recourse,
respectively, to the Guarantors in the same proportion as the Issuers’
Obligations (as defined herein) under the Notes;

 

WHEREAS, the Obligations of the Issuers and the Guarantors (other than Trump
Indiana and any future Subsidiary that is treated as a corporation under U.S.
federal income tax law that in the future may become a Guarantor under this
Indenture) with respect to both the Non-Qualified Portion and the Qualified
Portion of the Notes are secured by the Collateral (as defined herein);

 

WHEREAS, with respect to the Qualified Portion of the Notes (whether the
Obligations of the Issuers under the Notes or the Guarantors under the
Guarantees hereunder), such Obligations are non-recourse to such Issuer or
Guarantor and satisfaction of payment for such Obligations is limited to the
Collateral;

 

WHEREAS, with respect to the Non-Qualified Portion of the Notes (whether
Obligations of the Issuers under the Notes or the Guarantors under the
Guarantees hereunder), such Obligations are recourse to such Issuer or Guarantor
and the satisfaction of payment for such Obligations are not limited to the
Collateral, but such Obligations are general obligations of such Issuer or
Guarantor (secured by the Collateral); and

 

WHEREAS, Trump Indiana (and any future Subsidiary that is treated as a
corporation under U.S. federal income tax law that may become a Guarantor under
this Indenture) has not and will not pledge any Collateral to secure the
Obligations under the Notes and therefore will not be obligated to satisfy any
Obligation under its Guarantee on the Qualified Portion of the Notes, but has
and will fully Guarantee the Non-Qualified Portion of the Notes, which Guarantee
is not secured, and which Obligations are and will be general obligations of
Trump Indiana or any such future Domestic Restricted Subsidiary.

 

NOW, THEREFORE, the Issuers, each Guarantor and the Trustee agree as follows for
the benefit of each other and for the equal and ratable benefit of the Holders
of the 8½% Senior Secured Notes due 2015 (the “Notes”) issued under this
Indenture:

 



--------------------------------------------------------------------------------

ARTICLE 1.

 

DEFINITIONS AND INCORPORATION BY REFERENCE

 

Section 1.01. Definitions.

 

For all purposes of this Indenture, except as otherwise expressly provided or
unless the context otherwise requires:

 

“Acquired Indebtedness” means, with respect to any specified Person,

 

(1) Indebtedness of any other Person existing at the time such other Person is
merged with or into or became a Restricted Subsidiary of such specified Person,
including Indebtedness incurred in connection with, or in contemplation of, such
other Person merging with or into or becoming a Restricted Subsidiary of such
specified Person, and

 

(2) Indebtedness secured by a Lien encumbering any asset acquired by such
specified Person.

 

Indebtedness shall be deemed to be incurred on the date of the related
acquisition of such asset or the date such other Person becomes a Restricted
Subsidiary, including by designation, or the date of such merger or
consolidation, as applicable.

 

“Affiliate” of any specified Person means any other Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such specified Person. For purposes of this definition, “control”
(including, with correlative meanings, the terms “controlling,” “controlled by”
and “under common control with”), as used with respect to any Person, shall mean
the possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of such Person, whether through the
ownership of voting securities, by agreement or otherwise.

 

“Agent” means any Registrar, co-registrar, Paying Agent or additional paying
agent.

 

“Applicable Procedures” means, with respect to any transfer or exchange of or
for beneficial interests in any Global Note, the rules and procedures of the
Depositary that apply to such transfer or exchange.

 

“Asset Acquisition” means (1) an Investment by the Company or any of its
Restricted Subsidiaries in any other Person pursuant to which such Person shall
become a Restricted Subsidiary, or shall be merged with or into the Company or
any Restricted Subsidiary or (2) the acquisition by the Company or any
Restricted Subsidiary of the property of any person (other than a Restricted
Subsidiary) that constitutes all or substantially all of the property of such
person or comprises any division or line of business of such person or any other
properties of such person other than in the ordinary course of business.

 

“Asset Sale” means:

 

(1) the sale, lease, conveyance, transfer or other disposition, whether in a
single transaction or a series of related transactions, of property or assets
(including by way of a Sale and Lease-Back Transaction) of the Company or any
Restricted Subsidiary (each referred to in this definition as a “disposition”),
or

 

(2) the issuance or sale of Equity Interests of any Restricted Subsidiary,
whether in a single transaction or a series of related transactions,

 

in each case, other than:

 

(a) a disposition of Cash Equivalents or obsolete or worn out equipment in the
ordinary course of business, Inventory or goods held for sale in the ordinary
course of business;

 

2



--------------------------------------------------------------------------------

(b) the disposition of all or substantially all of the assets of the Company and
its Subsidiaries in a manner permitted pursuant to Section 5.01 or any
disposition that constitutes a Change of Control hereunder;

 

(c) the making of any Restricted Payment or Permitted Investment that is
permitted to be made, and is made, under Section 4.10;

 

(d) any disposition of assets or issuance or sale of Equity Interests of any
Restricted Subsidiary in any transaction or series of transactions with an
aggregate Fair Market Value of less than $1.0 million;

 

(e) any disposition of property or assets or issuance of securities by a
Restricted Subsidiary to the Company or by the Company or a Restricted
Subsidiary to a Guarantor (other than Trump Indiana or any other Guarantor that
is treated as a corporation for U.S. federal income tax purposes);

 

(f) the lease, assignment or sub-lease of any real or personal property in the
ordinary course of business;

 

(g) any sale of Equity Interests in, or Indebtedness or other securities of, an
Unrestricted Subsidiary; and

 

(h) the sale of the World’s Fair Site under the Plan.

 

“Attributable Debt” in respect of a Sale and Lease-Back Transaction means, at
the time of determination, the present value of the obligation of the lessee for
net rental payments during the remaining term of the lease included in such Sale
and Lease-Back Transaction, including any period for which such lease has been
extended or may, at the option of the lessor, be extended. Such present value
shall be calculated using a discount rate equal to the rate of interest implicit
in such transaction, determined in accordance with GAAP.

 

“Bankruptcy Law” means Title 11, U.S. Code or any similar federal or state law
for the relief of debtors, or the law of any other jurisdiction relating to
bankruptcy, insolvency, winding up, liquidation, reorganization or relief of
debtors.

 

“Beneficial Owner” has the meaning assigned to such term in Rule 13d-3 and Rule
13d-5 under the Exchange Act, except that in calculating the beneficial
ownership of any particular “person” (as that term is used in Section 13(d)(3)
of the Exchange Act), such “person” shall be deemed to have beneficial ownership
of all securities that such “person” has the right to acquire by conversion or
exercise of other securities, whether such right is currently exercisable or is
exercisable only upon the occurrence of a subsequent condition. The terms
“Beneficially Owns” and “Beneficially Owned” have a corresponding meaning.

 

“Berthing Agreement” means the Trump Berthing Agreement, dated as of April 23,
1996 as amended, by and between Trump Indiana and BHR Joint Venture as the same
is in effect on the Issue Date (and any renewals or replacements thereof or
amendments thereto so long as (i) the terms of such renewals, replacements or
amendments are not less favorable to the Holders in any material respect, taken
as a whole, as compared to the applicable agreement as in effect on the Issue
Date or (ii) the Berthing Agreement between BHR Joint Venture and Majestic Star,
LLC is simultaneously amended in analogous fashion).

 

“BHR Joint Venture” means Buffington Harbor Riverboats, LLC, a Delaware limited
liability company, in which Trump Indiana currently owns a 50% membership
interest, and any other flow through entity owned solely by the members of the
BHR Joint Venture.

 

“Board of Directors” means (1) with respect to a corporation, the board of
directors of the corporation; (2) with respect to a partnership, the Board of
Directors of the general partner of the partnership; (3) with respect to a
limited liability company, the board of directors of the single member or the
managing member of such limited liability company, as applicable, or in the case
of a manager-managed limited liability company, the board of directors, board of
managers or manager of such manager; and (4) with respect to any other Person,
the board or committee of such Person serving a similar function.

 

3



--------------------------------------------------------------------------------

“Board Resolution” means a copy of a resolution certified by the secretary or an
assistant secretary (or individual performing comparable duties) of the
applicable Person to have been duly adopted by the Board of Directors of such
Person and to be in full force and effect on the date of such certification, and
delivered to the Trustee.

 

“Business Day” means each day which is not a Legal Holiday.

 

“Capitalized Lease Obligation” means, at the time any determination thereof is
to be made, the amount of the liability in respect of a capital lease that would
at such time be required to be capitalized and reflected as a liability on a
balance sheet (excluding the footnotes thereto) in accordance with GAAP.

 

“Capital Stock” means:

 

(1) in the case of a corporation, corporate stock,

 

(2) in the case of an association or business entity, any and all shares,
interests, participations, rights or other equivalents (however designated) of
corporate stock,

 

(3) in the case of a partnership or limited liability company, partnership or
membership interests (whether general or limited), and

 

(4) any other interest or participation that confers on a Person the right to
receive a share of the profits and losses of, or distributions of assets of, the
issuing Person.

 

“Cases” means the cases filed by Trump Hotels & Casino Resorts, Inc. and its
subsidiaries with the United States Bankruptcy Court for the District of New
Jersey under chapter 11 of the United States Bankruptcy Code (Case Nos. 04-46898
through 04-046925).

 

“Cash Equivalents” means

 

(1) United States dollars,

 

(2) in the case of any Foreign Restricted Subsidiary, such local currencies held
by them from time to time in the ordinary course of business,

 

(3) securities issued or directly and fully and unconditionally guaranteed or
insured by the United States government or any agency or instrumentality thereof
the securities of which are unconditionally guaranteed as a full faith and
credit obligation of such government with maturities of 12 months or less from
the date of acquisition,

 

(4) certificates of deposit, time deposits and eurodollar time deposits with
maturities of one year or less from the date of acquisition, bankers’
acceptances with maturities not exceeding one year and overnight bank deposits,
in each case with any commercial bank having capital and surplus of not less
than $300 million and a Thomson Bank Watch Rating of “B” or better,

 

(5) repurchase obligations with a term of not more than seven days for
underlying securities of the types described in clauses (3) and (4) entered into
with any financial institution meeting the qualifications specified in clause
(4) above,

 

(6) commercial paper rated at least P-1 by Moody’s or at least A-1 by S&P and in
each case maturing within 12 months after the date of creation thereof,

 

(7) marketable short-term money market and similar securities having a rating of
at least P-2 or A-2 from either Moody’s or S&P, respectively (or, if at any time
neither Moody’s nor S&P shall be rating such

 

4



--------------------------------------------------------------------------------

obligations, an equivalent rating from another Rating Agency) and in each case
maturing within 12 months after the date of creation thereof,

 

(8) investment funds investing 95% of their assets in securities of the types
described in clauses (1) through (7) above, and

 

(9) readily marketable direct obligations issued by any state of the United
States of America or any political subdivision thereof having one of the two
highest rating categories obtainable from either Moody’s or S&P with maturities
of 24 months or less from the date of acquisition.

 

Notwithstanding the foregoing, Cash Equivalents shall include amounts
denominated in currencies other than those set forth in clauses (1) and (2)
above, provided that such amounts are converted into any currency listed in
clauses (1) and (2) above as promptly as practicable and in any event within ten
Business Days following the receipt of such amounts.

 

“Casino Property” means, (i) the hotel and complex currently known as the “Trump
Plaza Hotel Casino” in Atlantic City, New Jersey, (ii) the hotel and complex
currently known as the “Trump Marina Hotel Casino” in Atlantic City, New Jersey,
(iii) the hotel and complex currently known as the “Trump Taj Mahal Casino
Resort” in Atlantic City, New Jersey, or (iv) the riverboat and hotel complex
currently known as the “Trump Indiana Casino Hotel” in Gary, Indiana, in each
case including ancillary structures and facilities located on all such premises
and all furniture, fixtures and equipment contained therein and all Equity
Interests in any joint ventures related thereto.

 

“Change of Control” means the occurrence of any of the following:

 

(1) the direct or indirect sale, lease, transfer, conveyance or other
disposition (other than by way of merger or consolidation), in one or a series
of related transactions, of all or substantially all of the properties or assets
of the Issuers and its Subsidiaries, taken as a whole, to any “person” (as that
term is used in Section 13(d)(3) of the Exchange Act or any successor provision)
other than to a direct or indirect Wholly-Owned Subsidiary of the Company;

 

(2) the liquidation or dissolution of, or adoption of a plan relating to the
liquidation or dissolution of, either of the Issuers or any successors thereto;

 

(3) the consummation of any transaction (including, without limitation, any
merger or consolidation) the result of which is that any “person” (as that term
is used in Section 13(d)(3) of the Exchange Act or any successor provision),
becomes the Beneficial Owner, directly or indirectly, of more than 50% of the
total voting power entitled to vote in the election of directors of TER or such
other Person surviving the transaction; or

 

(4) the first day on which a majority of the members of TER’s Board of Directors
are not Continuing Directors.

 

“Collateral” means, collectively, all of the property and assets of the Issuers
or the Guarantors which, at the time in question, is subject to the Liens
created by the Collateral Documents.

 

“Collateral Account” means the collateral account established pursuant to the
Indenture and the Collateral Documents.

 

“Collateral Agent” means the collateral agent under the Collateral Documents.

 

“Collateral Documents” means, collectively, the Mortgages, the Security
Agreement, the Intercreditor Agreement and all other mortgages, deeds of trust,
pledge agreements, collateral assignments, security agreements, fiduciary
transfers, debentures, fiduciary assignments or other instruments evidencing or
creating any Liens in favor of the Collateral Agent in all or any portion of the
Collateral, in each case, as amended, amended and

 

5



--------------------------------------------------------------------------------

restated, extended, renewed, supplemented or otherwise modified from time to
time, in accordance with the terms thereof.

 

“Company” means Trump Entertainment Resorts Holdings, L.P., a Delaware limited
partnership, and any successor thereto.

 

“consolidated” with respect to any Person, unless otherwise specifically
indicated, refers to such Person consolidated with the Restricted Subsidiaries,
and excludes from such consolidation any Unrestricted Subsidiary as if such
Unrestricted Subsidiary were not an Affiliate of such Person.

 

“Consolidated Depreciation and Amortization Expense” means with respect to any
Person for any period, the total amount of depreciation and amortization
expense, including the amortization of deferred financing fees and other related
noncash charges, excluding any noncash item that represents an accrual or
reserve for a cash expenditure for a future period, of such Person and the
Restricted Subsidiaries for such period on a consolidated basis and otherwise
determined in accordance with GAAP.

 

“Consolidated Fixed Charges” means, with respect to any Person for any period,
the sum, without duplication, of:

 

(1) consolidated interest expense of such Person and the Restricted Subsidiaries
for such period, (including amortization of original issue discount resulting
from the issuance of Indebtedness at less than par, non-cash interest payments
(but excluding any non-cash interest expense attributable to the movement in the
mark to market valuation of Hedging Obligations or other derivative instruments
pursuant to Financial Accounting Standards Board Statement No. 133 “Accounting
for Derivative Instruments and Hedging Activities”), the interest component of
Capitalized Lease Obligations, all deferred payment obligations and net
payments, if any, pursuant to interest rate Hedging Obligations with respect to
Indebtedness, and all commissions, discounts and other fees and charges owed
with respect to bankers’ acceptances, letter of credit financings and Hedging
Obligations,

 

(2) the product of (a) all cash dividend payments (excluding items eliminated in
consolidation) on any series of preferred stock of such Person made during such
period plus all cash dividend payments (excluding items eliminated in
consolidation) on any series of Disqualified Stock made during such period, and
(b) a fraction, the numerator of which is one and the denominator of which is
one minus the then current combined federal, state and local statutory tax rate
of such Person, expressed as a decimal, and

 

(3) consolidated capitalized interest of such Person and the Restricted
Subsidiaries for such period, whether paid or accrued, less

 

(4) interest income for such period.

 

For purposes of this definition, interest on a Capitalized Lease Obligation
shall be deemed to accrue at an interest rate reasonably determined by such
Person to be the rate of interest implicit in such Capitalized Lease Obligation
in accordance with GAAP.

 

“Consolidated Net Income” means, with respect to any Person for any period, the
aggregate of the Net Income of such Person and the Restricted Subsidiaries for
such period, on a consolidated basis, and otherwise determined in accordance
with GAAP, adjusted to exclude (only to the extent included in computing such
Net Income and without duplication):

 

(1) any after-tax effect of extraordinary, non-recurring or unusual gains or
losses (less all fees and expenses relating thereto) or expenses (including
those relating to severance, relocation costs, one-time compensation charges and
the Transactions),

 

(2) the cumulative effect of a change in accounting principles during such
period,

 

6



--------------------------------------------------------------------------------

(3) the Net Income for such period of any Person that is not a Subsidiary, or is
an Unrestricted Subsidiary, or that is accounted for by the equity method of
accounting; provided that Consolidated Net Income of the Company shall be
increased by the amount of dividends or distributions or other payments that are
actually paid in cash (or to the extent converted into cash) to the referent
Person or a Restricted Subsidiary thereof in respect of such period, and

 

(4) the Net Income for such period of any Restricted Subsidiary (other than any
Guarantor), if the declaration or payment of dividends or similar distributions
by that Restricted Subsidiary of its Net Income is not at the date of
determination wholly permitted without any prior governmental approval (which
has not been obtained) or, directly or indirectly, by the operation of the terms
of its charter or any agreement, instrument, judgment, decree, order, statute,
rule, or governmental regulation applicable to that Restricted Subsidiary or its
stockholders, unless such restriction with respect to the payment of dividends
or in similar distributions has been legally waived, provided that Consolidated
Net Income of the Company will be increased by the amount of dividends or other
distributions or other payments actually paid in cash (or to the extent
converted into cash) to the Company or a Restricted Subsidiary thereof in
respect of such period, to the extent not already included therein.

 

To the extent not already reduced thereby, Consolidated Net Income of the
Company for any period shall be reduced by the aggregate amount of all Permitted
Tax Distributions made during, or distributable in respect of, such period.

 

“Contested Collateral Lien Conditions” means the following conditions:

 

(1) any proceeding instituted contesting such Lien shall conclusively operate to
stay the sale or forfeiture of any portion of the Collateral on account of such
Lien;

 

(2) at the option and upon request of the Collateral Agent, the Issuers or any
Guarantor, as applicable, shall maintain cash reserves in an amount sufficient
to pay and discharge such Lien and the Collateral Agent’s reasonable estimate of
all interest and penalties related thereto; and

 

(3) such Lien shall in all respects be subject and subordinate in priority to
the Lien created and evidenced by the Collateral Documents, except if and to the
extent that the law or regulation creating, permitting or authorizing such Lien
provides that such Lien is or must be superior to the Lien created and evidenced
by the Collateral Documents.

 

“Continuing Director” means, as of any date of determination, any member of the
Board of Directors of TER who:

 

(1) was a member of the Board of Directors of TER on the Issue Date; or

 

(2) was nominated for election or elected or appointed to such Board of
Directors (i) as long as the Voting Agreement is in effect, in accordance with
the Voting Agreement or (ii) if the Voting Agreement is no longer in effect in
accordance with its terms (and not as a result of a breach by either party
thereto), with the approval of a majority of the Continuing Directors who were
members of the Board of Directors at the time of such election or appointment.

 

“Corporate Trust Office of the Trustee” shall be at the address of the Trustee
specified in Section 13.02 hereof, or such other address as to which the Trustee
may give notice to the Issuers.

 

“Credit Facilities” means, with respect to the Company or any of the Restricted
Subsidiaries, one or more debt facilities, including the Senior Credit Facility,
or commercial paper facilities with banks or other institutional lenders or
investors or indentures providing for revolving credit loans, term loans,
receivables financing, including through the sale of receivables to such lenders
or to special purpose entities formed to borrow from such lenders against
receivables, letters of credit or other long-term indebtedness, including any
guarantees, collateral documents, instruments and agreements executed in
connection therewith, and any amendments,

 

7



--------------------------------------------------------------------------------

supplements, modifications, extensions, renewals, restatements, refundings or
refinancings thereof and any indentures or credit facilities or commercial paper
facilities with banks or other institutional lenders or investors that replace,
refund or refinance any part of the loans, Notes, other credit facilities or
commitments thereunder, including any such replacement, refunding or refinancing
facility or indenture that increases the amount borrowable thereunder or alters
the maturity thereof (provided that such increase in borrowings is permitted
under Section 4.09).

 

“Credit Facility Agent” means, at any time, the Person serving at such time as
the “Agent” or “Administrative Agent” under the Credit Facilities or any other
representative then most recently designated in accordance with the applicable
provisions of the Credit Facilities, together with its successors in such
capacity.

 

“Custodian” means, with respect to the Notes issuable or issued in whole or in
part in global form, the Person specified in Section 2.03(c) as Custodian with
respect to the Notes, and any and all successors thereto appointed as custodian
hereunder and having become such pursuant to the applicable provisions of this
Indenture.

 

“Default” means any event that is, or with the passage of time or the giving of
notice or both would be, an Event of Default.

 

“Definitive Note” means a certificated Note registered in the name of the Holder
thereof and issued in accordance with Section 2.06 hereof, in substantially the
form of Exhibit A hereto except that such Note shall not bear the Global Note
Legend and shall not have the “Schedule of Exchanges of Interests in the Global
Note” attached thereto.

 

“Depositary” means, with respect to the Notes issuable or issued in whole or in
part in global form, the Person specified in Section 2.03(b) hereof as the
Depositary with respect to the Notes, and any and all successors thereto
appointed as depositary hereunder and having become such pursuant to the
applicable provisions of this Indenture.

 

“Disqualified Stock” means, with respect to any Person, any Capital Stock of
such Person which, by its terms, or by the terms of any security into which it
is convertible or for which it is putable or exchangeable, or upon the happening
of any event, matures or is mandatorily redeemable, pursuant to a sinking fund
obligation or otherwise, or is redeemable at the option of the holder thereof,
in whole or in part, in each case prior to the date 91 days after the earlier of
the maturity date of the Notes or the date the Notes are no longer outstanding;
provided, however, that any Capital Stock that would constitute Disqualified
Stock solely because the holders thereof have the right to require the Issuers
to repurchase that Capital Stock upon the occurrence of a Change of Control or
an Asset Sale will not constitute Disqualified Stock if the terms of that
Capital Stock provide that the Issuers may not repurchase or redeem any of that
Capital Stock unless the repurchase or redemption complies with Section 4.10;
provided further that if such Capital Stock is issued to any plan for the
benefit of employees of the Company or its Subsidiaries or by any such plan to
such employees, such Capital Stock shall not constitute Disqualified Stock
solely because it may be required to be repurchased by the Company or its
Subsidiaries in order to satisfy applicable statutory or regulatory obligations.

 

“Domestic Restricted Subsidiary” means any Domestic Subsidiary that is a
Restricted Subsidiary.

 

“Domestic Subsidiary” means, with respect to any Person, any Subsidiary of such
Person other than a Foreign Subsidiary.

 

“EBITDA” means, with respect to any Person for any period, the Consolidated Net
Income of such Person for such period, plus, without duplication:

 

(1) an amount equal to any extraordinary loss plus any net loss realized by such
person or any of its Restricted Subsidiaries in connection with an Asset Sale to
the extent such losses were deducted in computing Consolidated Net Income, plus

 

(2) provision for taxes based on income or profits of such Person for such
period deducted in computing Consolidated Net Income and, in the case of the
Company, the amount of all Permitted Tax Distributions

 

8



--------------------------------------------------------------------------------

made during, or distributable in respect of, such period, to the extent deducted
in calculating Consolidated Net Income of the Company for such period, plus

 

(3) Consolidated Fixed Charges of such Person for such period to the extent the
same was deducted in calculating such Consolidated Net Income, plus

 

(4) Consolidated Depreciation and Amortization Expense of such Person for such
period to the extent the same were deducted in computing Consolidated Net
Income, plus

 

(5) any fees, expenses or charges related to or arising from the restructuring
of Company, Trump Hotels & Casino Resorts, Inc. and their affiliates and
subsidiaries (collectively, the “Debtors”) in connection with the Cases,
including, without limitation, all fees, expenses or charges incurred or
reimbursed by the Debtors (including those of the Debtors, the informal
committees of holders of the Debtors’ public indebtedness, the committee
appointed to represent the interests of equity holders in the Cases, DLJ
Merchant Banking Partners III, L.P., the indenture trustees for the Debtors’
outstanding bonds, any witnesses retained by the Debtors in the Cases and the
respective legal and financial advisors of such parties), whether incurred in
connection with the planning, negotiation, structuring or implementation of the
Debtors’ plan of reorganization, and whether incurred prior to the petition date
of the Cases, during the pendency of the Cases or after the effective date of
the Cases, plus

 

(6) without duplication, any other non-cash charges, including any write off or
write downs (including charges related to New Jersey Casino Reinvestment
Development Authority obligations), reducing Consolidated Net Income for such
period, excluding any such charge that represents an accrual or reserve for a
cash expenditure for a future period, less

 

(7) non-cash items increasing Consolidated Net Income for such period, other
than the accrual of revenue in the ordinary course of business and other than
any items which represent the reversal of any accrual of, or cash reserve for,
anticipated cash charges for any prior period.

 

“Equity Interests” means Capital Stock and all warrants, options or other rights
to acquire Capital Stock or other Equity Interests, but excluding any debt
security that is convertible into, or exchangeable for, Capital Stock.

 

“Equity Offering” means any public or private sale of Capital Stock of (a) the
Company (other than Disqualified Stock) or (b) the Parent, to the extent the
cash proceeds thereof are contributed to the Company, other than:

 

(1) public offerings with respect to the Company’s or the Parent’s common stock
registered on Form S-8; and

 

(2) issuances to the Company or any Subsidiary of the Company or the Parent.

 

“Event of Loss” means, with respect to any property, any (i) loss, destruction
or damage of such property, (ii) condemnation, seizure or taking, by exercise of
the power of eminent domain or otherwise, of such property, or confiscation or
requisition of the use of such property or (iii) settlement in lieu of clause
(ii) above.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations of the SEC promulgated thereunder.

 

“Excluded Assets” means the following items or types of property or assets,
whether now owned or hereafter acquired:

 

(1) all right, title and interest of the Issuers and the Guarantors in and to
any and all Receivables, Inventory and commercial tort claims;

 

9



--------------------------------------------------------------------------------

(2) all right, title and interest of the Issuers and the Guarantors in and to
any and all Gaming Licenses;

 

(3) all right, title and interest of the Issuers and the Guarantors in and to
any and all property securing indebtedness permitted under clause (3) or (4) of
paragraph (b) of Section 4.09 to the extent that (y) such property is collateral
securing the obligations in respect of such Indebtedness and (z) the Lien on
such property is permitted to be incurred pursuant to Section 4.11;

 

(4) all right, title and interest of the Issuers and the Guarantors in and to
any and all cash, Cash Equivalents and securities and deposit accounts, except
for Collateral Account Funds (as defined in the Security Agreement);

 

(5) all right, title and interest of the Issuers and the Guarantors in and to
the World’s Fair Site;

 

(6) all right, title and interest of the Issuers and the Guarantors in and to
any and all general intangibles, books and records (except to the extent such
books and records also relate to the Collateral) relating to the foregoing
property described in clauses (1) through (5) above, and all proceeds and
products of any and all of the foregoing, including, without limitation,
proceeds of insurance, condemnation awards, tax refunds and other similar
property or claims with respect to any and all of the foregoing;

 

(7) any Equity Interests in Unrestricted Subsidiaries;

 

(8) one-third of Equity Interests in any Foreign Restricted Subsidiary; and

 

(9) any license, contract or permit to which any of the Parent, the Issuers or
their Subsidiaries is a party or any of its rights or interests thereunder to
the extent, but only to the extent, that such a grant would, under the terms of
such license, contract or permit, result in a breach of the terms of, or
constitute a default under, such license, contract or permit (other than to the
extent that any such term would be rendered ineffective pursuant to the Uniform
Commercial Code or any applicable law (including any Bankruptcy Law) or
principles of equity).

 

“Existing Indebtedness” means Indebtedness of the Company or the Restricted
Subsidiaries in existence on the Issue Date, other than any Indebtedness
discharged in connection with the issuance of Notes pursuant to the plan of
reorganization of Trump Hotels & Casino Resorts, Inc. and its subsidiaries in
connection with the Cases.

 

“Fair Market Value” means (a) with respect to any property, the sale value that
would be obtained in an arm’s-length transaction between an informed and willing
seller under no compulsion to sell and an informed and willing buyer under no
compulsion to buy, and (b) with respect to any redemption of Notes pursuant to
the applicable Gaming Laws:

 

(1) the last sales price regular way on the last trading day prior to the date
of determination of such value on the largest national securities exchange (or,
if said security is not listed on a national securities exchange, on the
National Market System of the National Association of Securities Dealers, Inc.
Automated Quotation System (“Nasdaq”)) on which such Notes shall have traded on
such trading day;

 

(2) if no such sales of such Notes occurred on such trading day, the mean
between the “bid” and “asked” prices on such national securities exchange or as
quoted on the National Market System of Nasdaq, as the case may be, on such last
trading day;

 

(3) if the Notes are not listed or quoted on any national securities exchange or
the National Market System of Nasdaq, the average of the closing bid and asked
prices on such day in the over-the-counter market as reported by Nasdaq or, if
bid and asked prices for the Notes have not been reported through Nasdaq, the
average of the bid and asked prices on such day as furnished by any New York
Stock Exchange member firm regularly making a market in the Notes, selected for
such purpose by the Company; or

 

10



--------------------------------------------------------------------------------

(4) if none of clauses (1) through (3) are applicable, the Fair Market Value of
such Notes as of the date of determination as determined in such manner as shall
be satisfactory to the Company, which shall be entitled to rely for such purpose
on the advice of any firm of investment bankers or securities dealers having
familiarity with the Notes.

 

“Foreign Restricted Subsidiary” means any Foreign Subsidiary that is a
Restricted Subsidiary.

 

“Foreign Subsidiary” means, with respect to any Person, any Subsidiary of such
Person that is not organized or existing under the laws of the United States,
any state thereof, the District of Columbia, or any territory thereof.

 

“GAAP” means generally accepted accounting principles in the United States which
are in effect on the Issue Date.

 

“Gaming Authorities” means any agency, authority, board, bureau, commission,
department, office or instrumentality of any nature whatsoever of the United
States Federal government, any foreign government, any state, province or city
or other political subdivision or otherwise, whether now or hereafter existing,
or any officer or official thereof, including, without limitation, the New
Jersey Casino Control Commission, the New Jersey Division of Gaming Enforcement,
the Indiana Gaming Commission and any other agency, in each case, with authority
to regulate any gaming operation (or proposed gaming operation) owned, managed
or operated by the Company or any of its Subsidiaries.

 

“Gaming Laws” mean all laws and regulations pursuant to which any Gaming
Authority possesses regulatory, licensing or permit authority over gambling,
gaming or casino activities conducted by the Company and its Subsidiaries.

 

“Gaming Licenses” means every license, franchise or other authorization required
to own, lease, operate or otherwise conduct or manage gambling, gaming or casino
activities in any state or jurisdiction where the Company or its Restricted
Subsidiaries conduct business, and any applicable liquor licenses.

 

“Global Note Legend” means the legend set forth in Section 2.06(f), which is
required to be placed on all Global Notes issued under this Indenture.

 

“Global Notes” means the global Notes substantially in the form of Exhibit A
hereto issued in accordance with Article 2 hereof.

 

“Government Securities” means securities that are:

 

(1) direct obligations of the United States of America for the timely payment of
which its full faith and credit is pledged, or

 

(2) obligations of a Person controlled or supervised by and acting as an agency
or instrumentality of the United States of America the timely payment of which
is unconditionally guaranteed as a full faith and credit obligation by the
United States of America, which, in either case, are not callable or redeemable
at the option of the issuers thereof, and shall also include a depository
receipt issued by a bank (as defined in Section 3(a)(2) of the Securities Act),
as custodian with respect to any such Government Securities or a specific
payment of principal of or interest on any such Government Securities held by
such custodian for the account of the holder of such depository receipt;
provided that (except as required by law) such custodian is not authorized to
make any deduction from the amount payable to the holder of such depository
receipt from any amount received by the custodian in respect of the Government
Securities or the specific payment of principal of or interest on the Government
Securities evidenced by such depository receipt.

 

“guarantee” means a guarantee (other than by endorsement of negotiable
instruments for collection in the ordinary course of business), direct or
indirect, in any manner (including letters of credit and reimbursement
agreements in respect thereof), of all or any part of any Indebtedness or other
obligations.

 

11



--------------------------------------------------------------------------------

“Guarantee” means the guarantee by any Guarantor of the Issuers’ Note
Obligations.

 

“Guarantors” means each of:

 

(1) Trump Marina Associates, LLC, a New Jersey limited liability company, Trump
Indiana, Inc., a Delaware corporation, Trump Indiana Realty LLC, a Delaware
limited liability company, Trump Entertainment Resorts Development Company, LLC,
a Delaware limited liability company, Trump Plaza Associates, LLC, a New Jersey
limited liability company, and Trump Taj Mahal Associates, LLC, a New Jersey
limited liability company; and

 

(2) any other Domestic Restricted Subsidiary that executes a Guarantee in
accordance with the provisions of this Indenture or assumes liability under a
Guarantee pursuant to Section 10.04;

 

and their respective successors and assigns, in each case, until the Guarantee
of such Person has been released in accordance with this Indenture.

 

“Hedging Obligations” means, with respect to any Person, the obligations of such
Person under any interest rate swap agreement, interest rate cap agreement,
interest rate collar agreement, commodity swap agreement, commodity cap
agreement, commodity collar agreement, foreign exchange contract, currency swap
agreement or similar agreement providing for the transfer or mitigation of
interest rate or currency risks either generally or under specific
contingencies.

 

“Holder” means a Person in whose name a Note is registered.

 

“Immaterial Subsidiary” means any Domestic Restricted Subsidiary for so long as
such Domestic Restricted Subsidiary (A) does not incur any Indebtedness or
Guarantee Indebtedness of the Issuers or any other Restricted Subsidiary, (B)
(1) has total assets of less than $1.0 million on its most recently available
balance sheet and (2) has total revenue of less than $1.0 million for the last
twelve-month period for which internal financial statements are available, and
(C) such Domestic Restricted Subsidiary, when combined with all other Immaterial
Subsidiaries, would not result in all Immaterial Subsidiaries having total
assets in excess of $5.0 million on the most recently available balance sheet of
the Company or total revenue in excess of $5.0 million for the last twelve
months for which internal financial statements are available.

 

“Indebtedness” means, with respect to any Person,

 

(1) any indebtedness (including principal and premium) of such Person, whether
or not contingent

 

(a) in respect of borrowed money,

 

(b) evidenced by bonds, notes, debentures or similar instruments or letters of
credit or bankers’ acceptances (or, without double counting, reimbursement
agreements in respect thereof),

 

(c) representing the balance deferred and unpaid of the purchase price of any
property or services, except any such balance that constitutes a trade payable
or similar obligation to a trade creditor, in each case accrued in the ordinary
course of business,

 

(d) in respect of Capitalized Lease Obligations and the present value
(discounted at the interest rate borne by the Notes, compounded annually) of
total obligations of the lessee for rental payments during the remaining term of
the lease included in any Sale and Lease-Back Transaction (including any period
for which such lease has been extended), or

 

(e) representing any Hedging Obligations,

 

12



--------------------------------------------------------------------------------

in each case, if and to the extent that any of the foregoing Indebtedness (other
than letters of credit and Hedging Obligations) would appear as a liability upon
a balance sheet (excluding the footnotes thereto) of such Person prepared in
accordance with GAAP,

 

(2) to the extent not otherwise included, any obligation by such Person to be
liable for, or to pay, as obligor, guarantor or otherwise, on the obligations of
the type referred to in clause (1) of another Person (whether or not such items
would appear upon the balance sheet of the such obligor or guarantor), other
than by endorsement of negotiable instruments for collection in the ordinary
course of business, and

 

(3) to the extent not otherwise included, the obligations of the type referred
to in clause (1) of another Person secured by a Lien on any asset owned by such
Person, whether or not such Indebtedness is assumed by such Person; provided,
however, that such obligations shall not include any Indebtedness secured solely
by a Lien on any Equity Interests in joint ventures or in Unrestricted
Subsidiaries.

 

“Indenture” means this instrument, as originally executed or as it may from time
to time be supplemented or amended in accordance with Article 9 hereof.

 

“insolvency or liquidation proceeding” means:

 

(1) any case commenced by or against the Company or any other Pledgor under
Title 11, U.S. Code or any similar federal or state law for the relief of
debtors, any other proceeding for the reorganization, recapitalization or
adjustment or marshalling of the assets or liabilities of the Company or any
other Pledgor, any receivership or assignment for the benefit of creditors
relating to the Company or any other Pledgor or any similar case or proceeding
relative to the Company or any other Pledgor or its creditors, as such, in each
case whether or not voluntary;

 

(2) any liquidation, dissolution, marshalling of assets or liabilities or other
winding up of or relating to the Company or any other Pledgor, in each case
whether or not voluntary and whether or not involving bankruptcy or insolvency;
or

 

(3) any other proceeding of any type or nature in which substantially all claims
of creditors of the Company or any other Pledgor are determined and any payment
or distribution is or may be made on account of such claims.

 

“Indirect Participant” means a Person who holds a beneficial interest in a
Global Note through a Participant.

 

“Intercreditor Agreement” means the Intercreditor Agreement, dated as of the
Issue Date, among the Pledgors, the Credit Facility Agent, the Priority Lien
Collateral Agent, the Trustee and the Collateral Agent, as amended, supplemented
or otherwise modified from time to time.

 

“Interest Payment Dates” shall have the meaning set forth in paragraph 1 of each
Note.

 

“Internal Revenue Service” means the U.S. Internal Revenue Service.

 

“Inventory” shall include all food, beverages, hotel operating supplies
(including linens), china, glassware, flatware, and silverware, tobacco,
property sold in retail shops, marketing gifts, fuel, uniforms, property (other
than Collateral) held for sale or lease in the ordinary course of business and
items consumed in the business of the Company and its Subsidiaries.

 

“Investments” means, with respect to any Person, all direct or indirect
investments by such Person in other Persons (including Affiliates) in the form
of loans (including guarantees and other Obligations), advances, extensions of
credit, or capital contributions (excluding accounts receivable, trade credit,
advances to customers, commission, travel and similar advances to officers and
employees, in each case made in the ordinary course of business), purchases or
other acquisitions for consideration of Indebtedness, Equity Interests or other
securities

 

13



--------------------------------------------------------------------------------

issued by any other Person and investments that are required by GAAP to be
classified as investments on the balance sheet (excluding the footnotes) of the
Company.

 

For purposes of the definition of “Unrestricted Subsidiary” and Section 4.10,

 

(1) “Investments” shall include the portion (proportionate to the Company’s
equity interest in such Subsidiary) of the Fair Market Value of the net assets
of a Subsidiary of the Company at the time that such Subsidiary is designated an
Unrestricted Subsidiary; provided, however, that upon a redesignation of such
Subsidiary as a Restricted Subsidiary, the Company shall be deemed to continue
to have a permanent “Investment” in an Unrestricted Subsidiary in an amount (if
positive) equal to

 

(x) the Company’s “Investment” in such Subsidiary at the time of such
redesignation, less

 

(y) the portion (proportionate to the Company’s equity interest in such
Subsidiary) of the Fair Market Value of the net assets of such Subsidiary at the
time of such redesignation; and

 

(2) any property transferred to or from an Unrestricted Subsidiary shall be
valued at its Fair Market Value at the time of such transfer, in each case as
determined in good faith by the Board of Directors of TER.

 

“Issue Date” means May 20, 2005.

 

“Legal Holiday” means a Saturday, a Sunday or a day on which banking
institutions are not required to be open in the State of New York.

 

“Lien” means, with respect to any asset, any mortgage, lien, pledge, charge,
security interest or encumbrance of any kind in respect of such asset, whether
or not filed, recorded or otherwise perfected under applicable law, including
any conditional sale or other title retention agreement, any lease in the nature
thereof, any option or other agreement to sell or give a security interest in
and any filing of or agreement to give any financing statement under the Uniform
Commercial Code (or equivalent statutes) of any jurisdiction; provided that in
no event shall an operating lease be deemed to constitute a Lien.

 

“Limited Partnership Agreement” means the Limited Partnership Agreement of the
Company, dated as of May 20, 2005, by and among TER, Donald J. Trump, Trump
Casinos, Inc. and TCI 2 Holdings, LLC, as amended from time to time in
accordance with its terms.

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor to its rating
agency business.

 

“Mortgages” mean, collectively (i) the Fee and Leasehold Mortgage, Assignment of
Leases and Rents, Security Agreement and Fixture Filing, dated as of May 20,
2005, between Trump Taj Mahal Associates, LLC, a New Jersey limited liability
company, and the Collateral Agent, (ii) the Fee and Leasehold Mortgage,
Assignment of Leases and Rents, Security Agreement and Fixture Filing, dated as
of May 20, 2005, between Trump Plaza Associates, LLC, a New Jersey limited
liability company, and the Collateral Agent, (iii) the Fee and Leasehold
Mortgage, Assignment of Leases and Rents, Security Agreement and Fixture Filing,
dated as of May 20, 2005 between Trump Marina Associates, LLC, a New Jersey
limited liability company, and the Collateral Agent, and (iv) any other
mortgages, deeds of trust or other instruments entered into by the Issuers or
any Guarantor after the Issue Date evidencing or creating a Lien on real
property in favor of the Collateral Agent in accordance with the terms of this
Indenture.

 

“Net Income” means, with respect to any Person, the net income (loss) of such
Person, determined in accordance with GAAP and before any reduction in respect
of preferred stock dividends.

 

“Net Asset Sale Proceeds” means the aggregate cash proceeds received by the
Company or any Restricted Subsidiary in respect of any Asset Sale (including any
cash received upon the sale or other disposition of any noncash consideration
received in any Asset Sale), net of the direct costs relating to such Asset Sale
and the sale

 

14



--------------------------------------------------------------------------------

or disposition of such noncash consideration, including legal, accounting and
investment banking fees, and brokerage and sales commissions, taxes paid or
payable by the Company or any Restricted Subsidiary as a result thereof (after
taking into account any available tax credits or deductions and any tax sharing
arrangements), Tax Distributions paid or payable as a result thereof, amounts
required to be applied to the repayment of principal, premium, if any, and
interest on Secured Debt secured by a Lien on the asset or assets being sold (or
Capital Stock of an entity that directly or indirectly owns such assets) that
were subject to such Asset Sale required (other than required by clause (1) of
paragraph (b) of Section 4.12) to be paid as a result of such transaction and
any deduction of appropriate amounts to be provided by the Company as a reserve
in accordance with GAAP against any liabilities associated with the asset
disposed of in such transaction and retained by the Company after such sale or
other disposition thereof, including pension and other post-employment benefit
liabilities and liabilities related to environmental matters or against any
indemnification obligations associated with such transaction.

 

“Net Loss Proceeds” means the aggregate cash proceeds received by the Company or
any of its Subsidiaries in respect of any Event of Loss, including, without
limitation, insurance proceeds from condemnation awards or damages awarded by
any judgment, net of the direct costs in recovery of such Net Loss Proceeds
(including, without limitation, legal, accounting, appraisal and insurance
adjuster fees and any relocation expenses incurred as a result thereof), amounts
required to be applied to the repayment of Indebtedness secured by a Lien
(provided that in case of any Event of Loss involving Collateral, such Lien
constitutes a Permitted Lien that is permitted to be prior to the Liens granted
to the Collateral Agent pursuant to the Collateral Documents) on the property
that was the subject of such Event of Loss, any taxes attributable to such Event
of Loss paid or payable by the Company or any Restricted Subsidiary as a result
thereof (after taking into account any available tax credits or deductions and
any tax sharing arrangements), and any Tax Distributions paid or payable as a
result thereof,

 

“Note Documents” means the Indenture, the Notes and the Collateral Documents.

 

“Note Obligations” means all Obligations under the Note Documents.

 

“Notes” has the meaning assigned to it in the preamble to this Indenture.

 

“Obligations” means any principal, interest, penalties, fees, indemnifications,
reimbursements (including reimbursement obligations with respect to letters of
credit and banker’s acceptances), damages and other liabilities, and guarantees
of payment of such principal, interest, penalties, fees, indemnifications,
reimbursements, damages and other liabilities, payable under the documentation
governing any Indebtedness.

 

“Officer” means the Chairman of the Board, the President, any Executive Vice
President, Senior Vice President or Vice President, the Treasurer or the
Secretary of the Company.

 

“Officers’ Certificate” means a certificate signed on behalf of the Company by
two Officers of the Company, one of whom must be the principal executive
officer, the principal financial officer, the treasurer or the principal
accounting officer of the Company that meets the requirements set forth in the
Indenture.

 

“Opinion of Counsel” means a written opinion from legal counsel who is
reasonably acceptable to the Trustee. The counsel may be an employee of or
counsel to the Company or the Trustee.

 

“Pari Passu Debt” means any Indebtedness that is pari passu in right of payment
with the Notes.

 

“Parent” means TER or any direct or indirect parent of the Company or any
successor thereof.

 

“Parking Lease” means the Parking Lease, dated as of June 19, 2000, by and
between Buffington Harbor Parking Associates, LLC, as lessor, and Trump Indiana,
as lessee, as the same is in effect on the Issue Date (and any renewals or
replacements thereof or amendments thereto so long as the terms of such
renewals, replacements or amendments are not less favorable to the Holders in
any material respect, taken as a whole, as compared to such agreement as in
effect on the Issue Date).

 

15



--------------------------------------------------------------------------------

“Participant” means, with respect to the Depositary, a Person who has an account
with the Depositary.

 

“Partners” means each of TER, Donald J. Trump, Trump Casinos, Inc. and TCI 2
Holdings, LLC or any additional or substitute partners admitted under the
Limited Partnership Agreement so long as (i) each is a member under the Limited
Partnership Agreement, unless removed as a member in accordance with the Limited
Partnership Agreement, and (ii) no Default or Event of Default occurs as a
result thereof.

 

“Permit” means any license (including, without limitation, all Gaming Licenses),
franchise, authorization, statement of compliance, certificate of operation,
certificate of occupancy and permit required for the lawful ownership,
occupancy, operation and use of all or a material portion of the Casino
Properties (which may be temporary or permanent) (including, without limitation,
those required for the use of the Casino Properties as a licensed casino
facility).

 

“Permitted Business” means:

 

(1) any line of business conducted by the Company, TER or their Subsidiaries on
the Issue Date,

 

(2) all businesses whether or not licensed by a Gaming Authority that are
necessary for, incident to, useful to, arising out of, supportive of or
connected to the development, ownership or operation of a gaming facility,

 

(3) any casino and gaming activities (including, without limitation, the
development, ownership, operation or management of casinos, casino hotels,
riverboat casinos, racetracks, video lottery terminals, slot machines, internet
gaming or related activities); or

 

(4) any business that is a reasonable extension, development or expansion of any
of the foregoing.

 

“Permitted Indebtedness” has the meaning set forth in Section 4.09 hereof.

 

“Permitted Investments” means:

 

(1) any Investment in the Issuers or any Domestic Restricted Subsidiary;

 

(2) any Investment in cash and Cash Equivalents;

 

(3) any Investment by the Company or any Restricted Subsidiary of the Company in
a Person that is engaged in a Permitted Business if as a result of such
Investment:

 

(a) such Person becomes a Domestic Restricted Subsidiary, or

 

(b) such Person, in one transaction or a series of related transactions, is
merged, consolidated or amalgamated with or into, or transfers or conveys
substantially all of its assets to, or is liquidated into, the Company or a
Domestic Restricted Subsidiary;

 

(4) any Investment in securities or other assets not constituting cash or Cash
Equivalents and received in connection with an Asset Sale made pursuant to and
in compliance with Section 4.12 or any other disposition of assets not
constituting an Asset Sale;

 

(5) any Investment existing on the Issue Date;

 

16



--------------------------------------------------------------------------------

(6) any Investment acquired by the Company or any Restricted Subsidiary:

 

(a) in exchange for any other Investment or accounts receivable held by the
Company or any such Restricted Subsidiary in connection with or as a result of a
bankruptcy, workout, reorganization or recapitalization of the issuer of such
other Investment or accounts receivable, or

 

(b) as a result of a foreclosure by the Company or any Restricted Subsidiary
with respect to any secured Investment or other transfer of title with respect
to any secured Investment in default;

 

(7) Hedging Obligations permitted under clause (10) of Section 4.09;

 

(8) any Investment in a Permitted Business and unconsolidated joint ventures
having an aggregate Fair Market Value, taken together with all other Investments
made pursuant to this clause (8) that are at that time outstanding (without
giving effect to the sale of an Unrestricted Subsidiary to the extent the
proceeds of such sale do not consist of cash or marketable securities), not to
exceed $50.0 million (with the Fair Market Value of each Investment being
measured at the time made and without giving effect to subsequent changes in
value);

 

(9) Investments the payment for which consists of Equity Interests of the
Company, or the Parent (in each case, exclusive of Disqualified Stock);
provided, however, that such Equity Interests will not increase the amount
available for Restricted Payments under clause (C) of paragraph (a) of Section
4.10;

 

(10) guarantees of Indebtedness permitted under Section 4.09;

 

(11) Investments consisting of purchases and acquisitions of Inventory,
supplies, material or equipment in the ordinary course of business;

 

(12) loans and advances to officers, directors and employees for
business-related travel expenses, moving expenses and other similar expenses, in
each case incurred in the ordinary course of business and not in excess of an
aggregate of $500,000 outstanding at any one time;

 

(13) Investments required to be made in order to comply with the rules,
regulations and requirements of Gaming Authorities and/or Gaming Laws;

 

(14) Investments made pursuant to the Berthing Agreement and the Parking Lease;
and

 

(15) any Investment consisting of the extension of gaming credit to
un-Affiliated customers consistent with industry practice in the ordinary course
of business.

 

“Permitted Liens” means:

 

(1) inchoate Liens for taxes, assessments or governmental charges or levies not
yet due and payable or delinquent and Liens for taxes, assessments or
governmental charges or levies, which (i) are being contested in good faith by
appropriate proceedings for which adequate reserves have been established in
accordance with GAAP, or (ii) in the case of any such charge or claim which has
or may become a Lien against any of the Collateral, such Lien and the contest
thereof shall satisfy the Contested Collateral Lien Conditions;

 

(2) Liens in respect of property of the Issuers or any Subsidiary of the Company
imposed by law, such as carriers’, warehousemen’s, materialmen’s, landlords’ and
mechanics’ Liens, maritime Liens and other similar Liens arising in the ordinary
course of business, provided that, in the case of any such Lien against any of
the Collateral, such Lien and the contest thereof shall satisfy the Contested
Collateral Lien Conditions;

 

(3) Liens on property of the Issuers or any Subsidiary of the Company existing
on the Issue Date;

 

(4) easements, rights-of-way, restrictions (including zoning restrictions),
covenants, encroachments, protrusions and other similar charges or encumbrances,
and minor title deficiencies on or with respect to any real property, in each
case whether now or hereafter in existence, not (i) securing Indebtedness, (ii)

 

17



--------------------------------------------------------------------------------

individually or in the aggregate materially impairing the value or marketability
of such real property and (iii) individually or in the aggregate materially
interfering with the conduct of the business of any of the Casino Properties;

 

(5) Liens arising out of judgments or awards not resulting in an Event of
Default and in respect of which the Issuers or any Subsidiary of the Company
shall in good faith be prosecuting an appeal or proceedings for review in
respect of which there shall be secured a subsisting stay of execution pending
such appeal or proceedings; provided that the aggregate amount of all such
judgments or awards (and any cash and the Fair Market Value of any property
subject to such Liens) does not exceed $20.0 million at any time outstanding;

 

(6) Liens (other than any Lien imposed by the United States Employee Retirement
Income Securities Act of 1974, as amended) (i) imposed by law or deposits made
in connection therewith in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other types of social security
or public utility obligations, (ii) incurred in the ordinary course of business
to secure the performance of tenders, statutory obligations (other than excise
taxes), surety, stay, customs and appeal bonds, statutory bonds, bids, leases,
government contracts, trade contracts, performance and return of money bonds and
other similar obligations (exclusive of obligations for the payment of borrowed
money) or (iii) arising by virtue of deposits made in the ordinary course of
business to secure liability for premiums to insurance carriers; provided that,
in the case of any such Lien against any of the Collateral, such Lien and the
contest thereof shall satisfy the Contested Collateral Lien Conditions;

 

(7) Leases with respect to the properties of any Issuer or any Subsidiary of the
Company, in each case entered into in the ordinary course of any Issuer or any
Subsidiary’s business, so long as such leases are subordinate in all respects to
the Liens granted and evidenced by the Collateral Documents and do not,
individually or in the aggregate, (i) interfere in any material respect with the
ordinary conduct of the business of any of the Casino Properties and (ii)
materially impair the use (for its intended purposes) or the value of the
property subject thereto;

 

(8) Liens (which may be Priority Liens) on the Collateral securing the
Indebtedness (including all Obligations and Refinancing Indebtedness in respect
thereof) described in clause (1) of paragraph (b) of Section 4.09 and Hedging
Obligations payable to any lender or holder of such Indebtedness or an Affiliate
thereof to the extent such Hedging Obligations are secured by Liens on assets
also securing such Indebtedness (including all Obligations in respect thereof);

 

(9) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for the sale of goods entered into by any Issuer or any
Subsidiary of the Company in the ordinary course of business in accordance with
the past practices of the Issuers and the Subsidiaries of the Company;

 

(10) Liens securing the Indebtedness described in clause (4) of paragraph (b) of
Section 4.09; provided that (i) the Indebtedness secured by any such Lien
(including refinancings thereof) does not exceed 100% of the cost (including
fees and premiums in connection with such transactions) of the property being
acquired, leased or otherwise financed at the time of the incurrence of such
Indebtedness and (ii) any such Liens attach only to the property being financed
pursuant to such Indebtedness and do not encumber any other property of any
Issuer or any Subsidiary of the Company (it being understood that all
Indebtedness to a single lender shall be considered to be a single Purchase
Money Obligation, whether drawn at one time or from time to time);

 

(11) bankers’ Liens, rights of setoff and other similar Liens existing solely
with respect to cash and Cash Equivalents on deposit in one or more accounts
maintained by any Issuer or any Subsidiary of the Company, in each case granted
in the ordinary course of business in favor of the bank or banks with which such
accounts are maintained, securing amounts owing to such bank with respect to
cash management and operating account arrangements, including those involving
pooled accounts and netting arrangements; provided that in no case shall any
such Liens secure (either directly or indirectly) the repayment of any
Indebtedness;

 

(12) Liens on property of a Person existing at the time such Person is acquired
or merged with or into or consolidated with any Issuer or any Subsidiary of the
Company (and not created in anticipation or contemplation thereof) in accordance
with the provisions of the Indenture; provided that such Liens were in

 

18



--------------------------------------------------------------------------------

existence prior to the contemplation of the acquisition, merger or consolidation
and do not extend to property not subject to such Liens at the time of
acquisition (other than improvements thereon) and are no more favorable to the
lienholders than the existing Lien;

 

(13) Liens securing obligations under the Indenture, the Notes, the Guarantees
and the Collateral Documents (and any Liens securing obligations incurred
pursuant to a refinancing of all, but not less than all, of the then-outstanding
Notes);

 

(14) Liens securing Acquired Indebtedness (and any Refinancing Indebtedness
which refinances such Acquired Indebtedness) incurred in accordance with Section
4.09; provided that (i) such Liens secured the Acquired Indebtedness at the time
of and prior to the incurrence of such Acquired Indebtedness by any Issuer or a
Subsidiary of the Company and were not granted in connection with, or in
anticipation of the incurrence of such Acquired Indebtedness by any Issuer or a
Subsidiary of the Company and (ii) such Liens do not extend to or cover any
property of the Issuers or the Subsidiaries of the Company other than the
property that secured the Acquired Indebtedness prior to the time such
Indebtedness became Acquired Indebtedness of any Issuer or a Subsidiary of the
Company;

 

(15) licenses of the patents, patent applications, trademarks, trademark
applications, service marks, service mark applications, trade names, copyrights,
trade-secrets, know-how and processes, granted by any Issuer or any Subsidiary
of the Company in the ordinary course of business and not interfering in any
material respect with the ordinary conduct of the business of any Issuer and the
Subsidiaries of the Company;

 

(16) Liens arising under applicable Gaming Laws, provided that no such Lien
constitutes a Lien securing repayment of Indebtedness;

 

(17) Liens in favor of any Issuer or any Guarantor; provided that such Liens are
subject to the Liens of the Collateral Documents;

 

(18) Liens on Equity Interests in any Unrestricted Subsidiaries that secure
Indebtedness of such Unrestricted Subsidiary;

 

(19) Liens securing Refinancing Indebtedness; provided that the terms of such
Liens are not less favorable to the Holders in any material respect, taken as a
whole, as compared to the terms of the Liens (if any) securing such refinanced
Indebtedness; and

 

(20) Liens extending, renewing or replacing, in whole or in part, any of the
Liens referred to above, so long as that Lien does not extend to any other
property (other than improvements, accessions, proceeds or dividends or
distributions with respect thereto);

 

provided, however, that (except as set forth in clauses (3) (solely in respect
of Equity Interests in the BHR Joint Venture and Buffington Harbor Parking
Associates, LLC), (8), (12), (13), (14), (16) and (18) above) no Liens shall be
permitted to exist, directly or indirectly, on any Equity Interests,
intercompany notes or other securities constituting Collateral.

 

“Permitted Prior Liens” means:

 

(1) Liens securing (i) Priority Lien Debt in an aggregate principal amount not
exceeding the amounts set forth in clause (1) of the definition of Permitted
Indebtedness and (ii) all related Priority Lien Obligations;

 

(2) Liens described in clauses (3), (8), (9), (10), (11), (12), (14), (16) and
(18) of the definition of “Permitted Liens;” and

 

19



--------------------------------------------------------------------------------

(3) Permitted Liens that arise by operation of law and are not voluntarily
granted, to the extent entitled by law to priority over the Liens created by the
Priority Lien Collateral Documents and the Collateral Documents.

 

“Person” means any individual, corporation, limited liability company,
partnership, joint venture, association, joint stock company, trust,
unincorporated organization, government or any agency or political subdivision
thereof or any other entity.

 

“Pledgor” means the Issuers, the Guarantors (other than Trump Indiana or any
other entity treated as a corporation for U.S. federal income tax purposes, so
long as the Qualified Portion of the Note Obligations is greater than zero), and
any other Person (if any) that provides collateral security for any Secured
Obligations.

 

“Predecessor Note” of any particular Note means every previous Note evidencing
all or a portion of the same Indebtedness as that evidenced by such particular
Note; and any Note authenticated and delivered under Section 2.07 in lieu of a
lost, destroyed or stolen Note shall be deemed to evidence the same Indebtedness
as the lost, destroyed or stolen Note.

 

“preferred stock” means any Equity Interest with preferential rights of payment
of dividends or upon liquidation, dissolution, or winding up.

 

“Priority Lien” means a Lien granted by a Priority Lien Collateral Document to
the Priority Lien Collateral Agent, at any time, upon any property of the
Issuers or any other Pledgor to secure Priority Lien Obligations.

 

“Priority Lien Collateral Agent” means Morgan Stanley & Co. Incorporated, in its
capacity as collateral agent under the Priority Lien Collateral Documents,
together with its successors in such capacity.

 

“Priority Lien Collateral Documents” means, collectively, the Intercreditor
Agreement and all other mortgages, deeds of trust, pledge agreements, collateral
assignments, security agreements, fiduciary transfers, debentures, fiduciary
assignments or other instruments evidencing or creating any Liens in favor of
the Priority Lien Collateral Agent in all or any portion of the Collateral, in
each case, as amended, amended and restated, extended, renewed, supplemented or
otherwise modified from time to time, in accordance with the terms thereof.

 

“Priority Lien Debt” means:

 

(1) Indebtedness of the Issuers or any Guarantor under any Credit Facility
permitted by clause (1) of paragraph (b) of Section 4.09; provided, in the case
of any Indebtedness referred to in this clause (1), that:

 

(a) on or before the date on which the Priority Lien securing such Indebtedness
is granted by any Pledgor, such Indebtedness is designated by Company, in an
Officers’ Certificate delivered to the Priority Lien Collateral Agent and the
Collateral Agent, as “Priority Lien Debt” for the purposes of the Secured Debt
Documents; and

 

(b) all requirements set forth in the Intercreditor Agreement as to the
confirmation, grant or perfection of the Priority Lien Collateral Agent’s Lien
to secure such Indebtedness or Obligations in respect thereof are satisfied (and
the satisfaction of such requirements and the other provisions of this clause
(c) will be conclusively established if Company delivers to the Priority Lien
Collateral Agent and the Collateral Agent an Officers’ Certificate stating that
such requirements and other provisions have been satisfied and that such
Indebtedness is “Priority Lien Debt”); and

 

20



--------------------------------------------------------------------------------

(2) Hedging Obligations incurred to hedge or manage interest rate risk with
respect to any series of Priority Lien Debt; provided that:

 

(a) such Hedging Obligations are secured by a Priority Lien on only the assets
and properties that secure Indebtedness under any series of Priority Lien Debt
in respect of which such Hedging Obligations are incurred; and

 

(b) such Priority Lien is senior to or on a parity with the Priority Liens
securing Indebtedness under the Credit Facility in respect of which such Hedging
Obligations are incurred.

 

“Priority Lien Documents” means each indenture, credit agreement or other
agreement governing each series of Priority Lien Debt and the Priority Lien
Collateral Documents.

 

“Priority Lien Obligations” means the Priority Lien Debt and all other
Obligations of the Issuers and the Guarantors (including all interest accrued
thereon after the commencement of any insolvency or liquidation proceeding at
the rate, including any applicable post-default rate, specified in the Priority
Lien Documents, even if such interest is not enforceable, allowable or allowed
as a claim in such proceeding) in respect of the Priority Lien Debt.

 

“Receivables” shall include all receivables arising out of the sale or lease of
Inventory or the provision of services in the ordinary course of the Company or
any of its Subsidiaries business, including all casino receivables (markers,
instruments, Notes and checks) both undeposited and returned, hotel receivables,
credit card receivables, interest receivables and progressive jackpot
receivables (wide area progressives or multiple casinos linked progressives).

 

“Regular Record Date” for the interest payable on any Interest Payment Date
means the applicable date specified as a “Record Date” on the face of the Note.

 

“Reference Period” with regard to any Person means the four full fiscal quarters
(or such lesser period during which such Person has been in existence) ended
immediately preceding any date upon which any determination is to be made
pursuant to the terms of the Notes or the Indenture.

 

“Representative” means any agent on behalf of any lender, creditor or group of
creditors or lenders constituting the holders of the Priority Lien Debt or other
Indebtedness permitted to be incurred pursuant to Section 4.09 hereof, including
Permitted Indebtedness.

 

“Required Noteholders” means (A) prior to May 20, 2006, Holders of more than
66-2/3% of the principal amount of Notes then outstanding and (B) on or after
May 20, 2006, Holders of more than 50% of the principal amount of Notes then
outstanding.

 

“Responsible Officer,” when used with respect to the Trustee, means any officer
within the Corporate Trust Office of the Trustee (or any successor group of the
Trustee) with direct responsibility for the administration of this Indenture or
any other officer of the Trustee customarily performing functions similar to
those performed by any of the above designated officers and also means, with
respect to a particular corporate trust matter, any other officer to whom such
matter is referred because of his or her knowledge of and familiarity with the
particular subject.

 

“Restricted Investment” means an Investment other than a Permitted Investment.

 

“Restricted Subsidiary” means, at any time, any direct or indirect Subsidiary of
the Company (including any Foreign Subsidiary) that is not then an Unrestricted
Subsidiary; provided, however, that upon the occurrence of an Unrestricted
Subsidiary ceasing to be an Unrestricted Subsidiary, such Subsidiary shall be
included in the definition of “Restricted Subsidiary.”

 

“ROFO Agreement” means the Right of First Offer Agreement, dated as of May 20,
2005, among Trump Organization LLC, TER and the Company (and any renewals or
replacements thereof or amendments thereto so long as the terms of such
renewals, replacements or amendments are not less favorable to the Holders in
any material respect, taken as a whole, as compared to such agreement as in
effect on the Issue Date).

 

21



--------------------------------------------------------------------------------

“S&P” means Standard & Poor’s, a division of The McGraw-Hill Companies, Inc.,
and any successor to its rating agency business.

 

“Sale and Lease-Back Transaction” means any arrangement with any Person
providing for the leasing by the Company or any Restricted Subsidiary of any
real or tangible personal property, which property has been or is to be sold or
transferred by the Company or such Restricted Subsidiary to such Person in
contemplation of such leasing.

 

“SEC” means the Securities and Exchange Commission or any successor thereto.

 

“Secured Debt” means the Issuers’ Obligations under the Notes and Priority Lien
Debt.

 

“Secured Debt Documents” means the Note Documents and the Priority Lien
Documents.

 

“Secured Obligations” means Issuers’ Obligations under the Notes and Priority
Lien Obligations.

 

“Securities Act” means the Securities Act of 1933 and the rules and regulations
of the SEC promulgated thereunder.

 

“Security Agreement” means the security agreement, dated as of May 20, 2005,
between the Collateral Agent, the Issuers and certain Guarantors parties
thereto, as it may be amended or supplemented from time to time in accordance
with its terms.

 

“Senior Credit Facility” means the Credit Agreement to be entered into as of the
Issue Date by and among the Company, the Restricted Subsidiaries, the lenders
party thereto in their capacities as lenders thereunder, including any
guarantees, collateral documents, instruments and agreements executed in
connection therewith.

 

“Series of Priority Lien Debt” means, severally, each issue or series of
Priority Lien Debt for which a single transfer register is maintained.

 

“Services Agreement” means the Services Agreement, dated as of May 20, 2005,
among the Company, TER and Donald J. Trump (and any renewals or replacements
thereof or amendments thereto so long as the terms of such renewals,
replacements or amendments are not less favorable to the Holders in any material
respect, taken as a whole, as compared to such agreement as in effect on the
Issue Date).

 

“Significant Subsidiary” means any Subsidiary that would be a “significant
subsidiary” as defined in Article 1, Rule 1-02 of Regulation S-X, promulgated
pursuant to the Securities Act, as such Regulation is in effect on the Issue
Date.

 

“Stated Maturity” means, with respect to any installment of interest or
principal on any series of Indebtedness, the date on which the payment of
interest or principal was scheduled to be paid in the original documentation
governing such Indebtedness, and shall not include any contingent obligations to
repay, redeem or repurchase any such interest or principal prior to the date
originally scheduled for the payment thereof.

 

“Subordinated Indebtedness” means:

 

(1) with respect to the Company, any Indebtedness of the Company which is by its
terms subordinated in right of payment to the Notes, and

 

(2) with respect to any Guarantor, any Indebtedness of such Guarantor which is
by its terms subordinated in right of payment to the guarantee of such
Guarantor.

 

“Subsidiary” means, with respect to any Person,

 

22



--------------------------------------------------------------------------------

(1) any corporation, association, or other business entity (other than a
partnership, joint venture, limited liability company or similar entity) of
which more than 50% of the total voting power of shares of Capital Stock
entitled (without regard to the occurrence of any contingency) to vote in the
election of directors, managers or trustees thereof is at the time of
determination owned or controlled, directly or indirectly, by such Person or one
or more of the other Subsidiaries of that Person or a combination thereof, and

 

(2) any partnership, joint venture, limited liability company or similar entity
of which:

 

(a) more than 50% of the capital accounts, distribution rights, Capital Stock or
voting interests, are owned or controlled, directly or indirectly, by such
Person or one or more of the other Subsidiaries of that Person or a combination
thereof whether in the form of membership, general, special or limited
partnership or otherwise, and

 

(b) such Person or any Subsidiary of such Person is the sole general partner, a
controlling general partner or otherwise controls such entity.

 

“Tax Distributions” shall mean any cash distributions made by the Company to its
Partners pursuant to the tax distribution provisions of Section 6.2 of the
Limited Partnership Agreement as of the Issue Date, and payments under the
indemnification provisions of Section 6.3 of the Limited Partnership Agreement
as of the Issue Date.

 

“TER” means Trump Entertainment Resorts, Inc., a Delaware corporation.

 

“TER Funding” means Trump Entertainment Resorts Funding, Inc., a Delaware
corporation, and any successor thereto.

 

“TIA” means the Trust Indenture Act of 1939, as amended, and the rules and
regulations thereunder.

 

“Total Indebtedness” means all Indebtedness other than Indebtedness within the
meaning of clause (1)(c) of the definition of the term “Indebtedness.”

 

“Total Leverage Ratio” of any Person on any date of determination means the
ratio, on a pro forma basis, of (a) the aggregate outstanding principal amount
of the Total Indebtedness on such date to (b) the aggregate amount of EBITDA of
such Person attributable to continuing operations and businesses (exclusive of
amounts attributable to operations and businesses permanently discontinued or
disposed of) for the Reference Period immediately preceding such date.

 

For purposes of making the computation of the Total Leverage Ratio:

 

(1) any Asset Sales or Asset Acquisitions (including, without limitation, any
Asset Acquisition giving rise to the need to make such calculations as a result
of such person or one of its Subsidiaries (including any person who becomes a
Subsidiary as a result of the Asset Acquisition) incurring, assuming or
otherwise being liable for Acquired Indebtedness and also, including any EBITDA
(including any pro forma expense and cost reductions calculated on a basis
consistent with Regulation S-X promulgated under the Exchange Act) attributable
to the properties that are the subject of the Asset Acquisition or Asset Sale
during the Reference Period) occurring during the Reference Period or any time
subsequent to the last day of the Reference Period and on or prior to such date,
as if such Asset Sale or Asset Acquisition (including the incurrence or
assumption of any such Acquired Indebtedness) occurred on the first day of the
Reference Period. Further, if such person or any of its Subsidiaries directly or
indirectly guarantees Indebtedness of a third person, the preceding sentence
shall give effect to the incurrence of such guaranteed Indebtedness as if such
person or any subsidiary of such person had directly incurred or otherwise
assumed such other Indebtedness that was so guaranteed;

 

(2) transactions giving rise to the need to calculate the Total Leverage Ratio
shall be assumed to have occurred on the first day of the Reference Period; and

 

23



--------------------------------------------------------------------------------

(3) the incurrence of any Indebtedness or issuance of any Disqualified Stock
during the Reference Period or subsequent to the Reference Period and on or
prior to such date (and the application of the proceeds therefrom to the extent
used to refinance or retire other Indebtedness) shall be assumed to have
occurred on the first day of such Reference Period.

 

For purposes of this definition, whenever pro forma effect is to be given to a
transaction, the pro forma calculations shall be made in good faith by a
responsible financial or accounting officer of the Company.

 

“Trademark and Licensing Agreement” means the Trademark and Licensing Agreement,
dated as of May 20, 2005, between the Company and Donald J. Trump (and any
renewals or replacements thereof or amendments thereto so long as the terms of
such renewals, replacements or amendments are not less favorable to the Holders
in any material respect, taken as a whole, as compared to such agreement as in
effect on the Issue Date).

 

“Transactions” means the transactions contemplated by the Investment Agreement,
the Notes and the Senior Credit Facilities as in effect on the Issue Date.

 

“Trump Indiana” means Trump Indiana, Inc., a Delaware corporation.

 

“Trump Tower Lease” means the lease, dated as of November 1, 1996, between Trump
Tower Commercial LLC and Trump Taj Mahal Associates (predecessor-in-interest to
the Company), as amended.

 

“Trustee” means the Person named as the “Trustee” in the first paragraph of this
instrument until a successor Trustee shall have become such pursuant to the
applicable provisions of this Indenture, and thereafter “Trustee” shall mean
such successor Trustee.

 

“Unrestricted Subsidiary” means:

 

(1) any Subsidiary of the Company which at the time of determination is an
Unrestricted Subsidiary (as designated by the Board of Directors of TER, as
provided below) and

 

(2) any Subsidiary of an Unrestricted Subsidiary.

 

The Board of Directors of TER may designate any Subsidiary of the Company
(including any existing Subsidiary and any newly acquired or newly formed
Subsidiary) to be an Unrestricted Subsidiary if:

 

(1) such Subsidiary or any of its Subsidiaries does not own any Equity Interests
or Indebtedness of, or own or hold any Lien on any property of, the Company or
any Restricted Subsidiary (other than any Subsidiary of the Subsidiary to be so
designated),

 

(2) each of (i) the Subsidiary to be so designated and (ii) its Subsidiaries, in
each case, has not at the time of designation, and does not thereafter, create,
incur, issue, assume, guarantee or otherwise become directly or indirectly
liable with respect to any Indebtedness pursuant to which the lender has
recourse to any of the assets of the Company or any Restricted Subsidiary, and

 

(3) such designation complies with Section 4.10, and

 

The Board of Directors of TER may designate any Unrestricted Subsidiary to be a
Restricted Subsidiary; provided that, immediately after giving effect to such
designation no Default or Event of Default shall have occurred and be continuing
and either:

 

(1) the Company and the Restricted Subsidiaries could incur at least $1.00 of
additional Indebtedness pursuant to the Total Leverage Ratio test described in
paragraph (a) of Section 4.09, or

 

24



--------------------------------------------------------------------------------

(2) the Total Leverage Ratio for the Company and the Restricted Subsidiaries
would be greater than such ratio for the Company and the Restricted Subsidiaries
immediately prior to such designation, in each case on a pro forma basis taking
into account such designation.

 

Any such designation by the Board of Directors of the TER shall be notified by
the Company to the Trustee by promptly filing with the Trustee a copy of the
resolution adopted by the Board of Directors of TER giving effect to such
designation and an Officers’ Certificate certifying that such designation
complied with the foregoing provisions, as applicable.

 

“Voting Agreement” means the Voting Agreement, dated as of May 20, 2005, between
TER and Donald J. Trump (and any renewals or replacements thereof or amendments
thereto so long as the terms of such renewals, replacements or amendments are
not less favorable to the Holders in any material respect, taken as a whole, as
compared to such agreement as in effect on the Issue Date).

 

“Warrant Agreements” means, collectively, the Warrant Agreement and New Class A
Warrant Agreement, each dated as of May 20, 2005, between TER and Donald J.
Trump (and any renewals or replacements thereof or amendments thereto so long as
the terms of such renewals, replacements or amendments are not less favorable to
the Holders in any material respect, taken as a whole, as compared to such
agreement as in effect on the Issue Date).

 

“Weighted Average Life to Maturity” means, when applied to any Indebtedness,
Disqualified Stock or preferred stock, as the case may be, at any date, the
quotient obtained by dividing:

 

(1) the sum of the products of (x) the number of years from the date of
determination to the date of each successive scheduled principal payment of such
Indebtedness, including remaining sinking fund payments or payments at serial or
final maturity or redemption or similar payment with respect to such
Disqualified Stock or preferred stock multiplied by (y) the amount of such
payment, by

 

(2) the sum of all such payments.

 

“Wholly-Owned Subsidiary” of any Person means a Subsidiary of such Person, 100%
of the outstanding Capital Stock or other ownership interests of which (other
than directors’ qualifying shares) shall at the time be owned by such Person or
by one or more Wholly Owned Subsidiaries of such Person.

 

“World’s Fair Site Sale Proceeds” means the net proceeds from the sale of the
World’s Fair Site pursuant to Section 363 of the United States Bankruptcy Code,
as set forth in the Plan.

 

“World’s Fair Site” means the parcels of land and other real property interests
located in Atlantic City, New Jersey, constituting the former World’s Fair site,
which is owned by Trump Plaza Associates, LLC as of the Issue Date.

 

Section 1.02. Other Definitions.

 

Term

--------------------------------------------------------------------------------

  

Defined in

Section

--------------------------------------------------------------------------------

“Additional Collateral”

   4.22

“Affiliate Transaction”

   4.14

“Asset Sale Offer”

   4.12

“Authentication Order”

   2.02

“Benefited Party”

   10.01

“Change of Control Offer”

   4.18

“Change of Control Payment Date”

   4.18

“Collateral Valuation

   4.22

“Covenant Defeasance”

   8.03

“DTC”

   2.03

 

25



--------------------------------------------------------------------------------

“Event of Default”

   6.01

“Event of Loss Offer”

   4.21

“Excess Proceeds”

   4.12

“Excess Loss Proceeds”

   4.21

“Extraordinary Asset Sale”

   4.12

“incur” or “incurrence”

   4.09

“Legal Defeasance”

   8.02

“losses”

   7.07

“Non-Qualified Portion”

   2.01

“Offer Amount”

   3.10

“Offer Period”

   3.10

“Offer to Purchase”

   3.10

“Ordinary Asset Sale”

   4.12

“Paying Agent”

   2.03

“Payment Default”

   6.01

“Permitted Indebtedness”

   4.09

“Plan”

   preamble

“Purchase Date”

   3.10

“Qualified Indebtedness Determination

   4.26

“Qualified Portion”

   2.01

“Redemption Date”

   3.07

“Refinancing Indebtedness”

   4.09

“Registrar”

   2.03

“Replacement Assets”

   4.12

“Restricted Payments”

   4.10

“Security Register”

   2.03

“Subject Property”

   4.21

“Surviving Person”

   5.02

“Surviving Entity”

   5.01

 

Section 1.03. Incorporation by Reference of Trust Indenture Act.

 

(a) Whenever this Indenture refers to a provision of the TIA, the provision is
incorporated by reference in and made a part of this Indenture.

 

(b) The following TIA terms used in this Indenture have the following meanings:

 

“indenture securities” means the Notes and the Guarantees;

 

“indenture security holder” means a Holder;

 

“indenture to be qualified” means this Indenture;

 

“indenture trustee” or “institutional trustee” means the Trustee; and

 

“obligor” on the Notes means the Company and any successor obligor upon the
Notes.

 

(c) All other terms used in this Indenture that are defined by the TIA, defined
by TIA reference to another statute or defined by SEC rule under the TIA and not
otherwise defined herein have the meanings so assigned to them either in the
TIA, by another statute or SEC rule, as applicable.

 

26



--------------------------------------------------------------------------------

Section 1.04. Rules of Construction.

 

(a) Unless the context otherwise requires:

 

(i) a term has the meaning assigned to it;

 

(ii) an accounting term not otherwise defined herein has the meaning assigned to
it in accordance with GAAP;

 

(iii) “or” is not exclusive;

 

(iv) words in the singular include the plural, and in the plural include the
singular;

 

(v) all references in this instrument to “Articles,” “Sections” and other
subdivisions are to the designated Articles, Sections and subdivisions of this
instrument as originally executed;

 

(vi) the words “herein,” “hereof” and “hereunder” and other words of similar
import refer to this Indenture as a whole and not to any particular Article,
Section or other subdivision.

 

(vii) “including” means “including without limitation;”

 

(viii) provisions apply to successive events and transactions;

 

(ix) references to sections of or rules under the Securities Act, the Exchange
Act or the TIA shall be deemed to include substitute, replacement or successor
sections or rules adopted by the SEC from time to time thereunder; and

 

(x) references to any contract, agreement or instrument shall mean the same, as
amended, modified, supplemented or amended and restated from time to time, in
each case, in accordance with the applicable restrictions contained therein, in
this Indenture or in any Collateral Document, as the case may be.

 

ARTICLE 2.

 

THE NOTES

 

Section 2.01. Terms; Form and Dating.

 

(a) General. The aggregate principal amount of Notes that may be authenticated
and delivered and outstanding under this Indenture is limited to $1,250.0
million. Initially, the principal amount of each Note shall represent an
undivided 58.4% non-recourse Obligation of the Issuers (the “Qualified
Portion”), with the remaining 41.6% Obligation represented by the Note being
fully recourse to the Issuers and to TER, in its capacity as general partner of
the Company (the “Non-Qualified Portion”). For avoidance of doubt, as of the
Issue Date, $730.0 million of aggregate principal amount of Notes constitute the
Qualified Portion of the Issuers’ Obligations hereunder, and $520.0 million of
aggregate principal amount of Notes constitute the Non-Qualified Portion of the
Issuers’ Obligations hereunder. All interest and premium, if any, payable on the
Notes, including default interest pursuant to Section 2.12, if any, shall be
allocated as a Non-Qualified Portion and Qualified Portion of such amounts in
the same percentage as the principal amount of the Notes. With respect to the
Qualified Portion of the Notes (whether the Obligations of the Issuers under the
Notes or the Guarantors under the Guarantees hereunder), such Obligations are
non-recourse to such Issuer or Guarantor and satisfaction of payment for such
Obligations is limited to the Collateral. The percentage of each Note
constituting the Qualified Portion and the Non-Qualified Portion is subject to
adjustment as set forth in Sections 3.11 and 4.26 hereof.

 

The Notes and the Trustee’s certificate of authentication shall be substantially
in the form included in Exhibit A hereto, which is hereby incorporated in and
expressly made part of this Indenture. The Notes may have notations, legends or
endorsements required by law, exchange rule or usage in addition to those set
forth on Exhibit A. Each Note shall be dated the date of its authentication. The
terms and provisions contained in the Notes shall constitute a part of this
Indenture, and the Issuers, the Guarantors and the Trustee, by their execution

 

27



--------------------------------------------------------------------------------

and delivery of this Indenture, expressly agree to such terms and provisions and
to be bound thereby. To the extent any provision of any Note conflicts with the
express provisions of this Indenture, the provisions of this Indenture shall
govern and be controlling.

 

(b) Form of Notes. Notes issued in global form shall be substantially in the
form of Exhibit A attached hereto (including the Global Note Legend thereon and
the “Schedule of Exchanges of Interests in the Global Note” attached thereto).
Notes issued in definitive form shall be substantially in the form of Exhibit A
attached hereto (but without the Global Note Legend thereon and without the
“Schedule of Exchanges of Interests in the Global Note” attached thereto). Each
Global Note shall represent such aggregate principal amount of the outstanding
Notes as shall be specified therein, and each shall provide that it shall
represent the aggregate principal amount of outstanding Notes from time to time
endorsed thereon and that the aggregate principal amount of outstanding Notes
represented thereby may from time to time be reduced or increased, as
appropriate, to reflect exchanges and redemptions thereof and transfers of
interests therein. Any endorsement of a Global Note to reflect the amount of any
increase or decrease in the aggregate principal amount of outstanding Notes
represented thereby shall be made by the Trustee or the Custodian, at the
direction of the Trustee, in accordance with instructions given by the Holder
thereof as required by Section 2.06 hereof.

 

(c) Book-Entry Provisions. This Section 2.01(c) shall apply only to Global Notes
deposited with the Trustee, as custodian for the Depositary. Participants and
Indirect Participants shall have no rights under this Indenture or any Global
Note with respect to any Global Note held on their behalf by the Depositary or
by the Trustee as custodian for the Depositary, and the Depositary shall be
treated by the Company, the Trustee and any agent of the Company or the Trustee
as the absolute owner of such Global Note for all purposes whatsoever.
Notwithstanding the foregoing, nothing herein shall prevent the Company, the
Trustee or any agent of the Company or the Trustee from giving effect to any
written certification, proxy or other authorization furnished by the Depositary
or impair, as between the Depositary and its Participants or Indirect
Participants, the Applicable Procedures or the operation of customary practices
of the Depositary governing the exercise of the rights of a holder of a
beneficial interest in any Global Note.

 

(d) Certificated Securities.

 

(i) The Issuers shall issue Definitive Notes to all owners of beneficial
interests in Global Notes if: (1) at any time the Depositary notifies the
Issuers that it is unwilling or unable to continue to act as Depositary for the
Global Notes or if at any time the Depositary shall no longer be eligible to act
as such because it ceases to be a clearing agency registered under the Exchange
Act, and, in either case, the Issuers shall not have appointed a successor
Depositary within 120 days after the Issuers receive such notice or becomes
aware of such ineligibility or (2) the Issuers, at their option, determine that
the Global Notes shall be exchanged for Definitive Notes and delivers a written
notice to such effect to the Trustee. Upon the occurrence of any of the events
set forth in clauses (1) or (2) above, the Issuers shall execute, and, upon
receipt of an Authentication Order in accordance with Section 2.02 hereof, the
Trustee shall authenticate and deliver, Definitive Notes, in authorized
denominations, in an aggregate principal amount equal to the principal amount of
the Global Notes in exchange for such Global Notes. Upon the exchange of a
Global Note for Definitive Notes, such Global Note shall be cancelled by the
Trustee or an agent of the Issuers or the Trustee.

 

(ii) The Issuers shall issue Definitive Notes to a Holder of, or an owner of a
beneficial interest in, a Global Note in exchange for such Global Note or
beneficial interest, as the case may be, upon written request from a Holder of,
or an owner of a beneficial interest in, a Global Note if a Default or Event of
Default shall have occurred and be continuing. Upon the occurrence of the
foregoing, the Issuers shall execute, and, upon receipt of an Authentication
Order in accordance with Section 2.02 hereof, the Trustee shall authenticate and
deliver, Definitive Notes, in authorized denominations, in an aggregate
principal amount equal to the principal amount of the Global Note owned by such
Holder or such owner of a beneficial interest. Upon the exchange of all or a
portion of a Global Note for Definitive Notes, such Global Note shall be
cancelled or correspondingly reduced by the Trustee or an agent of the Issuers
or the Trustee. In the event that the Definitive Notes are not issued to an
owner of a beneficial interest in a Global Note promptly after the Issuers have
received a request from such owner, the Issuers expressly acknowledge, with
respect to the right of any Holder to pursue a remedy pursuant to this
Indenture, the

 

28



--------------------------------------------------------------------------------

right of any such owner to pursue such remedy with respect to the portion of the
Global Note that represents such owner’s beneficial interest as if such
Definitive Notes had been issued.

 

(iii) Definitive Notes issued in exchange for a Global Note pursuant to this
Section 2.01 shall be registered in such names and in such authorized
denominations as the Depositary, pursuant to instructions from its Participants
or its Applicable Procedures, shall instruct the Trustee or an agent of the
Issuers or the Trustee in writing. The Trustee or such agent shall deliver such
Definitive Notes to or as directed by the Persons in whose names such Definitive
Notes are so registered or to the Depositary.

 

Section 2.02. Execution and Authentication.

 

(a) One Officer shall execute the Notes on behalf of each Issuer by manual or
facsimile signature.

 

(b) If an Officer whose signature is on a Note no longer holds that office at
the time a Note is authenticated by the Trustee, the Note shall nevertheless be
valid.

 

(c) A Note shall not be valid until authenticated by the manual signature of the
Trustee. The signature shall be conclusive evidence that the Note has been
authenticated under this Indenture.

 

(d) The Trustee shall, upon a written order of the Issuers signed by an Officer
of each Issuer (an “Authentication Order”), authenticate and deliver Notes for
issuance.

 

(e) The Trustee may appoint an authenticating agent acceptable to the Issuers to
authenticate Notes. Unless otherwise provided in such appointment, an
authenticating agent may authenticate Notes whenever the Trustee may do so. Each
reference in this Indenture to authentication by the Trustee includes
authentication by such agent. An authenticating agent shall have the same rights
as the Trustee to deal with Holders, the Issuers or an Affiliate of the Issuers.

 

Section 2.03. Registrar and Paying Agent.

 

(a) The Issuers shall maintain an office or agency where Notes may be presented
for registration of transfer or for exchange (“Registrar”) and an office or
agency where Notes may be presented for payment (“Paying Agent”). The Registrar
shall keep a register (the “Security Register”) of the Notes and of their
transfer and exchange. The Issuers may appoint one or more co-registrars and one
or more additional paying agents. The term “Registrar” includes any co-registrar
and the term “Paying Agent” includes any additional paying agent. The Issuers
may change any Paying Agent or Registrar without notice to any Holder. The
Issuers shall notify the Trustee in writing of the name and address of any Agent
not a party to this Indenture. If the Issuers fail to appoint or maintain
another entity as Registrar or Paying Agent, the Trustee shall act as such.
Either or both of the Issuers or any of their Subsidiaries may act as Paying
Agent or Registrar.

 

(b) The Issuers initially appoint The Depository Trust Company (“DTC”) to act as
Depositary with respect to the Global Notes.

 

(c) The Issuers initially appoint the Trustee to act as Registrar and Paying
Agent and to act as Custodian with respect to the Global Notes, and the Trustee
hereby agrees so to initially act.

 

(d) The Issuers shall enter into an appropriate agency agreement with any
Registrar or Paying Agent (that is not also the Trustee). The agreement shall
implement the provisions of this Indenture that relate to such Agent.

 

Section 2.04. Paying Agent to Hold Money in Trust.

 

The Issuers shall require each Paying Agent other than the Trustee to agree in
writing that the Paying Agent shall hold in trust for the benefit of Holders or
the Trustee all money held by the Paying Agent for the

 

29



--------------------------------------------------------------------------------

payment of principal, premium, if any, or interest on the Notes, and shall
notify the Trustee of any default by the Issuers in making any such payment.
While any such default continues, the Trustee may require a Paying Agent to pay
all funds held by it relating to the Notes to the Trustee. The Issuers at any
time may require a Paying Agent to pay all funds held by it to the Trustee. Upon
payment over to the Trustee, the Paying Agent (if other than the Issuers or a
Subsidiary of an Issuer) shall have no further liability for such funds. If the
Issuers or a Subsidiary of an Issuer acts as Paying Agent, it shall segregate
and hold in a separate trust fund for the benefit of the Holders all funds held
by it as Paying Agent. Upon any Event of Default under Sections 6.01(j) and (k)
hereof relating to the Issuers, the Trustee shall serve as Paying Agent for the
Notes.

 

Section 2.05. Holder Lists.

 

The Trustee shall preserve in as current a form as is reasonably practicable the
most recent list available to it of the names and addresses of all Holders and
shall otherwise comply with TIA §312(a). If the Trustee is not the Registrar,
the Issuers shall furnish or cause to be furnished to the Trustee at least seven
Business Days before each Interest Payment Date and at such other times as the
Trustee may request in writing, a list in such form and as of such date or such
shorter time as the Trustee may allow, as the Trustee may reasonably require of
the names and addresses of the Holders and the Issuers shall otherwise comply
with TIA §312(a).

 

Section 2.06. Transfer and Exchange.

 

(a) Transfer and Exchange of Global Notes. A Global Note may not be transferred
as a whole except by the Depositary to a nominee of the Depositary, by a nominee
of the Depositary to the Depositary or to another nominee of the Depositary, or
by the Depositary or any such nominee to a successor Depositary or a nominee of
such successor Depositary. All Global Notes will be exchanged by the Issuers for
Definitive Notes if (1) the Issuers deliver to the Trustee notice from the
Depositary that it is unwilling or unable to continue to act as Depositary or
that it is no longer a clearing agency registered under the Exchange Act and, in
either case, a successor Depositary is not appointed by the Issuers within 120
days after the date of such notice from the Depositary or (2) the Issuers in
their sole discretion determine that the Global Notes (in whole but not in part)
should be exchanged for Definitive Notes and deliver a written notice to such
effect to the Trustee. Upon the occurrence of any of the preceding events in (1)
or (2) above, Definitive Notes shall be issued in such names as the Depositary
shall instruct the Trustee. Global Notes also may be exchanged or replaced, in
whole or in part, as provided in Sections 2.07 and Section 2.10 hereof. Every
Note authenticated and delivered in exchange for, or in lieu of, a Global Note
or any portion thereof, pursuant to this Section 2.06 or Sections 2.07 or
Section 2.10 hereof, shall be authenticated and delivered in the form of, and
shall be, a Global Note. A Global Note may not be exchanged for another Note
other than as provided in this Section 2.06(a), however, beneficial interests in
a Global Note may be transferred and exchanged as provided in Section 2.06(b) or
(c) hereof. Neither Issuer nor the Trustee will be liable for any delay by a
Holder of a Global Note or the Depositary in identifying the beneficial owners
of Notes, except as a result of such Issuer’s or Trustee’s own negligent action,
negligent failure to act or own willful misconduct, as the case may be. In the
absence of bad faith on their part, the Issuers and the Trustee may conclusively
rely on, and will be protected in relying on written instructions from the
Holder of a Global Note or the Depositary for all purposes under this Indenture.

 

(b) Transfer and Exchange of Beneficial Interests in the Global Notes. The
transfer and exchange of beneficial interests in the Global Notes shall be
effected through the Depositary, in accordance with the provisions of this
Indenture and the Applicable Procedures. Beneficial interests in Global Notes
may be subject to restrictions on transfer to the extent required by the
Securities Act.

 

Beneficial interests in any Global Note may be transferred to Persons who take
delivery thereof in the form of a beneficial interest in a Global Note, in
accordance with the Applicable Procedures. No written orders or instructions
shall be required to be delivered to the Registrar to effect the transfers
described in this Section 2.06(b).

 

(c) Transfer or Exchange of Beneficial Interests for Definitive Notes. The
holder of a beneficial interest in a Global Note may exchange such beneficial
interest for a Definitive Note or transfer such beneficial interest to a Person
who takes delivery thereof in the form of a Definitive Note only in which event
such owner of such beneficial interest shall instruct the Depositary (or shall
cause the appropriate participant to

 

30



--------------------------------------------------------------------------------

direct the Depositary) in accordance with the Applicable Procedures to instruct
the Trustee to reduce the aggregate principal amount of the Global Note by the
applicable amount of such exchange or transfer and to issue in exchange
therefore a Definitive Note or Notes in such aggregate amount and registered as
provided in such instruction; and upon the Trustee’s receipt of such instruction
from the Depositary (or from the applicable Participant or beneficial owner
pursuant to the Depositary’s proxy procedures), the Trustee to, and the Trustee
shall, cause the aggregate principal amount of the applicable Global Note to be
reduced accordingly pursuant to Section 2.06(g) hereof, and the Issuers shall
execute and the Trustee shall authenticate and deliver, in both cases in
accordance with Section 2.02 hereof, to the Person designated in such
instruction a Definitive Note in the appropriate principal amount. Any
Definitive Note issued in exchange for a beneficial interest pursuant to this
Section 2.06(c) shall be registered in such name or names and in such authorized
denomination or denominations as the holder of such beneficial interest shall
instruct the Registrar through instructions from the Depositary and the
Participant or Indirect Participant. The Trustee shall mail or deliver such
Definitive Notes to the Persons in whose names such Notes are so registered

 

(d) Transfer and Exchange of Definitive Notes for Beneficial Interests. A Holder
of a Definitive Note may exchange such Note for a beneficial interest in a
Global Note or transfer such Definitive Notes to a Person who takes delivery
thereof in the form of a beneficial interest in a Global Note at any time. Upon
receipt of a request for such an exchange or transfer together with surrender of
the Definitive Note to be exchanged or transferred, (and, accompanied by a
written instrument or instruments of transfer as provided in Section 2.06(e)
hereof, and subject to the Applicable Procedures), the Trustee shall cancel the
applicable Definitive Note and increase or cause to be increased the aggregate
principal amount of one of the Global Notes pursuant to Section 2.06(g) hereof.

 

(e) Transfer and Exchange of Definitive Notes for Definitive Notes. Upon request
by a Holder of Definitive Notes and such Holder’s compliance with the provisions
of this Section 2.06(e), the Registrar shall register the transfer or exchange
of Definitive Notes. Prior to such registration of transfer or exchange, the
requesting Holder shall present or surrender to the Registrar the Definitive
Notes duly endorsed or accompanied by a written instruction of transfer in form
satisfactory to the Registrar duly executed by such Holder or by its attorney,
duly authorized in writing. In addition, the requesting Holder must provide any
additional certifications, documents and information, as applicable, required
pursuant to the Applicable Procedures or reasonably requested by the Issuers to
demonstrate compliance by such Holder with applicable law.

 

(f) Global Note Legend. Each Global Note shall bear a legend in substantially
the following form:

 

“THIS GLOBAL NOTE IS HELD BY THE DEPOSITARY (AS DEFINED IN THE INDENTURE
GOVERNING THIS NOTE) OR ITS NOMINEE IN CUSTODY FOR THE BENEFIT OF THE BENEFICIAL
OWNERS HEREOF, AND IS NOT TRANSFERABLE TO ANY PERSON UNDER ANY CIRCUMSTANCES
EXCEPT THAT (I) THE TRUSTEE MAY MAKE SUCH NOTATIONS HEREON AS MAY BE REQUIRED
PURSUANT TO SECTION 2.06 OF THE INDENTURE, (II) THIS GLOBAL NOTE MAY BE
EXCHANGED IN WHOLE BUT NOT IN PART PURSUANT TO SECTION 2.06(a) OF THE INDENTURE,
(III) THIS GLOBAL NOTE MAY BE DELIVERED TO THE TRUSTEE FOR CANCELLATION PURSUANT
TO SECTION 2.11 OF THE INDENTURE AND (IV) THIS GLOBAL NOTE MAY BE TRANSFERRED TO
A SUCCESSOR DEPOSITARY WITH THE PRIOR WRITTEN CONSENT OF THE ISSUERS.

 

UNLESS AND UNTIL IT IS EXCHANGED IN WHOLE OR IN PART FOR NOTES IN DEFINITIVE
FORM, THIS NOTE MAY NOT BE TRANSFERRED EXCEPT AS A WHOLE BY THE DEPOSITARY TO A
NOMINEE OF THE DEPOSITARY OR BY A NOMINEE OF THE DEPOSITARY TO THE DEPOSITARY OR
ANOTHER NOMINEE OF THE DEPOSITARY OR BY THE DEPOSITARY OR ANY SUCH NOMINEE TO A
SUCCESSOR DEPOSITARY OR A NOMINEE OF SUCH SUCCESSOR DEPOSITARY.

 

UNLESS THIS NOTE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE DEPOSITORY
TRUST COMPANY, A NEW YORK CORPORATION (“DTC”), TO THE ISSUERS OR THEIR AGENT FOR
REGISTRATION OF TRANSFER, EXCHANGE OR PAYMENT, AND ANY NOTE ISSUED IS

 

31



--------------------------------------------------------------------------------

REGISTERED IN THE NAME OF CEDE & CO. OR IN SUCH OTHER NAME AS IS REQUESTED BY AN
AUTHORIZED REPRESENTATIVE OF DTC (AND ANY PAYMENT IS MADE TO CEDE & CO. OR TO
SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC), ANY
TRANSFER, PLEDGE OR OTHER USE HEREOF FOR VALUE OR OTHERWISE BY OR TO ANY PERSON
IS WRONGFUL INASMUCH AS THE REGISTERED OWNER HEREOF, CEDE & CO., HAS AN INTEREST
HEREIN.”

 

(g) Cancellation and/or Adjustment of Global Notes. At such time as all
beneficial interests in a particular Global Note have been exchanged for
Definitive Notes or a particular Global Note has been redeemed, repurchased or
cancelled in whole and not in part, each such Global Note shall be returned to
or retained and cancelled by the Trustee in accordance with Section 2.11 hereof.
At any time prior to such cancellation, if any beneficial interest in a Global
Note is exchanged for or transferred to a Person who will take delivery thereof
in the form of a beneficial interest in another Global Note or for Definitive
Notes, the principal amount of Notes represented by such Global Note shall be
reduced accordingly and an endorsement shall be made on such Global Note by the
Trustee or by the Depositary at the direction of the Trustee to reflect such
reduction; and if the beneficial interest is being exchanged for or transferred
to a Person who will take delivery thereof in the form of a beneficial interest
in another Global Note, such other Global Note shall be increased accordingly
and an endorsement shall be made on such Global Note by the Trustee or by the
Depositary at the direction of the Trustee to reflect such increase.

 

(h) General Provisions Relating to Transfers and Exchanges.

 

(i) To permit registrations of transfers and exchanges, the Issuers shall
execute Global Notes and Definitive Notes, and the Trustee shall authenticate
Global Notes and Definitive Notes upon the Company’s order (including an
Authentication Order given pursuant to Section 2.02) or at the Registrar’s
request (in connection with any transfer or exchange of Notes pursuant to this
Section 2.06).

 

(ii) No service charge shall be made to a Holder of a beneficial interest in a
Global Note or to a Holder of a Definitive Note for any registration of transfer
or exchange, but the Issuers may require payment of a sum sufficient to cover
any transfer tax or similar governmental charge payable in connection therewith
(other than any such transfer taxes or similar governmental charge payable upon
exchange or transfer pursuant to Sections 2.10, 3.06, 3.10, 4.12, 4.18, 4.21 and
9.05 hereof).

 

(iii) All Global Notes and Definitive Notes issued upon any registration of
transfer or exchange of Global Notes or Definitive Notes shall be the valid
obligations of the Issuers, evidencing the same debt, and entitled to the same
benefits under this Indenture, as the Global Notes or Definitive Notes
surrendered upon such registration of transfer or exchange.

 

(iv) Neither the Registrar nor the Issuers shall be required (A) to issue, to
register the transfer of or to exchange any Notes during a period beginning at
the opening of business 15 days before the day of any selection of Notes for
redemption under Section 3.02 hereof and ending at the close of business on the
day of selection, (B) to register the transfer of or to exchange any Note so
selected for redemption in whole or in part, except the unredeemed portion of
any Note being redeemed in part or (C) to register the transfer of or to
exchange a Note between a record date and the next succeeding Interest Payment
Date.

 

(v) Prior to due presentment for the registration of a transfer of any Note, the
Trustee, any Agent and the Issuers may deem and treat the Person in whose name
any Note is registered as the absolute owner of such Note for the purpose of
receiving payment of principal of and interest on such Notes and for all other
purposes, and none of the Trustee, any Agent or the Issuers shall be affected by
notice to the contrary.

 

(vi) The Trustee shall authenticate Global Notes and Definitive Notes in
accordance with the provisions of Section 2.02 hereof.

 

32



--------------------------------------------------------------------------------

(vii) All certifications, certificates and Opinions of Counsel required to be
submitted to the Registrar pursuant to this Section 2.06 to effect a
registration of transfer or exchange may be submitted by facsimile.

 

(viii) The Trustee is hereby authorized to enter into a letter of representation
with the Depositary in the form provided by the Issuers and to act in accordance
with such letter.

 

(ix) Notwithstanding anything contained herein to the contrary, neither the
Trustee nor the Registrar shall be responsible for ascertaining whether any
purchase or transfer complies with the registration provisions of or exemptions
from the Securities Act or other state, federal securities laws that may be
applicable; provided, however, that if a certificate is specifically required by
the express terms of this Section 2.06 to be delivered to a Trustee by a
purchaser or required by the express terms of this Section 2.06 to be delivered
to a Trustee by a purchaser or transferee of a Note, the Trustee shall be under
a duty to receive and examine the same to determine whether it confirms on its
face to the requirements of this Section 2.06 and shall promptly notify the
party delivering the same if such transfer does not comply with such terms.

 

Section 2.07. Replacement Notes.

 

If any mutilated Note is surrendered to the Trustee or the Issuers and the
Trustee receives evidence to its satisfaction of the destruction, loss or theft
of any Note, the Issuers shall issue and, upon receipt of an Authentication
Order in accordance with Section 2.02 hereof, the Trustee shall authenticate a
replacement Note. If required by the Trustee or the Issuers, the Holder of such
Note shall provide indemnity that is sufficient, in the judgment of the Trustee
or the Issuers, to protect the Issuers, the Trustee, any Agent and any
authenticating agent from any loss that any of them may suffer in connection
with such replacement. If required by the Issuers, such Holder shall reimburse
the Issuers for its reasonable expenses in connection with such replacement.

 

Every replacement Note issued in accordance with this Section 2.07 shall be the
valid obligation of the Issuers, evidencing the same debt as the destroyed, lost
or stolen Note, and shall be entitled to all of the benefits of this Indenture
equally and proportionately with all other Notes duly issued hereunder.

 

Section 2.08. Outstanding Notes.

 

(a) The Notes outstanding at any time shall be the entire principal amount of
Notes represented by all of the Global Notes and Definitive Notes authenticated
by the Trustee except for those cancelled by it, those delivered to it for
cancellation, those subject to reductions in beneficial interests effected by
the Trustee in accordance with Section 2.06 hereof, and those described in this
Section 2.08 as not outstanding. Except as set forth in Section 2.09 hereof, a
Note shall not cease to be outstanding because the Issuers or an Affiliate of an
Issuer holds the Note; provided, however, that Notes held by the Issuers or a
Subsidiary of an Issuer shall be deemed not to be outstanding for purposes of
Section 3.07(b) hereof.

 

(b) If a Note is replaced pursuant to Section 2.07 hereof, it shall cease to be
outstanding unless the Trustee receives proof satisfactory to it that the
replaced note is held by a bona fide purchaser.

 

(c) If the principal amount of any Note is considered paid under Section 4.01
hereof, it shall cease to be outstanding and interest on it shall cease to
accrue.

 

(d) If the Paying Agent (other than the Issuers, a Subsidiary of an Issuer or an
Affiliate of any thereof) holds, on a redemption date, a Purchase Date or a
maturity date, funds sufficient to pay in full Notes payable on that date, then
on and after that date such Notes shall be deemed to be no longer outstanding
and shall cease to accrue interest.

 

33



--------------------------------------------------------------------------------

Section 2.09. Treasury Notes.

 

In determining the Required Noteholders or otherwise whether the Holders of the
required principal amount of Notes have concurred in any direction, waiver or
consent, Notes owned by the Issuers, or by any Affiliate of an Issuer, shall be
considered as though not outstanding, except that for the purposes of
determining whether the Trustee shall be protected in relying on any such
direction, waiver or consent, only Notes that the Trustee knows are so owned
shall be so disregarded.

 

Section 2.10. Temporary Notes.

 

Until certificates representing Notes are ready for delivery, the Issuers may
prepare and, upon receipt of an Authentication Order in accordance with Section
2.02 hereof, the Trustee shall authenticate temporary Notes. Temporary Notes
shall be substantially in the form of Definitive Notes but may have variations
that the Issuers consider appropriate for temporary Notes and as shall be
reasonably acceptable to the Trustee. Without unreasonable delay, the Issuers
shall prepare and the Trustee shall authenticate Global Notes or Definitive
Notes in exchange for temporary Notes, as applicable.

 

Holders of temporary Notes shall be entitled to all of the benefits of this
Indenture.

 

Section 2.11. Cancellation.

 

The Issuers at any time may deliver Notes to the Trustee for cancellation. The
Registrar and Paying Agent shall forward to the Trustee any Notes surrendered to
them for registration of transfer, exchange or payment. Upon sole direction of
the Issuers, the Trustee and no one else shall cancel all Notes surrendered for
registration of transfer, exchange, payment, replacement or cancellation and
shall destroy cancelled Notes (subject to the record retention requirements of
the Exchange Act or other applicable laws) unless the Issuers direct them to be
returned to it. Certification of the destruction of all cancelled Notes shall be
delivered to the Issuers from time to time upon request. The Issuers may not
issue new Notes to replace Notes that it has paid or that have been delivered to
the Trustee for cancellation.

 

Section 2.12. Payment of Interest; Defaulted Interest.

 

If the Issuers default in a payment of interest on the Notes, they shall pay the
defaulted interest in any lawful manner plus, to the extent lawful, interest
payable on the defaulted interest, to the Persons who are Holders on a
subsequent special record date, in each case at the rate provided in the Notes
and in Section 4.01 hereof. The Issuers shall notify the Trustee in writing of
the amount of defaulted interest proposed to be paid on each Note and the date
of the proposed payment. The Issuers shall fix or cause to be fixed each such
special record date and payment date; provided that no such special record date
shall be less than 10 days prior to the related Interest Payment Date for such
defaulted interest. At least 15 days before the special record date, the Issuers
(or, upon the written request of the Issuers, the Trustee in the name and at the
expense of the Issuers) shall mail or cause to be mailed to Holders a notice
that states the special record date, the related Interest Payment Date and the
amount of such interest to be paid.

 

Section 2.13. CUSIP or ISIN Numbers.

 

The Issuers in issuing the Notes may use “CUSIP” and/or “ISIN” numbers (if then
generally in use), and, if so, the Trustee shall use “CUSIP” and/or “ISIN”
numbers in notices of redemption or Offers to Purchase as a convenience to
Holders; provided, however, that any such notice may state that no
representation is made as to the correctness of such numbers either as printed
on the Notes or as contained in any notice of a redemption or notice of an Offer
to Purchase and that reliance may be placed only on the other identification
numbers printed on the Notes, and any such redemption or Offer to Purchase shall
not be affected by any defect in or omission of such numbers. The Issuers shall
promptly notify the Trustee of any change in the “CUSIP” and/or “ISIN” numbers.

 

34



--------------------------------------------------------------------------------

Section 2.14. Record Date.

 

The record date for purposes of determining the identity of Holders of Notes
entitled to vote or consent to any action by vote or consent or permitted under
this Indenture shall be determined as provided for in TIA Section 316(c).

 

Section 2.15. Tax Matters.

 

(a) Any Holder that incurs any documentary or other taxes, charges or
assessments made by a governmental agency by reason of the execution and
delivery of the Notes or any document related thereto shall pay any such amounts
to the relevant governmental agency in accordance with applicable law.

 

(b) Each Holder of a Definitive Note shall certify that it is either not subject
to United States withholding or is entitled to an exemption from or reduction in
United States withholding with respect to all amounts payable to such Holder
under this Indenture by delivering to the Issuers and the Paying Agent at any
time or times as reasonably requested by the Issuers or the Paying Agent,
properly completed and executed documentation (if required under applicable law)
to permit all payments under this Indenture to be made to it without withholding
or at a reduced rate of withholding pursuant to an applicable income tax treaty.
Such documentation may include, but not be limited to, a properly completed and
duly executed United States Internal Revenue Form W-9 (or Form W-8 for Holders
who are not United States persons) or any successor form, certifying that such
Holder of the Definitive Note is exempt from or entitled to a reduction in
United States withholding with respect to payments pursuant to this Indenture.
In the event that a Holder of a Definitive Note becomes subject to United States
withholding initially or at an increased rate, then for so long as such rate of
withholding is required by law to be made by the Issuers or the Paying Agent,
appropriate amounts shall be withheld from all amounts payable to such Holder
under this Indenture and remitted to the appropriate governmental agency. In the
event that any Holder is subject to United States withholding and such
withholding is required by law to be made by the Issuers or the Paying Agent,
then such amounts will be so withheld and remitted to the appropriate
governmental agency. The Issuers and the Paying Agent shall not be required to
gross up any amount payable to any Holder under this Indenture from which taxes
are withheld.

 

(c) In the event that a Holder of a Definitive Note transfers a Definitive Note,
any assignee or transferee of the Note shall be bound by this Section 2.15, so
that such assignee or transferee will have all of the obligations and provide
all forms and statements required by this Section 2.15.

 

ARTICLE 3.

 

REDEMPTION AND PREPAYMENT

 

Section 3.01. Notices to Trustee.

 

If the Issuers elect to redeem Notes pursuant to the optional redemption
provisions of Section 3.07 hereof, they shall furnish to the Trustee, at least
30 days but not more than 60 days before a redemption date (or such shorter
period as allowed by the Trustee), an Officers’ Certificate setting forth (a)
the applicable section of this Indenture pursuant to which the redemption shall
occur, (b) the redemption date, (c) the principal amount of Notes to be redeemed
and (d) the redemption price.

 

Section 3.02. Selection of Notes to Be Redeemed or Repurchased.

 

If less than all of the Notes are to be redeemed or repurchased at any time, the
Trustee shall select the Notes for redemption or repurchase among the Holders of
the Notes as follows: (1) if the Notes are listed on any national securities
exchange, in compliance with the requirements of the principal national
securities exchange on which the Notes are listed; or (2) if the Notes are not
listed on any national securities exchange, on a pro rata basis, by lot or by
such method as the Trustee deems fair and appropriate. In the event of partial
redemption or repurchase by lot, the particular Notes to be redeemed or
repurchased shall be selected, unless otherwise provided herein, not

 

35



--------------------------------------------------------------------------------

less than 30 nor more than 60 days prior to the redemption or repurchase date by
the Trustee from the outstanding Notes not previously called for redemption or
repurchase.

 

The Trustee shall promptly notify the Issuers in writing of the Notes selected
for redemption or repurchase and, in the case of any Note selected for partial
redemption or repurchase, the principal amount thereof to be redeemed or
repurchased. Notes and portions of Notes selected shall be in amounts of $1,000
or integral multiples thereof, except that if all of the Notes of a Holder are
to be redeemed or repurchased, the entire outstanding amount of Notes held by
such Holder, even if not an integral multiple of $1,000, shall be redeemed or
repurchased. Except as provided in the preceding sentence, provisions of this
Indenture that apply to Notes called for redemption or repurchase also apply to
portions of Notes called for redemption or repurchase.

 

Section 3.03. Notice of Redemption.

 

At least 30 days but not more than 60 days prior to a redemption or repurchase
date, the Issuers shall mail or cause to be mailed, by first class mail, a
notice of redemption or repurchase to each Holder whose Notes are to be redeemed
or repurchased at such Holder’s registered address appearing in the Security
Register; provided, however, that (1) redemption or repurchase notices may be
mailed more than 60 days prior to a redemption or repurchase date if the notice
is issued in connection with a defeasance of the Notes or a satisfaction and
discharge of this Indenture and (2) notices may be mailed less than 30 days
prior to the redemption or repurchase date if so required by any applicable
Gaming Authority in connection with a redemption pursuant to Section 3.09
hereof.

 

The notice shall identify the Notes to be redeemed and shall state:

 

(a) the redemption date;

 

(b) the redemption price (the appropriate calculation of which shall be set
forth in an Officers’ Certificate delivered to the Trustee no later than two (2)
Business Days prior to the redemption date);

 

(c) if any Note is being redeemed or repurchased in part, the portion of the
principal amount of such Note to be redeemed and that, after the redemption date
upon surrender of such Note, if applicable, a new Note or Notes in principal
amount equal to the unredeemed or unpurchased portion shall be issued upon
cancellation of the original Note;

 

(d) the name and address of the Paying Agent;

 

(e) that Notes called for redemption must be surrendered to the Paying Agent to
collect the redemption price;

 

(f) that, unless the Issuers default in making such redemption payment, interest
on Notes called for redemption ceases to accrue on and after the redemption
date;

 

(g) the applicable section of this Indenture pursuant to which the Notes called
for redemption are being redeemed; and

 

(h) that no representation is made as to the correctness of the CUSIP and/or
ISIN numbers, if any, listed in such notice or printed on the Notes.

 

At the Issuers’ request, the Trustee shall give the notice of redemption in the
Issuers’ name and at the Issuers’ expense; provided, however, that the Issuers
shall have delivered to the Trustee, at least 45 days (or such shorter period
allowed by the Trustee), prior to the redemption date, an Officers’ Certificate
requesting that the Trustee give such notice (in the name and at the expense of
the Issuers) and setting forth the information to be stated in such notice as
provided in this Section 3.03.

 

36



--------------------------------------------------------------------------------

Section 3.04. Effect of Notice of Redemption.

 

Once notice of redemption is mailed in accordance with Section 3.03 hereof,
Notes called for redemption shall become irrevocably due and payable on the
redemption date at the redemption price; provided, that any defect in or failure
to give notice in accordance with Section 3.03 shall not affect the validity of
the proceedings for the redemption of any Note taken in accordance with the
terms of this Indenture. A notice of redemption may not be conditional.

 

Section 3.05. Deposit of Redemption Price.

 

On or prior to 11:00 a.m. Eastern time on any redemption date, the Issuers shall
deposit with the Trustee or with the Paying Agent money sufficient to pay the
redemption price of and, if applicable, accrued and unpaid interest on all Notes
to be redeemed on that date. The Trustee or the Paying Agent shall promptly, and
in any event within two (2) Business Days after the redemption date, return to
the Issuers any money deposited with the Trustee or the Paying Agent by the
Issuers in excess of the amounts necessary to pay the redemption price of, and
accrued and unpaid interest, if any, on, all Notes to be redeemed.

 

If the Issuers comply with the provisions of the preceding paragraph, on and
after the redemption date, interest shall cease to accrue on the Notes or the
portions of Notes called for purchase or redemption in accordance with Section
2.08(d) hereof, whether or not such Notes are presented for payment. If a Note
is redeemed on or after a Regular Record Date but on or prior to the related
Interest Payment Date, then any accrued and unpaid interest, if any, shall be
paid to the Person in whose name such Note was registered at the close of
business on such Regular Record Date. If any Note called for redemption shall
not be so paid upon surrender for redemption because of the failure of the
Issuers to comply with the preceding paragraph, interest shall be paid on the
unpaid principal from the redemption date until such principal is paid, and to
the extent lawful on any interest not paid on such unpaid principal, in each
case at the rate provided in the Notes and in Section 4.01 hereof.

 

Section 3.06. Notes Redeemed in Part.

 

Upon surrender of a Note that is redeemed in part, the Issuers shall issue and,
upon the Issuers’ written request, the Trustee shall authenticate for the Holder
at the expense of the Issuers a new Note equal in principal amount to the
unredeemed portion of the Note surrendered.

 

Section 3.07. Optional Redemption.

 

(a) Except as set forth in clause (b) of this Section 3.07, the Notes shall not
be redeemable at the Company’s option prior to June 1, 2010. On or after June 1,
2010, the Issuers may redeem the Notes, in whole or in part, from time to time,
at the redemption prices (expressed as percentages of principal amount) set
forth below, plus accrued and unpaid interest to the applicable date of
redemption (the “Redemption Date”), subject to the right of Holders of record on
the relevant record date to receive interest due on the relevant interest
payment date, if redeemed during the twelve-month period beginning on June 1 of
each of the years indicated below:

 

Year

--------------------------------------------------------------------------------

   Percentage


--------------------------------------------------------------------------------

 

2010

   104.250 %

2011

   102.833 %

2012

   101.417 %

2013 and thereafter

   100.000 %

 

(b) At any time prior to June 1, 2008, the Issuers may, at their option, redeem
up to 35% of the aggregate principal amount of Notes issued under the Indenture
at a redemption price equal to 108.500% of the principal amount thereof, plus
accrued and unpaid interest to the applicable Redemption Date, subject to the
right of Holders of record on the relevant Regular Record Date to receive
interest due on the relevant interest payment date, with the net cash proceeds
of one or more Equity Offerings; provided that at least 65% of the sum of the
aggregate principal amount of Notes issued under the Indenture remains
outstanding immediately

 

37



--------------------------------------------------------------------------------

after the occurrence of each such redemption; provided further that each such
redemption occurs within 60 days of the date of closing of the applicable Equity
Offering.

 

(c) Any prepayment pursuant to this Section 3.07 shall be made pursuant to the
provisions of Sections 3.01 through 3.06 hereof.

 

Section 3.08. Mandatory Redemption.

 

Except as set forth in Section 3.09 and subject to Sections 4.12, 4.18 or 4.21
hereof, the Issuers shall not be required to make mandatory redemption or
sinking fund payments with respect to the Notes.

 

Section 3.09. Mandatory Disposition Pursuant to Gaming Laws.

 

Notwithstanding any other provision of this Indenture, if any Gaming Authority
requires that a Holder or Beneficial Owner of Notes must be licensed, qualified
or found suitable under any applicable Gaming Law and such Holder or Beneficial
Owner:

 

(a) fails to apply for a license, qualification or a finding of suitability
within 30 days after being requested to do so by the Gaming Authority, or such
lesser period as may be required by such Gaming Authority; or

 

(b) if such Holder or such Beneficial Owner is notified by such Gaming Authority
that such Holder or Beneficial Owner will not be so licensed, qualified or found
suitable;

 

the Holder or Beneficial Owner, as the case may be, will be required to dispose
of its Notes within 30 days, or such lesser period as may be required by the
Gaming Authority, and the Issuers will have the right to redeem the Notes of
each such Holder or Beneficial Owner, subject to the approval of any Gaming
Authority and in accordance with Rule 14e-1, if applicable, at a redemption
price equal to the lowest of:

 

(i) the principal amount thereof, plus accrued and unpaid interest up to the
date of notice from the Gaming Authority that such Holder or Beneficial Owner
will not be licensed or qualified;

 

(ii) the price at which such Holder or Beneficial Owner acquired the Notes, plus
accrued and unpaid interest up to the date of notice from the Gaming Authority
that such Holder or Beneficial Owner will not be licensed or qualified; and

 

(iii) the Fair Market Value of such Notes.

 

Immediately upon a determination by a Gaming Authority that a Holder or
Beneficial Owner of the Notes will not be licensed, qualified or found suitable
by such Gaming Authority, such Holder or Beneficial Owner will have no further
rights with respect to the Notes:

 

(1) to receive any interest with respect to the Notes, other than as part of the
redemption price of the Notes;

 

(2) to exercise, directly or through any trustee or nominee, any right conferred
by the Notes, the Guarantees or this Indenture; or

 

(3) to receive any remuneration in any form for services rendered or otherwise,
other than as part of the redemption price of the Notes.

 

The Issuers shall notify the Trustee in writing of any redemption pursuant to
this Section 3.09 as soon as reasonably practicable. Any Holder or Beneficial
Owner that is required to apply for a license, qualification or a finding of
suitability shall be responsible for all fees and costs of applying for and
obtaining the license, qualification or finding of suitability and of any
investigation by the applicable Gaming Authorities.

 

38



--------------------------------------------------------------------------------

Section 3.10. Offer To Purchase by Application of Excess Proceeds.

 

(a) In the event that, pursuant to Section 4.12 or 4.21 hereof, the Issuers
shall be required to commence an Asset Sale Offer or Event of Loss Offer (each,
an “Offer to Purchase”), it shall follow the procedures specified below.

 

(b) The Issuers shall commence the Offer to Purchase by sending, by first-class
mail, with a copy to the Trustee, to each Holder at such Holder’s address
appearing in the Security Register, a notice the terms of which shall govern the
Offer to Purchase stating:

 

(i) that the Offer to Purchase is being made pursuant to this Section 3.10 and
Section 4.12 or 4.21, as the case may be;

 

(ii) the principal amount of Notes required to be purchased pursuant to Section
4.12 or 4.21, as the case may be (the “Offer Amount”), the purchase price set
forth in Section 4.12 or 4.21, as applicable, the Offer Period and the Purchase
Date (each as defined below);

 

(iii) except as provided in clause (ix), that all Notes timely tendered and not
withdrawn shall be accepted for payment;

 

(iv) that any Note not tendered or accepted for payment shall continue to accrue
interest;

 

(v) that, unless the Issuers default in making such payment, any Note accepted
for payment pursuant to the Offer to Purchase shall cease to accrue interest
after the Purchase Date;

 

(vi) that Holders electing to have a Note purchased pursuant to an Offer to
Purchase may elect to have Notes purchased in integral multiples of $1,000 only,
unless such Holder is electing to have all of its Notes purchased and such Notes
are in an amount less than an integral multiple of $1,000;

 

(vii) that Holders electing to have a Note purchased pursuant to any Offer to
Purchase shall be required to surrender the Note, with the form entitled “Option
of Holder to Elect Purchase” on the reverse of the Note completed, or transfer
by book-entry transfer, to the Issuers, the Depositary, if appointed by the
Company, or a Paying Agent at the address specified in the notice before the
close of business on the third Business Day before the Purchase Date;

 

(viii) that Holders shall be entitled to withdraw their election if the Issuers,
the Depositary or the Paying Agent, as the case may be, receives, not later than
the expiration of the Offer Period, a telegram, facsimile transmission or letter
setting forth the name of the Holder, the principal amount of the Note (or
portions thereof) the Holder delivered for purchase and a statement that such
Holder is withdrawing his election to have such Note purchased;

 

(ix) that if the aggregate principal amount of Notes surrendered by Holders
exceeds the Offer Amount, the Issuers shall select the Notes to be purchased on
a pro rata basis (with such adjustments as may be deemed appropriate by the
Issuers so that only Notes in denominations of $1,000 or integral multiples
thereof shall be purchased);

 

(x) that Holders whose Notes were purchased in part shall be issued new Notes
equal in principal amount to the unpurchased portion of the Notes surrendered
(or transferred by book-entry transfer); and

 

(xi) any other procedures the Holders must follow in order to tender their Notes
(or portions thereof) for payment and the procedures that Holders must follow in
order to withdraw an election to tender Notes (or portions thereof) for payment.

 

(c) The Offer to Purchase shall remain open for a period of at least 20 Business
Days but no more than 30 Business Days following its commencement, except to the
extent that a longer period is required

 

39



--------------------------------------------------------------------------------

by applicable law (the “Offer Period”). No later than five (5) Business Days
after the termination of the Offer Period (the “Purchase Date”), the Issuers
shall purchase the Offer Amount or, if less than the Offer Amount has been
tendered, all Notes tendered in response to the Offer to Purchase. Payment for
any Notes so purchased shall be made in the same manner as interest payments are
made. The Issuers shall publicly announce the results of the Offer to Purchase
on or as soon as practicable following the Purchase Date.

 

(d) On or prior to the Purchase Date, the Issuers shall, to the extent lawful:

 

(i) accept for payment (on a pro rata basis to the extent necessary), the Offer
Amount of Notes or portions of Notes properly tendered and not withdrawn
pursuant to the Offer to Purchase, or if less than the Offer Amount has been
tendered, all Notes tendered;

 

(ii) deposit with the Paying Agent funds in an amount equal to the purchase
price as set forth in Section 4.12 or 4.21, as applicable, in respect of all
Notes or portions of Notes properly tendered; and

 

(iii) deliver or cause to be delivered to the Trustee the Notes so accepted
together with an Officers’ Certificate stating the aggregate principal amount of
Notes or portions of Notes being purchased by the Company and that such Notes or
portions thereof were accepted for payment by the Issuers in accordance with the
terms of this Section 3.10.

 

(e) The Depositary or the Paying Agent (or an Issuer, if acting as the Paying
Agent), as the case may be, shall promptly deliver to each tendering Holder the
purchase price as set forth in Section 4.12 or 4.21, as applicable. In the event
that any portion of the Notes surrendered is not purchased by the Company, the
Issuers shall promptly execute and issue a new Note in a principal amount equal
to such unpurchased portion of the Note surrendered, and, upon receipt of an
Authentication Order in accordance with Section 2.02 hereof, the Trustee shall
authenticate and deliver (or cause to be transferred by book-entry) such new
Note to such Holder.

 

(f) If the Purchase Date is on or after a Regular Record Date and on or before
the related Interest Payment Date, any accrued and unpaid interest shall be paid
to the Person in whose name a Note is registered at the close of business on
such Regular Record Date, and no additional interest shall be payable to Holders
who tender Notes pursuant to the Offer to Purchase.

 

(g) The Issuers shall comply, to the extent applicable, with the requirements of
Rule 14e-1 under the Exchange Act and any other securities laws and regulations
thereunder to the extent those laws and regulations are applicable in connection
with the Offer to Purchase. To the extent that the provisions of any securities
laws or regulations conflict with Sections 4.12 or 4.21, as applicable, this
Section 3.10 or other provisions of this Indenture, the Issuers shall comply
with applicable securities laws and regulations and shall not be deemed to have
breached its obligations under Sections 4.12 or 4.21, as applicable, this
Section 3.10 or such other provisions of this Indenture by virtue of such
conflict.

 

(h) Other than as specifically provided in this Section 3.10, any purchase
pursuant to this Section 3.10 shall be made in accordance with the provisions of
Section 3.01 through 3.06 hereof.

 

Section 3.11. Allocation of Redeemed or Repurchased Notes.

 

To the extent that any Notes are redeemed or repurchased pursuant to Sections
3.07, 3.09, 4.12, 4.18 or 4.21 hereof, then the Non-Qualified Portion of the
Note Obligations shall be reduced correspondingly to the percentage obtained by
dividing (a) the excess, if any, of (i) the aggregate principal amount of the
Non-Qualified Portion of Note Obligations outstanding immediately prior to the
redemption or repurchase over (ii) the aggregate amount of Notes redeemed or
repurchased, by (b) the aggregate amount of Notes outstanding hereunder after
giving effect to the redemption or repurchase; provided, that the Non-Qualified
Portion shall in no event be less than zero. The Qualified Portion of the Note
Obligations shall be adjusted to equal 100% less the Non-Qualified Portion of
the Note Obligations. The foregoing adjustment may be further adjusted following
the delivery of a Qualified Indebtedness Determination pursuant to Section 4.26
hereof.

 

40



--------------------------------------------------------------------------------

ARTICLE 4.

 

COVENANTS

 

Section 4.01. Payment of Notes.

 

The Issuers shall pay or cause to be paid the principal of, premium, if any, and
interest on, the Notes on the dates and in the manner provided in this Indenture
and the Notes. Principal, premium, if any, and interest shall be considered paid
on the date due if the Paying Agent, if other than the Issuers or a Subsidiary
thereof, holds as of 11:00 a.m. Eastern Time on the due date money deposited by
the Issuers in immediately available funds and designated for and sufficient to
pay all principal, premium, if any, and interest then due. Such Paying Agent
shall return to the Issuers promptly, and in any event, no later than three (3)
Business Days following the date of payment, any money (including accrued
interest) that exceeds such amount of principal, premium, if any, and interest
paid on the Notes. If a payment date is a Legal Holiday at a place of payment,
payment may be made at that place on the next succeeding day that is not a Legal
Holiday, and no interest shall accrue on such payment for the intervening
period.

 

The Issuers shall pay interest (including post-petition interest in any
proceeding under any Bankruptcy Law) on overdue principal and premium, if any,
at a rate that is 1% per annum in excess of the rate then in effect to the
extent lawful; it shall pay interest (including post-petition interest in any
proceeding under any Bankruptcy Law) on overdue installments of interest
(without regard to any applicable grace periods), at the same rate to the extent
lawful.

 

Interest shall be computed on the basis of a 360-day year of twelve 30-day
months.

 

Section 4.02. Maintenance of Office or Agency.

 

(a) The Issuers shall maintain in the Borough of Manhattan, The City of New
York, an office or agency (which may be an office or drop facility of the
Trustee or an affiliate of the Trustee, Registrar or co-registrar) where Notes
may be presented or surrendered for registration of transfer or for exchange and
where notices and demands to or upon the Issuers in respect of the Notes and
this Indenture may be served. The Issuers shall give prompt written notice to
the Trustee of the location, and any change in the location, of such office or
agency. If at any time the Issuers shall fail to maintain any such required
office or agency or shall fail to furnish the Trustee with the address thereof,
such presentations, surrenders, notices and demands may be made or served at the
Corporate Trust Office of the Trustee, and the Issuers hereby appoint the
Trustee as its agent to receive all such presentations, surrenders, notices and
demands.

 

(b) The Issuers may also from time to time designate one or more other offices
or agencies where the Notes may be presented or surrendered for any or all such
purposes and may from time to time rescind such designations. The Issuers shall
give prompt written notice to the Trustee of any such designation or rescission
and of any change in the location of any such other office or agency.

 

(c) The Issuers hereby designate the Corporate Trust Office of the Trustee, as
one such office, drop facility or agency of the Issuers in accordance with
Section 2.03 hereof.

 

41



--------------------------------------------------------------------------------

Section 4.03. Reports.

 

(a) Notwithstanding that the Issuers may not be subject to the reporting
requirements of Section 13 or 15(d) of the Exchange Act or otherwise report on
an annual and quarterly basis on forms provided for such annual and quarterly
reporting pursuant to rules and regulations promulgated by the SEC, so long as
any Notes are outstanding, the Issuers will file with the SEC (and make
available to the Trustee and Holders (without exhibits), without cost to each
Holder, within 15 days after they file them with the SEC), in each case, on or
prior to the respective dates by which the Issuers would have been required to
file such information with the SEC, if the Issuers were subject to Section 13 or
15(d) of the Exchange Act:

 

(1) annual reports on Form 10-K, or any successor or comparable form, containing
the information required to be contained therein, or required in such successor
or comparable form;

 

(2) quarterly reports on Form 10-Q, containing the information required to be
contained therein, or any successor or comparable form;

 

(3) current reports on Form 8-K, or any successor or comparable form; and

 

(4) any other information, documents and other reports which the Issuers would
be required to file with the SEC if they were subject to Section 13 or 15(d) of
the Exchange Act;

 

provided that the Issuers shall not be so obligated to file such reports with
the SEC (i) with respect to annual or quarterly reports, for any period prior to
the quarter ended June 30, 2005 and (ii) if the SEC does not permit such filing,
in which event the Issuers will make available such information to prospective
purchasers of Notes, in addition to providing such information to the Trustee
and the Holders, in each case within 15 days after the respective dates the
Issuers would have been required to file such information with the SEC, if they
were subject to Sections 13 or 15(d) of the Exchange Act.

 

(b) The Issuers’ reporting obligations with respect to this Section 4.03 shall
be satisfied in the event the Issuers file such information with the SEC on
EDGAR and deliver a copy of such information to the Trustee, unless the SEC does
not permit such filings, in which case, the Issuers shall comply with the
immediately preceding proviso.

 

(c) If the Company has designated any of its Subsidiaries as Unrestricted
Subsidiaries, then the quarterly and annual financial information required by
the preceding paragraph will include a reasonably detailed presentation, either
on the face of the financial statements or in the footnotes thereto, and in
Management’s Discussion and Analysis of Financial Condition and Results of
Operations, of the financial condition and results of operations of the Company
and its Restricted Subsidiaries separate from the financial condition and
results and operations of the Unrestricted Subsidiaries of the Company.

 

Section 4.04. Compliance Certificate.

 

(a) The Issuers and any Guarantor (to the extent that such Guarantor is so
required under the TIA) shall deliver to the Trustee, within 90 days after the
end of each fiscal year, an Officers’ Certificate stating that a review of the
activities of the Issuers, the Guarantors and their respective Subsidiaries
during the preceding fiscal year has been made under the supervision of the
signing Officers with a view to determining whether the Issuers, the Guarantors
and their respective Subsidiaries have kept, observed, performed and fulfilled
their obligations under this Indenture, and further stating, as to each such
Officer signing such certificate, that to the best of his or her knowledge the
Issuers, the Guarantors and their respective Subsidiaries have kept, observed,
performed and fulfilled each and every covenant contained in this Indenture and
are not in default in the performance or observance of any of the terms,
provisions and conditions of this Indenture (or, if a Default or Event of
Default shall have occurred, describing all such Defaults or Events of Default
of which he or she may have knowledge and what action the Issuers is taking or
proposes to take with respect thereto).

 

(b) The Issuers shall otherwise comply with TIA §314(a)(2).

 

(c) The Issuers shall deliver to the Trustee, within 30 days after the Issuers
become aware of the occurrence thereof, written notice in the form of an
Officers’ Certificate of any Default or Event of Default, its status and what
action the Issuers are taking or propose to take with respect thereto.

 

Section 4.05. Taxes.

 

The Issuers shall pay, and shall cause each of their Subsidiaries to pay, prior
to delinquency, all material taxes, assessments and governmental levies, except
such as are being contested in good faith and by

 

42



--------------------------------------------------------------------------------

appropriate proceedings or where the failure to effect such payment is not
adverse in any material respect to the Holders.

 

Section 4.06. Stay, Extension and Usury Laws.

 

Each Issuer and each of the Guarantors covenant (to the extent that it may
lawfully do so) that it shall not at any time insist upon, plead, or in any
manner whatsoever claim or take the benefit or advantage of, any stay, extension
or usury law wherever enacted, now or at any time hereafter in force, that may
affect the covenants or the performance of this Indenture; and each Issuer and
each Guarantor (to the extent that it may lawfully do so) hereby expressly
waives all benefit or advantage of any such law, and covenants that it shall
not, by resort to any such law, hinder, delay or impede the execution of any
power herein granted to the Trustee, but shall suffer and permit the execution
of every such power as though no such law has been enacted.

 

Section 4.07. Corporate Existence.

 

Subject to Article 5 and Section 10.04 hereof, each of the Issuers and the
Guarantors shall do or cause to be done all things necessary to preserve and
keep in full force and effect (i) its corporate existence, and the corporate,
partnership or other existence of each Subsidiary, in accordance with the
respective organizational documents (as the same may be amended from time to
time) of each of the Issuers or any such Subsidiary and (ii) the rights (charter
and statutory), licenses and franchises of each of the Issuers and their
Subsidiaries; provided, however, that the Issuers shall not be required to
preserve any such right, license or franchise, or the corporate, partnership or
other existence of any Subsidiary, if the Board of Directors of the Company
shall determine that the preservation thereof is no longer desirable in the
conduct of the business of the Issuers and its Subsidiaries, taken as a whole,
and that the loss thereof is not adverse in any material respect to the Holders
of the Notes, or that such preservation is not necessary in connection with any
transaction not prohibited by this Indenture.

 

Section 4.08. Payments for Consent.

 

The Company will not, and will not permit any of its Restricted Subsidiaries to,
directly or indirectly, pay or cause to be paid any consideration to or for the
benefit of any Holder for or as an inducement to any consent, waiver or
amendment of any of the terms or provisions of this Indenture or the Notes
unless such consideration is offered to be paid and is paid to all Holders of
the Notes that consent, waive or agree to amend in the time frame set forth in
the solicitation documents relating to such consent, waiver or agreement.

 

Section 4.09. Incurrence of Indebtedness and Issuance of Preferred Stock.

 

(a) The Company will not, and will not permit any Restricted Subsidiary to,
directly or indirectly, create, incur, issue, assume, guarantee or otherwise
become directly or indirectly liable, contingently or otherwise (collectively,
“incur” and collectively, an “incurrence”) with respect to any Indebtedness
(including Acquired Indebtedness) and the Company will not issue any shares of
Disqualified Stock and will not permit any Restricted Subsidiary to issue any
shares of Disqualified Stock or preferred stock; provided, however, that on or
after the first anniversary following the Issue Date, the Company may incur
Indebtedness (including Acquired Indebtedness) or issue shares of Disqualified
Stock, and any Guarantor (other than Trump Indiana) may incur Indebtedness
(including Acquired Indebtedness), issue shares of Disqualified Stock and issue
shares of preferred stock, if (i) no Default or Event of Default shall have
occurred and be continuing at the time of, or would occur after giving effect to
such incurrence of Indebtedness or issuance of shares of Disqualified Stock or
preferred stock, and (ii) the Total Leverage Ratio for the Company’s and the
Restricted Subsidiaries’ most recently ended four fiscal quarters for which
internal financial statements are available immediately preceding the date on
which such additional Indebtedness is incurred or such Disqualified Stock or
preferred stock is issued would have been less than or equal to 6.0 to 1,
determined on a pro forma basis (including a pro forma application of the net
proceeds therefrom), as if the additional Indebtedness had been incurred, or the
Disqualified Stock or preferred stock had been issued, as the case may be, and
the application of proceeds therefrom, had occurred at the beginning of such
four-quarter period.

 

43



--------------------------------------------------------------------------------

(b) The foregoing limitations will not apply to the following (each of the
following, “Permitted Indebtedness”):

 

(1) (A) the incurrence of Indebtedness under Credit Facilities by the Company or
any of the Company’s Restricted Subsidiaries and the issuance and creation of
letters of credit and bankers’ acceptances thereunder (with letters of credit
and bankers’ acceptances being deemed to have a principal amount equal to the
face amount thereof), not to exceed $350 million outstanding at any one time,
minus all principal payments made in respect of any term loans or the amount by
which any commitments thereunder are permanently reduced, in each case, from the
proceeds of one or more Asset Sales pursuant to Section 4.12 and (B) up to $150
million of term loan borrowings solely for the purpose of financing the
construction of the tower and related capital improvements at the Trump Taj
Mahal Casino Resort.

 

(2) the incurrence by the Company and any Guarantor of Indebtedness in aggregate
principal amount not to exceed $1.25 billion represented by the Notes (including
any Guarantee thereof) represented by this Indenture;

 

(3) Existing Indebtedness (other than Indebtedness described in the immediately
preceding clauses (1) and (2) and clause (4) below);

 

(4) Indebtedness (including Capitalized Lease Obligations) and Disqualified
Stock incurred by the Company or Indebtedness (including Capitalized Lease
Obligations) incurred by any of the Restricted Subsidiaries, to finance the
purchase, lease, construction or improvement of property (real or personal) or
equipment that is used or useful in a Permitted Business, whether through the
direct purchase of assets or the Capital Stock of any Person owning such assets,
in an aggregate principal amount which, when aggregated with the principal
amount of all other Indebtedness and Disqualified Stock then outstanding and
incurred pursuant to this clause (4) (including any Refinancing Indebtedness
permitted to be incurred pursuant to clause (12) and incurred to extend, refund,
refinance, defease, renew or replace Indebtedness or Disqualified Stock incurred
pursuant to this clause (4) or subsequent Refinancing Indebtedness attributable
to Indebtedness or Disqualified Stock incurred pursuant to this clause (4)) does
not exceed at any time in the aggregate outstanding $20.0 million per Casino
Property;

 

(5) to the extent such incurrence does not result in the incurrence by the
Company or any Restricted Subsidiary of any obligation for the payment of
borrowed money of others, Indebtedness by the Company or any of its Restricted
Subsidiaries owed to any Person in connection with workers’ compensation,
self-insurance, health, disability or other employee benefits or property,
casualty or liability insurance provided by such Person to the Company or such
Restricted Subsidiary, pursuant to reimbursement or indemnification obligations
to such person, in each case incurred in the ordinary course of business;

 

(6) Indebtedness arising from agreements of the Company or a Restricted
Subsidiary providing for indemnification, adjustment of purchase price or
similar obligations, in each case, incurred or assumed in connection with the
disposition of any business, assets or a Subsidiary, other than guarantees of
Indebtedness incurred by any Person acquiring all or any portion of such
business, assets or a Subsidiary for the purpose of financing such acquisition;
provided, however, that:

 

(i) such Indebtedness is not reflected on the balance sheet of the Company or
any Restricted Subsidiary (contingent obligations referred to in a footnote to
financial statements and not otherwise reflected on the balance sheet will not
be deemed to be reflected on such balance sheet for purposes of this clause
(6)(i)) and

 

(ii) the maximum assumable liability in respect of all such Indebtedness shall
at no time exceed the gross proceeds including noncash proceeds (the Fair Market
Value of such noncash proceeds being measured at the time received and without
giving effect to any subsequent changes in value) actually received by the
Company and the Restricted Subsidiaries in connection with such disposition;

 

44



--------------------------------------------------------------------------------

(7) Indebtedness (including Indebtedness related to Sale and Lease-Back
Transactions) of the Company to a Restricted Subsidiary or of a Restricted
Subsidiary to the Company or another Restricted Subsidiary; provided that:

 

(i) if the Company or any Guarantor is the borrower of such Indebtedness and the
lender is a Restricted Subsidiary that is not a Guarantor, such Indebtedness
must be expressly subordinated to the prior payment in full in cash of all Note
Obligations, in the case of the Company, or the Guarantee, in the case of a
Guarantor; and

 

(ii) any subsequent issuance or transfer of any Capital Stock or any other event
which results in any such Restricted Subsidiary ceasing to be a Restricted
Subsidiary or any other subsequent transfer of any such Indebtedness (except to
the Company or another Restricted Subsidiary) shall be deemed, in each case to
be an incurrence of such Indebtedness not permitted by this clause (7);

 

(8) shares of Disqualified Stock or preferred stock of a Restricted Subsidiary
issued to the Company or another Restricted Subsidiary; provided that any
subsequent issuance or transfer of any Capital Stock or any other event which
results in any such Restricted Subsidiary ceasing to be a Restricted Subsidiary
or any other subsequent transfer of any such shares of Disqualified Stock or
preferred stock (except to the Company or another Restricted Subsidiary) shall
be deemed in each case to be an issuance of such shares of Disqualified Stock or
preferred stock;

 

(9) (i) any guarantee by the Company or a Guarantor of Indebtedness or other
obligations of any Restricted Subsidiary so long as the incurrence of such
Indebtedness incurred by such Restricted Subsidiary is permitted under the terms
of the Indenture, or

 

(ii) any guarantee by a Restricted Subsidiary of Indebtedness of the Company,
provided that such guarantee is incurred in accordance with Section 4.19.

 

(10) Hedging Obligations (excluding Hedging Obligations entered into for
speculative purposes) for the purpose of limiting interest rate risk or exchange
rate risk with respect to any Indebtedness permitted to be incurred pursuant to
this Section 4.09;

 

(11) to the extent such incurrence does not result in the incurrence by the
Company or any Restricted Subsidiary of any obligation for the payment of
borrowed money of others, obligations in respect of performance, bid, appeal and
surety bonds and completion guarantees provided by the Company or any Restricted
Subsidiary in the ordinary course of business;

 

(12) the incurrence by the Company of Indebtedness or Disqualified Stock or the
incurrence by any Restricted Subsidiary of Indebtedness in exchange for, or the
net proceeds of which are used to extend, refund, refinance, defease, renew or
replace, any Indebtedness or Disqualified Stock incurred under paragraph (a) of
this Section 4.09 or clauses (1)(B), (2), (3), (4) above and this clause (12) or
any Indebtedness or Disqualified Stock incurred in exchange for, or the net
proceeds of which are used to extend, refund, refinance, defease, renew or
replace, such Indebtedness or Disqualified Stock including additional
Indebtedness or Disqualified Stock incurred to pay premiums (including tender
premiums), defeasance costs and fees in connection therewith prior to its
respective maturity (the “Refinancing Indebtedness”); provided, however, that:

 

(A) such Refinancing Indebtedness has a Weighted Average Life to Maturity at the
time such Refinancing Indebtedness is incurred which is not less than the
remaining Weighted Average Life to Maturity of the Indebtedness or Disqualified
Stock being extended, refunded, refinanced, defeased, renewed or replaced,

 

45



--------------------------------------------------------------------------------

(B) to the extent such Refinancing Indebtedness extends, refunds, refinances,
defeases, renews or replaces (i) Indebtedness subordinated or pari passu to the
Notes or any Guarantee of the Notes, such Refinancing Indebtedness is
subordinated or pari passu to the Notes or such Guarantee at least to the same
extent as the Indebtedness being extended, refunded, refinanced, defeased,
renewed or replaced or (ii) Disqualified Stock, such Refinancing Indebtedness
must be Disqualified Stock,

 

(C) the principal amount (or accreted value, if applicable) of such Refinancing
Indebtedness (or liquidation preference in the case of Disqualified Stock) does
not exceed the sum of the outstanding principal amount (or accreted value, if
applicable) of the Indebtedness so extended, refunded, refinanced, defeased,
renewed or replaced (plus all accrued interest thereon and the amount of all
premiums and reasonable expenses incurred in connection therewith),

 

(D) the Indebtedness is incurred either by the Issuers or by the Restricted
Subsidiary that is the obligor on the Indebtedness being extended, refunded,
refinanced, defeased, renewed or replaced,

 

(E) the Indebtedness shall be secured only by the property or assets (if any)
securing the Indebtedness to be so extended, refunded, refinanced, defeased,
renewed or replaced, and

 

(F) such Refinancing Indebtedness shall not include:

 

(x) Indebtedness or Disqualified Stock of a Restricted Subsidiary (other than a
Restricted Subsidiary that is a primary obligor or guarantor of the Indebtedness
being refinanced) that extends, refunds, refinances, defeases, renews or
replaces Indebtedness, Disqualified Stock or preferred stock of the Company,

 

(y) Indebtedness or Disqualified Stock of a Restricted Subsidiary (other than a
Restricted Subsidiary that is a primary obligor or guarantor of the Indebtedness
being refinanced) that is not a Guarantor that extends, refunds, refinances,
defeases, renews or replaces Indebtedness, Disqualified Stock or preferred stock
of a Guarantor, or

 

(z) Indebtedness or Disqualified Stock of the Company or a Restricted Subsidiary
(other than a Restricted Subsidiary that is a primary obligor or guarantor of
the Indebtedness being refinanced) that extends, refunds, refinances, defeases,
renews or replaces Indebtedness, Disqualified Stock or preferred stock of an
Unrestricted Subsidiary;

 

(14) Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in the ordinary course of business, provided that such Indebtedness is
extinguished within two Business Days of its incurrence; or

 

(15) Indebtedness of the Company or any Restricted Subsidiary supported by a
letter of credit issued pursuant to the Credit Facilities, in a principal amount
not in excess of the stated amount of such letter of credit.

 

(c) Neither the Company nor any Guarantor will incur any Indebtedness (including
Permitted Indebtedness) that is contractually subordinated in right of payment
to any other Indebtedness of the Company or such Guarantor unless such
Indebtedness is also contractually subordinated in right of payment to the Notes
or such Guarantee on substantially identical terms; provided, however, that no
Indebtedness of the Company or any Guarantor shall be deemed to be contractually
subordinated in right of payment to any other Indebtedness of the Company or
such Guarantor solely by virtue of being unsecured.

 

(d) For purposes of determining compliance with this Section 4.09, in the event
that an item of Indebtedness, Disqualified Stock or preferred stock meets the
criteria of more than one of the categories of

 

46



--------------------------------------------------------------------------------

permitted Indebtedness, Disqualified Stock or preferred stock described in
clauses (1) through (15) of paragraph (b) above or is entitled to be incurred
pursuant to paragraph (a) of this Section 4.09, the Company, in its sole
discretion, will classify or reclassify such item of Indebtedness, Disqualified
Stock or preferred stock (or any portion thereof) and will only be required to
include the amount and type of such Indebtedness, Disqualified Stock or
preferred stock in one of the above clauses; provided, however, that any
incurrence of Indebtedness under Credit Facilities must be first applied to
clause (1) of Section 4.09(b). For purposes of determining compliance with this
Section 4.09, at the time of incurrence, the Company will be entitled to divide
and classify an item of Indebtedness in more than one of the types of
Indebtedness described above.

 

(e) Accrual of interest, the accretion of accreted value and the payment of
interest in the form of additional Indebtedness or Disqualified Stock by the
Company or additional Indebtedness of any Restricted Subsidiary will not be
deemed to be an incurrence of Indebtedness, Disqualified Stock or preferred
stock for purposes of this Section 4.09.

 

(f) For purposes of determining compliance with any U.S. dollar-denominated
restriction on the incurrence of Indebtedness, the U.S. dollar-equivalent
principal amount of Indebtedness denominated in a foreign currency shall be
calculated based on the relevant currency exchange rate in effect on the date
such Indebtedness was incurred, in the case of term debt, or first committed, in
the case of revolving credit debt; provided that if such Indebtedness is
incurred to refinance other Indebtedness denominated in a foreign currency, and
such refinancing would cause the applicable U.S. dollar denominated restriction
to be exceeded if calculated at the relevant currency exchange rate in effect on
the date of such refinancing, such U.S. dollar-denominated restriction shall be
deemed not to have been exceeded so long as the principal amount of such
refinancing Indebtedness does not exceed the principal amount of such
Indebtedness being refinanced. The principal amount of any Indebtedness incurred
to refinance other Indebtedness, if incurred in a different currency from the
Indebtedness being refinanced, shall be calculated based on the currency
exchange rate applicable to the currencies in which such respective Indebtedness
is denominated that is in effect on the date of such refinancing.

 

Section 4.10. Restricted Payments.

 

(a) The Company will not, and will not permit any Restricted Subsidiary to,
directly or indirectly:

 

(1) declare or pay any dividend or make any other payment or distribution on
account of the Company’s or any Restricted Subsidiary’s Equity Interests
(including, without limitation, any payment in connection with any merger or
consolidation involving the Company) or to the direct or indirect holders of the
Company’s or any Restricted Subsidiary’s Equity Interests in their capacity as
such, other than:

 

(i) dividends or distributions by the Company payable in Equity Interests (other
than Disqualified Stock) of the Company, or

 

(ii) dividends or distributions by a Restricted Subsidiary, provided that, in
the case of any dividend or distribution payable on or in respect of any class
or series of securities issued by a Restricted Subsidiary other than a Wholly
Owned Subsidiary, the Company or a Restricted Subsidiary receives at least its
pro rata share of such dividend or distribution in accordance with its Equity
Interests in such class or series of securities;

 

(2) purchase, redeem, defease or otherwise acquire or retire (including, without
limitation, in connection with any merger or consolidation involving the
Company) any Equity Interests of the Company or the Parent;

 

(3) make any principal payment on or with respect to, or redeem, repurchase,
defease or otherwise acquire or retire in each case, prior to any scheduled
repayment, sinking fund payment or maturity, any Subordinated Indebtedness of
the Company or such Restricted Subsidiary (including any payment in respect of
any amendment of the terms of such Subordinated Indebtedness, which amendment is
sought in connection with any

 

47



--------------------------------------------------------------------------------

such acquisition of Subordinated Indebtedness or seeks to shorten any such
date), other than Indebtedness owed to the Company or a Guarantor permitted
under clauses (7) and (8) of Section 4.09; or

 

(4) make any Restricted Investment;

 

(all such payments and other actions set forth in clauses (1) through (4) above
being collectively referred to as “Restricted Payments”), unless, at the time of
and after giving effect to such Restricted Payment:

 

(A) no Default or Event of Default shall have occurred and be continuing or
would occur as a consequence thereof;

 

(B) immediately after giving effect to such Restricted Payment on a pro forma
basis, as if such Restricted Payment had been made at the beginning of the
applicable four-quarter period, the Company could incur at least $1.00 of
additional Indebtedness pursuant to the Total Leverage Ratio test set forth in
paragraph (a) of Section 4.09 (for the purpose of this clause (B), without
regard to the time limitation of one year following the Issue Date contained in
such Section 4.09(a)); and

 

(C) such Restricted Payment, together with the aggregate amount of all other
Restricted Payments made by the Company and the Restricted Subsidiaries after
the Issue Date (excluding Restricted Payments permitted by clauses (2), (3),
(5), (6), (7), (13) and (14) of paragraph (b) of this Section 4.10), is less
(without duplication) than the sum of:

 

(i) 50% of the Consolidated Net Income of the Company for the period (taken as
one accounting period) from the beginning of the first fiscal quarter commencing
after the Issue Date, to the end of the Company’s most recently ended fiscal
quarter for which internal financial statements are available at the time of
such Restricted Payment (or, in the case such Consolidated Net Income for such
period is a deficit, minus 100% of such deficit), plus

 

(ii) 100% of the aggregate net cash proceeds received by the Company since
immediately after the Issue Date as a contribution to its common equity capital
or from the issue or sale of Equity Interests of the Company (other than
Disqualified Stock) or from the issue or sale of convertible or exchangeable
Disqualified Stock or convertible or exchangeable debt securities of the Company
that have been converted into or exchanged for such Equity Interests (other than
Equity Interests (or Disqualified Stock or debt securities) sold to a Restricted
Subsidiary of the Company), plus

 

(iii) to the extent that any Restricted Investment that was made since
immediately after the Issue Date is sold for cash or otherwise liquidated or
repaid for cash, the lesser of (x) the cash return of capital with respect to
such Restricted Investment (less the cost of disposition, if any) and (y) the
initial amount of such Restricted Investment, plus

 

(iv) to the extent that any Unrestricted Subsidiary of the Company designated as
such since immediately after the Issue Date is redesignated as a Restricted
Subsidiary after the Issue Date, the lesser of (i) the Fair Market Value of the
Company’s Investment in such Subsidiary as of the date of such redesignation and
(ii) such Fair Market Value as of the date on which such Subsidiary was
originally designated as an Unrestricted Subsidiary after the Issue Date and
treated as a Restricted Payment hereunder, plus

 

(v) 50% of any dividends received by the Company or a Restricted Subsidiary of
the Company since immediately after the Issue Date from an Unrestricted
Subsidiary of the Company, to the extent that such dividends were not otherwise
included in the Consolidated Net Income of the Company for such period, minus

 

(vi) 50% of the aggregate amount of all Investments made since the Issue Date
pursuant to clause (8) of the definition of “Permitted Investments” hereunder.

 

48



--------------------------------------------------------------------------------

(b) The foregoing provisions will not prohibit:

 

(1) the payment of any dividend within 60 days after the date of declaration
thereof, if at the date of declaration such payment would have complied with the
provisions of the Indenture;

 

(2) the redemption, repurchase or other acquisition of Subordinated Indebtedness
of the Company or any Guarantor or of any Equity Interests of the Company in
exchange for, or out of the net cash proceeds of the substantially concurrent
sale (other than to a Restricted Subsidiary of the Company) of, Equity Interests
of the Company (other than Disqualified Stock) or from the substantially
concurrent contribution of common equity capital to the Company; provided that
the amount of any such net cash proceeds that are utilized for any such
Restricted Payment will be excluded from clause (C)(ii) of paragraph (a) of this
Section 4.10;

 

(3) the redemption, repurchase or other acquisition or retirement of
Subordinated Indebtedness of the Company made by exchange for, or out of the
proceeds of the substantially concurrent issuance or sale of, Refinancing
Indebtedness of the Company which is incurred in compliance with Section 4.09;

 

(4) a Restricted Payment to pay for the repurchase, retirement or other
acquisition or retirement of common Equity Interests of the Parent held by any
future, present or former employee, director or consultant of the Parent or any
of its Subsidiaries pursuant to any management equity plan or stock option plan
or any other management or employee benefit plan or agreement; provided,
however, that the aggregate Restricted Payments made under this clause (4) do
not exceed in any calendar year $1.0 million;

 

(5) the declaration and payment of distributions or dividends to holders of any
class or series of Disqualified Stock of the Company or any Restricted
Subsidiary issued in accordance with Section 4.09 to the extent such dividends
are included in the definition of Consolidated Fixed Charges;

 

(6) repurchases of Equity Interests deemed to occur upon exercise of stock
options or warrants if such Equity Interests represent a portion of the exercise
price of such options or warrants;

 

(7) the declaration and payment of distributions or dividends by the Company to,
or the making of loans to the Parent in amounts required for the Parent to pay:

 

(A) franchise taxes and other fees, taxes and expenses required to maintain its
corporate existence,

 

(B) customary salary, bonus and other benefits payable to officers and employees
of the Parent to the extent such salaries, bonuses and other benefits are
attributable to the ownership or operation of the Company and the Restricted
Subsidiaries, and

 

(C) general corporate overhead expenses of the Parent to the extent such
expenses are attributable or allocable to the ownership or operation of the
Company and the Restricted Subsidiaries;

 

provided, however, that such declarations, payments and dividends shall not
exceed $1.5 million in any fiscal year.

 

(8) payments under the Services Agreement and/or Trademark and Licensing
Agreement;

 

(9) the redemption, repurchase or other acquisition or retirement of, or any
distributions or dividends to the Parent to effect the redemption, repurchase,
acquisition or retirement of, any Equity Interests or Indebtedness of the
Company or the Parent to the extent required by any Gaming Authority; provided,
however, that, no such Restricted Payment shall be made if at the time of and
after giving effect to such Restricted Payment a Default or Event of Default
shall have occurred and be continuing or would occur as a consequence thereof
unless (i) the ownership of such Equity Interests or Indebtedness will preclude,
interfere with, threaten or delay the issuance, maintenance, existence or
reinstatement of any material Gaming License and (ii) so long as such efforts do
not jeopardize a material Gaming License, the Company or the Parent shall have
diligently sought a third-party

 

49



--------------------------------------------------------------------------------

purchaser for such Equity Interests or Indebtedness and no third-party purchaser
acceptable to the relevant Gaming Authority was willing to purchase such Equity
Interests or Indebtedness within a time period acceptable to such Gaming
Authority;

 

(10) payments under any indemnification agreements with the members of the Board
of Directors of the Parent (other than any payments under indemnification
agreements included in the definition of “Tax Distributions” hereunder);

 

(11) for so long as the Company is a partnership or substantially similar
pass-through entity for U.S. federal income tax purposes, any Tax Distributions;

 

(12) proceeds to fund any “Special Dividend” pursuant to Article IV.D.3 of the
Parent’s Restated Certificate of Incorporation as in effect as of the Issue
Date, to the extent that there are insufficient funds at the Parent to fund all
or a portion of such Special Dividend;

 

(13) distributions of the World’s Fair Site Sale Proceeds; and

 

(14) proceeds to fund payments (including with respect to claims, fees,
expenses, cure amounts and reserves) under or in connection with the Plan or the
Cases;

 

provided, however, that at the time of, and after giving effect to, any
Restricted Payment permitted under clauses (4), (5), (6), (7)(B), (7)(C), (11)
and (12) above, no Default or Event of Default shall have occurred and be
continuing or would occur as a consequence thereof.

 

(c) The Company will not permit any Unrestricted Subsidiary to become a
Restricted Subsidiary except pursuant to the last sentence of the definition of
“Unrestricted Subsidiary.” For purposes of designating any Restricted Subsidiary
as an Unrestricted Subsidiary, all outstanding Investments by the Company and
the Restricted Subsidiaries (except to the extent repaid) in the Subsidiary so
designated will be deemed to be Restricted Payments in an amount determined as
set forth in the last sentence of the definition of “Investment.” Such
designation will be permitted only if a Restricted Payment in such amount would
be permitted at such time, whether pursuant to paragraph (a) of this Section
4.10 or under clause (8) of the definition of “Permitted Investments” hereunder
or otherwise pursuant to the definition of “Permitted Investments” hereunder,
and if such Subsidiary otherwise meets the definition of an Unrestricted
Subsidiary.

 

(d) The amount of all Restricted Payments (other than cash) will be the Fair
Market Value on the date of the Restricted Payment of the assets, property or
securities proposed to be transferred or issued by the Company or such
Restricted Subsidiary, as the case may be, pursuant to the Restricted Payment.
The Fair Market Value of any assets or securities that are required to be valued
by this Section 4.10 in excess of $10.0 million will be determined in good faith
by the Board of Directors of TER and evidenced by a Board Resolution and, in the
case of any assets or securities with a Fair Market Value in excess of $20.0
million, based upon a fairness opinion or appraisal issued by an accounting,
appraisal or investment banking firm of national standing. Other than with
respect to any payment described in clauses (1) through (14) of paragraph (b) of
this Section 4.10, no later than the date of making any Restricted Payment, the
Issuers will deliver to the Trustee an Officers’ Certificate stating that such
Restricted Payment is permitted and setting forth the basis upon which the
calculations required by this Section 4.10 were computed, together with a copy
of any Board Resolution or fairness opinion or appraisal required hereunder.

 

Section 4.11. Liens.

 

The Company will not, and will not permit any of the Restricted Subsidiaries to,
create, incur, assume or suffer to exist any Lien of any kind securing
Indebtedness, other than Permitted Liens, upon any of its property now owned or
acquired after the date of the Indenture or upon any income or profits
therefrom.

 

50



--------------------------------------------------------------------------------

Section 4.12. Asset Sales.

 

(a) The Company will not, and will not permit any Restricted Subsidiary to,
consummate an Asset Sale, unless:

 

(1) the Company or such Restricted Subsidiary, as the case may be, receives
consideration at the time of such Asset Sale at least equal to the Fair Market
Value of the assets or Equity Interests sold or otherwise disposed of;

 

(2) with respect to any Asset Sale involving consideration or property in excess
of $10.0 million, such Fair Market Value is determined by the Board of Directors
of TER and evidenced by a resolution of the Board of Directors set forth in an
Officers’ Certificate delivered to the Trustee;

 

(3) at least 85% of the consideration therefor received by the Company or such
Restricted Subsidiary, as the case may be, is in the form of cash or Cash
Equivalents; provided that the amount of:

 

(A) any liabilities (as shown on the Company’s, or such Restricted Subsidiary’s,
most recent balance sheet or in the footnotes thereto) (other than contingent
liabilities and liabilities that are by their terms subordinated to the Notes or
such Restricted Subsidiary’s Guarantee) that are assumed by the transferee of
any such assets and for which the Company and all Restricted Subsidiaries have
been validly released in writing by all creditors of such liabilities, and

 

(B) any securities received by the Company or such Restricted Subsidiary from
such transferee that are converted by the Company or such Restricted Subsidiary
into cash (to the extent of the cash received) within 30 Business Days following
the closing of such Asset Sale, shall be deemed to be cash for purposes of this
provision and for no other purpose; and

 

(4) if such Asset Sale involves the disposition of Collateral, the Net Asset
Sale Proceeds thereof, if cash or Cash Equivalents, shall be paid directly by
the purchaser of the Collateral to the Collateral Agent for deposit into the
Collateral Account, and, if any property other than cash or Cash Equivalents so
deposited into the Collateral Account is included in such Net Asset Sale
Proceeds, such property shall be made subject to the Lien of the Indenture and
the applicable Collateral Documents, in each case, subject to and pending
application pursuant to the provisions set forth in the Collateral Documents.

 

(b) If the assets sold by the Company or any of its Restricted Subsidiaries from
an Asset Sale or series of related Asset Sales generated less than 25% of the
Company’s consolidated EBITDA for the most recent twelve-month period for which
internal financial statements are available (an “Ordinary Asset Sale”), within
365 days after the Company’s or any Restricted Subsidiary’s receipt of such Net
Asset Sale Proceeds, the Company or such Restricted Subsidiary, at its option,
may apply the Net Asset Sale Proceeds from such Asset Sale:

 

(1) to the repayment of Priority Lien Debt and, if such Priority Lien Debt is
revolving credit Indebtedness, to correspondingly reduce commitments with
respect thereto, or

 

(2) to an investment in (a) any one or more Permitted Businesses, provided that
if such investment in any business is in the form of the acquisition of Capital
Stock, such investment results in the Company or a Restricted Subsidiary, as the
case may be, owning an amount of the Capital Stock of such Person such that it
constitutes a Restricted Subsidiary, (b) capital expenditures or (c)
acquisitions of other assets (other than the payment of ordinary operating
expenses), in each of (a), (b) and (c), used or useful in a Permitted Business
(any of the foregoing clauses (a), (b), or (c), “Replacement Assets”);

 

provided that any Replacement Assets acquired with any Net Asset Sale Proceeds
of Collateral shall be owned by the Company or by a Guarantor and shall not be
subject to any Liens other than Permitted Liens, and the Company or such
Guarantor, as the case may be, shall execute and deliver to the Collateral Agent
such Collateral Documents

 

51



--------------------------------------------------------------------------------

or other instruments as shall be reasonably necessary to cause such Replacement
Assets to become subject to a Lien in favor of the Collateral Agent on behalf of
the Trustee, for the benefit of the Holders, securing its obligations under the
Notes or its Guarantee, as the case may be, and otherwise shall comply with
terms of this Indenture and the Senior Credit Facility.

 

(c) If the assets sold by the Company or any of its Restricted Subsidiaries from
an Asset Sale or series of related Asset Sales generated 25% or more of the
Company’s consolidated EBITDA for the most recent twelve-month period for which
internal financial statements are available at the time of such sale (an
“Extraordinary Asset Sale”), then within 10 Business Days after the Company’s or
any Restricted Subsidiaries receipt of such Net Asset Sale Proceeds, the Company
or such Restricted Subsidiary must repay any Priority Lien Debt (and, if such
Priority Lien Debt is revolving credit Indebtedness, to correspondingly reduce
commitments with respect thereto), if any, to the extent such Priority Lien Debt
is permitted or required to be repaid with such proceeds in accordance with its
terms.

 

(d) For the purposes of calculating the percentage of the Company’s consolidated
EBITDA to determine an Ordinary Asset Sale or Extraordinary Asset Sale under
this Section 4.12, the amount of EBITDA generated by such assets shall be
determined on an annualized basis to the extent such assets were acquired less
than twelve months prior to such Asset Sale or series of related Asset Sales.

 

(e) Any Net Asset Sale Proceeds (i) from an or Ordinary Asset Sale that are not
invested or applied as provided and within the time period set forth in the
first sentence of paragraph (b) of this Section 4.12 or (ii) from an
Extraordinary Asset Sale that are not used to repay Priority Lien Debt within
the time period set forth in paragraph (c) of this Section 4.12, will be deemed
to constitute “Excess Proceeds.” Within 10 Business Days following the date that
the aggregate amount of Excess Proceeds exceeds $15.0 million, the Issuers shall
make an offer to all Holders (an “Asset Sale Offer”), to purchase the maximum
principal amount of Notes that may be purchased out of the Excess Proceeds at an
offer price in cash in an amount equal to 100% of the principal amount thereof,
plus accrued and unpaid interest to the date fixed for the closing of such
offer, in accordance with the procedures set forth in the Indenture. To the
extent that the aggregate amount of Notes, tendered pursuant to an Asset Sale
Offer is less than the Excess Proceeds, the Company may use any remaining Excess
Proceeds for any purposes, subject to other covenants contained in this
Indenture. If the aggregate principal amount of Notes, tendered pursuant to an
Asset Sale Offer exceeds the amount of Excess Proceeds, the Trustee shall select
the Notes to be purchased on a pro rata basis based on the aggregate principal
amount of the Notes so tendered. Upon completion of any Asset Sale Offer, the
amount of Excess Proceeds shall be reset at zero.

 

(f) Except as set forth in the following sentence, pending the final application
of any Net Asset Sale Proceeds pursuant to this Section 4.12, the Company or the
applicable Restricted Subsidiary may apply such Net Asset Sale Proceeds
temporarily to reduce revolving credit Indebtedness or otherwise invest such Net
Asset Sale Proceeds in any manner not prohibited by the Indenture.
Notwithstanding the foregoing, all Net Asset Sale Proceeds of any Collateral in
respect of any Asset Sale shall, pending their application in accordance with
this Section 4.12 or the release thereof in accordance with the provisions of
the Collateral Documents, be deposited in the Collateral Account under the
Intercreditor Agreement.

 

(g) The Issuers will comply with the requirements of Rule 14e-1 under the
Exchange Act and any other securities laws and regulations thereunder to the
extent such laws or regulations are applicable in connection with the repurchase
of the Notes pursuant to an Asset Sale Offer. To the extent that the provisions
of any securities laws or regulations conflict with the provisions of the
Indenture, the Issuers will comply with the applicable securities laws and
regulations and shall not be deemed to have breached its obligations described
in the Indenture by virtue thereof.

 

52



--------------------------------------------------------------------------------

Section 4.13. Dividend and Other Payment Restrictions Affecting Restricted
Subsidiaries.

 

The Company will not, and will not permit any Restricted Subsidiary to, directly
or indirectly, create or otherwise cause or suffer to exist or become effective
any consensual encumbrance or consensual restriction on the ability of any such
Restricted Subsidiary to:

 

(1) (a) pay dividends or make any other distributions to the Company or any
Restricted Subsidiary on its Capital Stock or with respect to any other interest
or participation in, or measured by, its profits, or

 

(b) pay any Indebtedness owed to the Company or any Restricted Subsidiary;

 

(2) make loans or advances to the Company or any Restricted Subsidiary; or

 

(3) sell, lease or transfer any of its properties or assets to the Company or
any Restricted Subsidiary.

 

However, the preceding restrictions will not apply to encumbrances or
restrictions existing under or by reason of:

 

(1) contractual encumbrances or restrictions in effect on the Issue Date,
including pursuant to the Senior Credit Facility and the related documentation;

 

(2) the Indenture, the Collateral Documents and the Notes, in each case, as the
same may be amended from time to time in accordance with the terms thereof;

 

(3) purchase money obligations for property acquired in the ordinary course of
business that impose restrictions of the nature discussed in clause (3) of the
preceding paragraph on the property so acquired;

 

(4) applicable law (including, without limitation, any Gaming Law) or any
applicable rule, regulation or order;

 

(5) any agreement or other instrument of a Person acquired by the Company or any
Restricted Subsidiary in existence at the time of such acquisition (but not
created in contemplation thereof), which encumbrance or restriction is not
applicable to any Person, or the properties or assets of any Person, other than
the Person, or the property or assets of the Person, so acquired;

 

(6) contracts for the sale of assets, including customary restrictions with
respect to a Subsidiary pursuant to an agreement that has been entered into for
the sale or disposition of all or substantially all of the Capital Stock or
assets of such Subsidiary; provided that such restrictions or encumbrances
relate only to the assets (or Capital Stock of an entity directly or indirectly
owning such assets) being sold pursuant to these contracts;

 

(7) secured Indebtedness otherwise permitted to be incurred pursuant to Sections
4.09 and 4.11 that limit the right of the debtor to dispose of the assets
securing such Indebtedness;

 

(8) restrictions on cash or other deposits or net worth imposed by customers
under contracts entered into in the ordinary course of business;

 

(9) other Indebtedness, Disqualified Stock or preferred stock of Restricted
Subsidiaries permitted to be incurred subsequent to the Issue Date pursuant to
the provisions of Section 4.09;

 

(10) customary provisions in joint venture agreements and other similar
agreements;

 

(11) customary provisions contained in leases and other agreements entered into
in the ordinary course of business;

 

(12) any encumbrances or restrictions of the type referred to in clauses (1),
(2) and (3) of the preceding paragraph imposed by any amendments, modifications,
restatements, renewals, increases, supplements, refundings, replacements or
refinancings of the contracts, instruments or obligations referred

 

53



--------------------------------------------------------------------------------

to in clauses (1) through (11) above or this clause (12), provided that such
amendments, modifications, restatements, renewals, increases, supplements,
refundings, replacements or refinancings are, in the good faith judgment of the
Board of Directors of TER, no more restrictive with respect to such encumbrance
and other restrictions than those prior to such amendment, modification,
restatement, renewal, increase, supplement, refunding, replacement or
refinancing; and

 

(13) restrictions imposed by Gaming Authorities on the payment of dividends by
entities holding Gaming Licenses.

 

Section 4.14. Transactions with Affiliates.

 

(a) The Company will not, and will not permit any Restricted Subsidiary to, make
any payment to, or sell, lease, transfer or otherwise dispose of any of its
properties or assets to, or purchase any property or assets from, or enter into
or make or amend any transaction, contract, agreement, understanding, loan,
advance or guarantee with, or for the benefit of, any Affiliate of the Company
(each of the foregoing, an “Affiliate Transaction”), unless:

 

(1) such Affiliate Transaction is on terms that are not materially less
favorable to the Company or the relevant Restricted Subsidiary than those that
would have been obtained in a comparable transaction by the Company or such
Restricted Subsidiary with an unrelated Person; and

 

(2) the Company delivers to the Trustee:

 

(A) with respect to any Affiliate Transaction or series of related Affiliate
Transactions (i) involving aggregate payments or consideration in excess of
$60,000, or (ii) involving Donald J. Trump or any of his controlled Affiliates,
a resolution adopted by the Board of Directors of TER approving such Affiliate
Transaction and set forth in an Officers’ Certificate certifying that such
Affiliate Transaction complies with clause (1) above and that such Affiliate
Transaction has been approved by a majority of the disinterested directors of
TER; provided, that for purposes of determining whether or not a director
qualifies as “disinterested” for approval under this Section 4.14, any director
nominated by or appointed by Donald J. Trump or any of his controlled Affiliates
shall not be “disinterested” for purposes of approving any such Affiliate
Transaction or series of related Affiliate Transactions involving Donald J.
Trump or any of his controlled Affiliates; and

 

(B) with respect to any Affiliate Transaction or series of related Affiliate
Transactions (i) involving aggregate payments or consideration in excess of
$10.0 million or (ii) involving Donald J. Trump or his controlled Affiliates and
aggregate payments or consideration in excess of $5.0 million, an opinion as to
the fairness to the applicable entity of such Affiliate Transaction from a
financial point of view issued by an accounting, appraisal or investment banking
firm of national standing that is not an Affiliate of the Company or Donald J.
Trump or own more than 10% of the outstanding equity interests of the Company or
any Affiliate of the Company or Donald J. Trump prior to the consummation of
such Affiliate Transaction (the Company being entitled to rely on
representations made by such accounting, appraisal or investment banking firm as
to ownership of any such equity interests).

 

(b) The foregoing provisions will not apply to the following:

 

(1) transactions between or among the Company or any of the Restricted
Subsidiaries;

 

(2) Restricted Payments permitted by Section 4.10;

 

(3) the payment of (i) reasonable and customary fees paid to, and (ii)
indemnities in the ordinary course of business provided on behalf of, officers,
directors, employees or consultants of the Company, the Parent or any Restricted
Subsidiary;

 

54



--------------------------------------------------------------------------------

(4) the Trump Tower Lease, as in effect as of the Issue Date (including
transactions and arrangements contemplated thereby or pursuant thereto), and any
renewals, replacements or amendments thereof (so long as the terms of such
renewals, replacements or amendments are not less favorable to the Holders in
any material respect, taken as a whole, as compared to the applicable agreement
as in effect on the Issue Date);

 

(5) the issuance of Equity Interests (other than Disqualified Stock) of the
Company or the Parent to any director, officer or employee in connection with
any benefit or compensation plan approved by the Board of Directors of TER;

 

(6) payments or loans (or cancellation of loans) to employees or consultants of
the Company, the Parent or any Restricted Subsidiary and employment agreements,
stock option plans and other arrangements which, in each case, are approved in
good faith by a majority of the Board of Directors of TER;

 

(7) the Limited Partnership Agreement as in effect as of the Issue Date
(including transactions and arrangements contemplated thereby or pursuant
thereto), and any renewals, replacements or amendments thereof (so long as the
terms of such renewals, replacements or amendments are not less favorable to the
Holders in any material respect, taken as a whole, as compared to such agreement
as in effect on the Issue Date and so long as such renewals, replacements or
amendments are not disproportionately favorable to Donald J. Trump (or the
successor to his interest therein); or

 

(8) the following arrangements and agreements as in effect on the Issue Date
(including transactions and arrangements contemplated thereby and pursuant
thereto, but not any agreements entered into pursuant to the ROFO Agreement):
(a) the BHR Joint Venture and the Parking Lease; (b) the Trademark and Licensing
Agreement; (c) the ROFO Agreement; (d) the Services Agreement; (e) the Voting
Agreement; (f) the Warrant Agreements; and (g) the Berthing Agreement.

 

Section 4.15. Sale and Leaseback Transactions.

 

The Company will not, and will not permit any of its Restricted Subsidiaries to,
enter into any Sale and Lease-Back Transaction; provided that the Company or any
of its Restricted Subsidiaries may enter into a Sale and Lease-Back Transaction
if:

 

(1) the Company or that Restricted Subsidiary, if applicable, could have (a)
incurred Indebtedness in an amount equal to the Attributable Debt relating to
such Sale and Lease-Back Transaction under the Total Leverage Ratio test in
paragraph (a) of Section 4.09 and (b) incurred a Lien to secure such
Indebtedness pursuant to Section 4.11;

 

(2) the gross cash proceeds of that Sale and Lease-Back transaction are at least
equal to the Fair Market Value, as determined in good faith by the Board of
Directors of TER and set forth in an Officers’ Certificate and delivered to the
Trustee, of the property that is the subject of that Sale and Lease-Back
transaction; and

 

(3) the transfer of assets in that Sale and Lease-Back transaction is permitted
by, and the Company applies the proceeds of such transaction in compliance with,
Section 4.12 hereof.

 

Section 4.16. Issuances and Sales of Equity Interests of Restricted
Subsidiaries.

 

The Company will not, and will not permit any of its Restricted Subsidiaries to,
transfer, convey, sell, lease or otherwise dispose of any Equity Interests in
any Restricted Subsidiary to any Person (other than the Company or a Restricted
Subsidiary of the Company that is a Wholly-Owned Subsidiary), unless:

 

(1) such transfer, conveyance, sale, lease or other disposition is of all Equity
Interests in such Restricted Subsidiary; and

 

55



--------------------------------------------------------------------------------

(2) the cash Net Asset Sale Proceeds from such transfer, conveyance, sale, lease
or other disposition are applied in accordance with Section 4.12;

 

In addition, the Company will not permit any of its Restricted Subsidiaries to
issue any of its Equity Interests to any Person other than to the Company or a
Restricted Subsidiary that is a Wholly-Owned Subsidiary.

 

Section 4.17. Designation of Restricted and Unrestricted Subsidiaries.

 

The Company’s Board of Directors may designate any Restricted Subsidiary to be
an Unrestricted Subsidiary if that designation would not cause a Default. If a
Restricted Subsidiary is designated as an Unrestricted Subsidiary, the aggregate
Fair Market Value (as determined in good faith by the Company’s Board of
Directors) of all outstanding Investments owned by the Company and its
Restricted Subsidiaries in the Subsidiary properly designated shall be deemed to
be an Investment made as of the time of the designation and shall reduce the
amount available for Restricted Payments under paragraph (a) of Section 4.10 or
the definition of “Permitted Investments,” as determined by the Company. That
designation shall only be permitted if the Investment would be permitted at that
time and if the Restricted Subsidiary otherwise meets the definition of an
“Unrestricted Subsidiary.” The Company’s Board of Directors may redesignate any
Unrestricted Subsidiary to be a Restricted Subsidiary if the redesignation would
not cause a Default.

 

Section 4.18. Repurchase at the Option of Holders Upon a Change of Control.

 

(a) If a Change of Control occurs, the Issuers will make an offer (the “Change
of Control Offer”) to repurchase all or any part (equal to $1,000 or an integral
multiple of $1,000) of that Holder’s Notes pursuant to the Change of Control
Offer at a purchase price, in cash, equal to 101% of the aggregate principal
amount of Notes repurchased, plus accrued and unpaid interest on the Notes
repurchased, to the Purchase Date (subject to the right of Holders of record on
the relevant Regular Record Date to receive interest due on the relevant
Interest Payment Date).

 

(b) Within 30 days following any Change of Control, the Issuers shall mail a
notice of such Change of Control Offer by first class mail, postage prepaid, to
each Holder describing the transaction or transactions that constitute the
Change of Control and stating:

 

(1) that the Change of Control Offer is being made pursuant to this Section 4.18
and that all Notes tendered shall be accepted for payment;

 

(2) the purchase price and the purchase date, which shall be no earlier than 30
days and no later than 60 days from the date such notice is mailed (the “Change
of Control Payment Date”);

 

(3) that any Note not tendered shall remain outstanding and continue to accrue
interest;

 

(4) that, unless the Issuers default in the payment of the Change of Control
Payment, all Notes accepted for payment pursuant to the Change of Control Offer
shall cease to accrue interest after the Change of Control Payment Date;

 

(5) that Holders electing to have any Notes purchased pursuant to a Change of
Control Offer shall be required to surrender the Notes, with the form entitled
“Option of Holder to Elect Purchase” on the reverse of the Notes completed, to
the Paying Agent at the address specified in the notice prior to the close of
business on the third Business Day preceding the Change of Control Payment Date;

 

(6) that Holders shall be entitled to withdraw their election if the Paying
Agent receives, not later than the close of business on the second Business Day
preceding the Change of Control Payment Date, a telegram, telex, facsimile
transmission or letter setting forth the name of the

 

56



--------------------------------------------------------------------------------

Holder, the principal amount of Notes delivered for purchase, and a statement
that such Holder is withdrawing his election to have the Notes purchased; and

 

(7) that Holders whose Notes are being purchased only in part shall be issued
new Notes equal in principal amount to the unpurchased portion of the Notes
surrendered.

 

(c) So long as the Notes are in global form, if the Issuers make an offer to
purchase all of the Notes pursuant to a Change of Control Offer, a Holder may
exercise its option to elect for the purchase of Notes through the facilities of
the Depositary, subject to its rules and regulations.

 

(d) The Issuers shall comply with the requirements of Rule 14e-1 under the
Exchange Act and any other securities laws and regulations thereunder to the
extent those laws and regulations are applicable in connection with the purchase
of the Notes as a result of a Change in Control. To the extent that the
provisions of any securities laws or regulations conflict with the provisions of
this Section 4.18 of this Indenture, the Issuers shall comply with the
applicable securities laws and regulations and shall not be deemed to have
breached their obligations under this Section 4.18 by virtue of such conflict.

 

(e) On the Change of Control Payment Date, the Issuers shall, to the extent
lawful:

 

(1) accept for payment all Notes or portions thereof properly tendered pursuant
to the Change of Control Offer;

 

(2) prior to 11:00 a.m. (New York City time) on such date, deposit with the
Paying Agent an amount equal to the Change of Control Payment in respect of all
Notes or portions of Notes properly tendered; and

 

(3) deliver or cause to be delivered to the Trustee the Notes so accepted
together with an Officers’ Certificate stating the aggregate principal amount of
Notes or portions of Notes being purchased by the Issuers.

 

(f) The Paying Agent shall promptly mail to each Holder of Notes properly
tendered the Change of Control Payment for such Notes, and the Trustee shall
promptly authenticate and mail (or cause to be transferred by book entry) to
each Holder a new Note equal in principal amount to any unpurchased portion of
the Notes surrendered, if any. The Issuers shall publicly announce the results
of the Change of Control Offer on or as soon as practicable after the Change of
Control Payment Date.

 

(g) Notwithstanding anything to the contrary in this Section 4.18, the Issuers
shall not be required to make a Change of Control Offer upon a Change of Control
if a third party makes the Change of Control Offer in the manner, at the times
and otherwise in compliance with the requirements set forth in this Section 4.18
and purchases all Notes validly tendered and not withdrawn under the Change of
Control Offer. A Change of Control Offer may be made in advance of a Change of
Control, conditional upon such Change of Control, if a definitive agreement is
in place for the Change of Control at the time of making the Change of Control
Offer.

 

Section 4.19. Additional Guarantees.

 

(a) If:

 

(1) the Company or any of its Restricted Subsidiaries acquires or creates
another Domestic Restricted Subsidiary (other than an Immaterial Subsidiary)
after the date of this Indenture in accordance with this Section 4.19, or

 

(2) any Immaterial Subsidiary that is not a Guarantor ceases to be an Immaterial
Subsidiary,

 

57



--------------------------------------------------------------------------------

then, subject to applicable Gaming Laws, that Domestic Restricted Subsidiary
will become a Guarantor and execute a supplemental indenture and deliver an
Opinion of Counsel, reasonably satisfactory to the Trustee and subject to
customary assumptions and exclusions, within 30 days of the date on which it was
acquired, created, or ceased to be an Immaterial Subsidiary; provided that if
that Subsidiary is properly designated as an Unrestricted Subsidiary in
accordance with the Indenture then this covenant shall not apply for so long as
such Subsidiary continues to constitute an Unrestricted Subsidiary.

 

(b) In the case of additional Guarantees arising as a result of clause (2) with
respect to the guarantee of any Indebtedness of the Company or any Guarantor by
a former Immaterial Subsidiary, if such Indebtedness is by its express terms
subordinated in right of payment to the Notes or such Guarantor’s Guarantee of
the Notes, any such guarantee of such Restricted Subsidiary with respect to such
Indebtedness shall be subordinated in right of payment to such Restricted
Subsidiary’s Guarantee with respect to the Notes substantially to the same
extent as such Indebtedness is subordinated to the Notes.

 

(c) The Company will not acquire or create, or permit any of its Restricted
Subsidiaries to acquire or create, any Domestic Restricted Subsidiary that is
treated as a corporation under U.S. federal income tax law, other than
Immaterial Subsidiaries; provided, that in the case of an Immaterial Subsidiary
that is treated as a corporation under U.S. federal income tax law, if such
Immaterial Subsidiary ceases to be an Immaterial Subsidiary and is required to
become a Guarantor pursuant to this Section 4.19, the Company shall promptly
cause such Immaterial Subsidiary to first be converted to an entity that is not
treated as a corporation under U.S. federal income tax law or otherwise merge,
consolidate or liquidate such Immaterial Subsidiary with and into the Company or
a Guarantor.

 

Section 4.20. Business Activities.

 

The Company will not, and will not permit any of its Subsidiaries to, engage in
any business or investment activities other than a Permitted Business; provided,
however, that Trump Indiana shall not engage in any business or activity that
materially deviates from those businesses or activities conducted on the Issue
Date. Neither the Company nor any of its Subsidiaries may conduct a Permitted
Business in any gaming jurisdiction in which the Company or such Subsidiary is
not licensed on the Issue Date if the Holders of Notes would be required to be
licensed or qualified as a result thereof; provided, however, that the
provisions described in this sentence will not prohibit the Company or any of
its Subsidiaries from conducting a Permitted Business in any jurisdiction that
does not require the licensing or qualification of all the Holders, but reserves
the discretionary right to require the licensing or qualification of any Holder.

 

Section 4.21. Events of Loss.

 

(a) In the event of an Event of Loss with respect to any Collateral with a Fair
Market Value (or replacement cost, if greater) in excess of $5.0 million, the
affected Issuer or the affected Guarantor, as the case may be, will apply the
Net Loss Proceeds from such Event of Loss to the rebuilding, repair, replacement
or construction of improvements to the affected property (the “Subject
Property”), or to the payment of Priority Lien Debt, and, if such Priority Lien
Debt is revolving credit Indebtedness, to correspondingly reduce commitments
with respect thereto, with no concurrent obligation to make any purchase of any
Notes; provided, however, that the Company delivers to the Trustee within 90
days of such Event of Loss:

 

(1) a written opinion from a reputable contractor that the Subject Property can
be rebuilt, repaired, replaced or constructed and operating within 365 days from
the date of such opinion; and

 

(2) an Officers’ Certificate certifying that the affected Issuer or the affected
Guarantor has available from Net Loss Proceeds (including amounts collectible
from the applicable insurance carrier) or other sources sufficient funds to
complete the rebuilding, repair, replacement or construction described in clause
(1) above.

 

(b) Any Net Loss Proceeds that are not invested or applied as provided in clause
(a) above will be deemed to constitute “Excess Loss Proceeds.” Within 10
Business Days following the date that the

 

58



--------------------------------------------------------------------------------

aggregate amount of Excess Loss Proceeds received by the applicable Issuer or
the applicable Guarantor exceeds $15.0 million, the Issuers will make an offer
to all Holders (an “Event of Loss Offer”), to purchase the maximum principal
amount of Notes that may be purchased out of the Excess Loss Proceeds at an
offer price in cash in an amount equal to 100% of principal amount thereof, plus
accrued and unpaid interest to the date fixed for the closing of such offer, in
accordance with the procedures set forth in the Indenture. To the extent that
the aggregate amount of Notes and such Pari Passu Debt, as applicable, tendered
pursuant to an Event of Loss Offer is less than the Excess Loss Proceeds, such
remaining Excess Loss Proceeds shall be deposited in the Collateral Account and
shall be released to the Issuers upon the satisfaction of the conditions to
release described in the Indenture and the Collateral Documents. If the
aggregate principal amount of Notes tendered pursuant to an Event of Loss Offer
exceeds the amount of Excess Loss Proceeds, the Trustee shall select the Notes
to be purchased on a pro rata basis based on the aggregate principal amount of
the Notes so tendered. Upon completion of any Event of Loss Offer, the amount of
Excess Loss Proceeds shall be reset at zero.

 

(c) In the event of any settlement relating to any Event of Loss, the affected
Issuer or the affected Guarantor, as the case may be, will be required to
receive consideration at least equal to the Fair Market Value of the property
subject to the Event of Loss. With respect to any settlement relating to any
Event of Loss involving property or assets, the portion of which is destroyed,
damaged, condemned, seized or taken, as the case may be, has a Fair Market Value
in excess of $20.0 million, (i) the Fair Market Value shall be evidenced by a
resolution of the Board of Directors of TER set forth in an Officers’
Certificate delivered to the Trustee, and (ii) at least 85% of such
consideration shall be in cash or Cash Equivalents.

 

Section 4.22. Additional Collateral.

 

(a) In addition to the Collateral granted by the Issuers and the Guarantors to
the Collateral Agent for the benefit of the Holders on the Issue Date, the
Issuers and the Guarantors will, in the circumstances described in this Section
4.22, grant additional collateral to secure the obligations under the Notes and
Guarantees consisting of other property and assets of the Issuers and the
Guarantors not then constituting Collateral hereunder, other than Excluded
Assets (each right, title or interest in or to such property referred to herein
as “Additional Collateral”).

 

(b) On January 1st of each calendar year following the Issue Date, the Issuers
shall present to the Collateral Agent an itemized valuation of the Collateral
pledged to secure its obligations hereunder in reasonable detail showing
separately the value of all interests in real property and other property
incidental to the activity of holding real property (within the meaning of
Treasury Regulation Section 1.465-27(b)(2)(i)) and the value of all other
property pledged as Collateral as of such date (the “Collateral Valuation”). The
Collateral Valuation shall be prepared and certified by a nationally recognized
independent appraisal or investment banking firm as of a date no more than 45
days prior to such delivery to the Collateral Agent. Upon delivery of the
Collateral Valuation, the Company shall also deliver a certified resolution of
the Board of Directors of TER determining, in its reasonable discretion after
consultation with counsel, the amount, if any, of the Additional Collateral that
shall be pledged to secure the Issuers’ and Guarantors’ obligations under the
Notes and Guarantees hereunder. Such determination shall be made in good faith
by the Board of Directors in order to pledge all or a portion of the Additional
Collateral to the extent permissible under the provisions of Treasury Regulation
Section 1.465-27. Such certified resolution, Collateral Valuation and the
calculation of Additional Collateral permitted to be pledged to secure the Note
Obligations hereunder shall be set forth in an Officers’ Certificate and
delivered to the Trustee and Collateral Agent. In the event that any Additional
Collateral is determined to be required to be pledged as Collateral pursuant to
this Section 4.22(b), the Company and Collateral Agent shall execute and deliver
all applicable amendments, addendums and other documents under the Collateral
Documents to effect the pledge of and perfection of a Lien on the Additional
Collateral, subject to the prior Liens on the assets of the Issuers and
Guarantors securing Priority Lien Debt and other Permitted Prior Liens, within
90 days after the delivery of the Collateral Valuation. If the granting of a
security interest in Additional Collateral requires the consent of a third
party, the Company will use its commercially reasonable efforts to obtain such
consent with respect to the Lien for the benefit of the Collateral Agent. All or
any portion of the Additional Collateral that is hereafter pledged to secure the
obligations under the Notes and Guarantees hereunder shall thereafter be
“Collateral” for all purposes under this Indenture and the Collateral Documents,
in each case without the need to otherwise amend the Indenture, except as
determined by the Issuers and the Collateral Agent.

 

59



--------------------------------------------------------------------------------

(c) In the event that an Issuer or any Guarantor (other than any Guarantor that
is treated as a corporation for U.S. federal income tax purposes) acquires any
interest in any parcel of real property after the Issue Date, then the Issuer or
such Guarantor shall enter into a Mortgage in substantially the form of those
Mortgages attached hereto as Exhibits E, F and G, pledging such real property,
together with all property incidental thereto (within the meaning of Treasury
Regulation Section 1.465-27), as Additional Collateral to secure the Note
Obligations hereunder.

 

(d) In the event that the Qualified Portion of the Note Obligations is set to
zero pursuant to Section 4.26(a) or (b), then the Issuers and the Guarantors
shall enter into amendments to the Security Agreement and/or enter into new
security agreements, mortgages or such other agreements as is necessary or
appropriate to pledge all of the property (both real and personal, tangible and
intangible) then held by the Issuers or any of the Guarantors as Collateral to
secure the Note Obligations hereunder, including any after-acquired property,
other than Excluded Assets.

 

Section 4.23. Insurance.

 

The Issuers and the other Pledgors will:

 

(1) keep their properties adequately insured at all times by financially sound
and reputable insurers;

 

(2) maintain such other insurance, to such extent and against such risks (and
with such deductibles, retentions and exclusions), including fire and other
risks insured against by extended coverage and coverage for acts of terrorism,
as is customary with companies in the same or similar businesses operating in
the same or similar locations, including public liability insurance against
claims for personal injury or death or property damage occurring upon, in, about
or in connection with the use of any properties owned, occupied or controlled by
them;

 

(3) maintain such other insurance as may be required by law;

 

(4) maintain title insurance on all real property Collateral insuring the
Collateral Agent’s Lien on that property, subject only to Permitted Prior Liens
and other exceptions to title approved by the Collateral Agent; provided that
title insurance need only be maintained on any particular parcel of real
property having a Fair Market Value of less than $1.0 million if and to the
extent title insurance is maintained in respect of Priority Liens on that
property; and

 

(5) maintain such other insurance as may be required by the Indenture and the
Collateral Documents.

 

Upon the request of the Collateral Agent, the Issuers and the Guarantors will
furnish to the Collateral Agent full information as to their property and
liability insurance carriers. The Holders, as a class, will be named as
additional insureds, with a waiver of subrogation, on all insurance policies of
the Issuers and Guarantors and the Collateral Agent will be named as loss payee,
with 30 days’ notice of cancellation or material change, on all property and
casualty insurance policies of the Issuers and the Guarantors.

 

Section 4.24. Further Assurances.

 

The Issuers shall, and shall cause each of the Pledgors to, execute and deliver
such additional instruments, certificates or documents, and take such actions as
may be reasonably required from time to time in order to:

 

(1) carry out more effectively the purposes of the Collateral Documents;

 

(2) create, grant, perfect and maintain the validity, effectiveness and priority
of any of the Collateral Documents and the Liens created, or intended to be
created, by the Collateral Documents; and

 

60



--------------------------------------------------------------------------------

(3) ensure the protection and enforcement of any of the rights granted or
intended to be granted to the Trustee or the Collateral Agent under any other
instrument executed in connection therewith.

 

Upon the exercise by the Trustee, the Collateral Agent or any Holder of any
power, right, privilege or remedy under this Indenture or any of the Collateral
Documents which requires any consent, approval, recording, qualification or
authorization of any governmental authority (including any Gaming Authority),
the Issuers shall, and shall cause each of the Pledgors to, execute and deliver
all applications, certifications, instruments and other documents and papers
that may be required of the Issuers or any of the Pledgors for such governmental
consent, approval, recording, qualification or authorization.

 

Section 4.25. Limitation on Activities of TER Funding.

 

TER Funding will not conduct any business (including having any Subsidiary)
whatsoever, other than to comply with its obligations under the Indenture and
the Notes. TER Funding will not incur or otherwise become liable for any
Indebtedness (other than the Permitted Indebtedness, the Indenture, the Notes
and any renewal, extension, substitution, refunding, refinancing or replacement
thereof in accordance with the Indenture) or make any Restricted Payments.

 

Section 4.26. Adjustment of Non-Qualified Portion and Qualified Portion of Note
Obligations.

 

(a) Pursuant to Section 7.12 of the Limited Partnership Agreement, Donald J.
Trump is required, on a periodic basis no less frequently than annually, to
calculate the maximum amount of non-recourse Indebtedness required to support
his existing capital accounts and tax structure and deliver a copy of such
calculation to the Company in writing, all in accordance with the terms of the
Limited Partnership Agreement (each, a “Qualified Indebtedness Determination”).
Upon each such Qualified Indebtedness Determination, the Company shall determine
the maximum amount of the Qualified Portion of the Note Obligations hereunder
and, within 30 days of receipt of the Qualified Indebtedness Determination,
notify the Trustee in writing of the revised percentages of the Qualified
Portion and Non-Qualified Portion of the Note Obligations, if any; provided,
however, in no event shall the aggregate principal amount of the Qualified Note
Obligations hereunder exceed $730 million (or, if such amount is adjusted
pursuant to this Section 4.26, such adjusted principal amount). The
Non-Qualified Portion of the Note Obligations shall be adjusted to equal 100%
less the Qualified Portion of the Note Obligations. The Trustee shall make
available the then-applicable percentage of Qualified Portion and Non-Qualified
Portion of the Note Obligations to any Holder upon written request.

 

(b) Notwithstanding the foregoing provisions of Section 4.26(a), in the event of
the death of Donald J. Trump, the time at which none of Donald J. Trump or any
Affiliate of Donald J. Trump is a partner in the Company, or the sale of more
than 90% of the gross assets of the Company (other than the current assets), the
Qualified Portion of the Notes shall thereupon become set to zero, and all
outstanding Note Obligations shall thereupon become fully recourse to the
Issuers and TER, as general partner of the Company.

 

(c) Without the consent of the Required Noteholders, the Company shall not
permit Section 7.12 of the Limited Partnership Agreement to be amended in a
manner that would be materially adverse to the Holders of the Notes.

 

(d) The determination of the Qualified Portion and Non-Qualified Portion of the
Note Obligations pursuant to this Section 4.26 shall be made in good faith by
the Board of Directors of the Company and set forth in a Board Resolution
thereof.

 

61



--------------------------------------------------------------------------------

ARTICLE 5.

 

SUCCESSORS

 

Section 5.01. Merger, Consolidation and Sale of Assets.

 

(a) The Company may not, directly or indirectly, consolidate with or merge with
or into any other Person (whether or not the Company is the Surviving Person) or
sell, assign, convey, transfer, lease or otherwise dispose of all or
substantially all of its properties or assets (as an entirety or substantially
as an entirety in one transaction or series of related transactions) to any
Person or group of affiliated Persons or permit any of its Subsidiaries to enter
into any such transaction or transactions if such transaction or transactions,
in the aggregate, would result in a transfer of all or substantially all of the
properties or assets of the Company on a consolidated basis to any other Person,
unless:

 

(i) the Company shall be the continuing Person, or the Person (if other than the
Company) formed by such consolidation or merger or into which the Company is
merged or to which the properties of the Company are transferred (the “Surviving
Entity”) shall be a partnership, limited liability company or corporation duly
organized and validly existing under the laws of the United States or any state
thereof or the District of Columbia and shall expressly assume, by a
supplemental indenture and supplemental Collateral Documents in form and
substance reasonably satisfactory to the Trustee, all of the obligations of the
Company under the Notes, the Indenture and the Collateral Documents, and the
Notes, the Indenture and the Collateral Documents shall remain in full force and
effect;

 

(ii) immediately before and immediately after giving effect to such transaction
on a pro forma basis, no Event of Default or Default shall have occurred and be
continuing;

 

(iii) immediately after giving pro forma effect to such transaction, as if such
transaction had occurred at the beginning of the applicable four-quarter period,
the Company (or the Surviving Entity, as applicable) and the Restricted
Subsidiaries would be permitted to incur at least $1.00 of additional
Indebtedness pursuant to the Total Leverage Ratio test set forth in paragraph
(a) of Section 4.09;

 

(iv) immediately after such transaction, the Company or the Surviving Entity, as
applicable, holds all Permits required for the operation of the business of, and
such entity is controlled by a Person (or has retained a Person which is)
experienced in, operating casino hotels or otherwise holds all Permits
(including those required from Gaming Authorities) to operate its business; and

 

(v) such transaction would not require any Holder or beneficial owner of Notes
to obtain a Gaming License or be qualified or found suitable under the law of
any applicable gaming jurisdiction, provided that such Holder or beneficial
owner would not have been required to obtain a gaming license or be qualified or
found suitable under the laws of the applicable gaming jurisdiction in the
absence of such transaction; provided further that a transaction involving a
jurisdiction that does not require the licensing or qualification of any Holder
of Notes as a condition to such transaction, but reserves the discretionary
right to require the licensing or qualification of any Holder of Notes, shall
not be prohibited pursuant to the terms of this clause (v).

 

The Company or the Surviving Entity shall deliver to the Trustee an Officers’
Certificate and an Opinion of Counsel each stating that such consolidation,
merger, sale, assignment, conveyance, transfer, lease or disposition does not
breach the Indenture and the Collateral Documents and, if a supplemental
indenture is required in connection with the transaction, the supplemental
indenture complies with this provision of the Indenture and the Collateral
Documents, and that all conditions precedent in the Indenture relating to the
transaction have been satisfied.

 

(b) In the event of any transaction (other than a lease) described in and
complying with the conditions listed in the immediately preceding paragraph in
which the Company is not the continuing Person, the successor Person formed or
remaining shall succeed to, and be substituted for, and may exercise every right

 

62



--------------------------------------------------------------------------------

and power of, the Company, and the Company shall in such case be discharged from
all obligations and covenants under the Indenture, the Notes and the Collateral
Documents.

 

(c) Notwithstanding anything herein to the contrary, TER Funding shall, at all
times that the Company is a partnership or limited liability company, be
maintained as a C corporation and a directly Wholly-Owned Subsidiary of the
Company.

 

Section 5.02. Successor Corporation Substituted.

 

Upon any consolidation or merger or any sale, assignment, transfer, lease,
conveyance or other disposition in accordance with Section 5.01, the successor
Person formed by such consolidation or into or with which the Company is merged
or to which such sale, assignment, transfer, conveyance or other disposition is
made (the “Surviving Person”) shall succeed to, and be substituted for, and may
exercise every right and power of the Company under this Indenture; provided,
however, that the predecessor entity shall not be released from any of the
obligations or covenants under this Indenture, including with respect to the
payment of the Notes, except in the case of a sale, transfer, lease, assignment,
conveyance or other disposition of all or substantially all of the assets of the
Issuers as provided in Section 5.01(a) hereof.

 

ARTICLE 6.

 

DEFAULTS AND REMEDIES

 

Section 6.01. Events of Default.

 

Each of the following is an “Event of Default” with respect to the Notes:

 

(a) the failure by the Issuers to pay any installment of interest (including
defaulted interest) on the Notes as and when the same becomes due and payable
and the continuance of any such failure for 30 days;

 

(b) the failure by the Issuers to pay all or any part of the principal or
premium, if any, on the Notes when and as the same becomes due and payable at
maturity, redemption, by acceleration or otherwise including, without
limitation, payment of the Change of Control Payment Price, purchase price in
any Event of Loss Offer or the Asset Sale Offer, or otherwise;

 

(c) the failure by the Issuers or any of the Company’s Restricted Subsidiaries
after written notice from the Trustee or Holders of not less than 25% in
aggregate principal amount of Notes then outstanding to comply with the
provisions of Sections 4.12, 4.18, 4.21 or 5.01;

 

(d) the failure by the Issuers or any of the Company’s Subsidiaries to observe
or perform any other covenant or agreement contained in any Note Documents and
the continuance of such failure for a period of 30 days after written notice is
given to the Issuers by the Trustee or to the Issuers and the Trustee by the
Holders of at least 25% in aggregate principal amount of the Notes outstanding;

 

(e) a default under any mortgage, indenture or instrument under which there may
be issued or by which there may be secured or evidenced any Indebtedness for
money borrowed by the Issuers, any Guarantor or any of the Company’s
Subsidiaries (or the payment of which is guaranteed by any Issuer or any of the
Guarantors) whether such Indebtedness or guarantee now exists, or is created
after the Issue Date, which default:

 

(A) is caused by a failure to pay principal of or premium, if any, or interest
on such Indebtedness, after the expiration of any grace period provided in such
Indebtedness on the date of such default (a “Payment Default”); or

 

63



--------------------------------------------------------------------------------

(B) results in the acceleration of such Indebtedness prior to its express
maturity,

 

and in each case, either (i) such Indebtedness was incurred pursuant to clause
(1) of paragraph (b) of Section 4.09 or (ii) the principal amount of any such
Indebtedness, together with the principal amount of any other such Indebtedness
under which there has been a Payment Default or the maturity of which has been
so accelerated, aggregates $20 million or more;

 

(f) failure by the Issuers or any of the Company’s Subsidiaries to pay final
unsatisfied judgments aggregating in excess of $20 million at any one time
rendered against either or both of the Issuers or any of the Company’s
Subsidiaries and not stayed, bonded or discharged within 60 days;

 

(g) the revocation, suspension or involuntary loss of any Permit which results
in the cessation of all or a material portion or aspect of the gaming operations
of the Casino Properties for a period of more than 90 consecutive days;

 

(h) except as permitted by the Indenture and the Notes, the cessation of
effectiveness of any Guarantee of the Note Obligations in any material respect
or the finding by any judicial proceeding that any such Guarantee is
unenforceable or invalid in any material respect or the denial or disaffirmation
by any Guarantor in writing of its obligations under its Guarantee;

 

(i) a default by any Issuer or any Guarantor in the performance of any of their
respective obligations under the Collateral Documents, or the failure of any of
the representations or warranties contained in the Collateral Documents to be
true and correct as of and on the times specified therein, in each case which
materially and adversely affects the enforceability, validity, perfection or
priority of the Trustee’s Lien on the Collateral or which adversely affects the
condition or value of the Collateral, taken as a whole, in any material respect,
a repudiation or disaffirmation by any Issuer or any Guarantor of its
obligations under the Collateral Documents or the determination in a judicial
proceeding that the Collateral Documents are unenforceable or invalid against
any Issuer or any Guarantor for any reason;

 

(j) Donald J. Trump fails to perform any of his obligations under the Trademark
and Licensing Agreement which results in the substantial diminution of value of
the Trademark and Licensing Agreement and the Company fails to diligently pursue
in good faith appropriate remedies, or the Trademark and Licensing Agreement is
terminated by the Company or any other party other than in accordance with its
terms; provided, however, that any conversion of the Trademark Licensing
Agreement into a royalty bearing license as contemplated therein shall not
constitute a termination of the Trademark Licensing Agreement;

 

(k) the occurrence of any of the following:

 

(i) except as permitted by the Indenture, any Collateral Document ceases for any
reason to be fully enforceable; provided, that it will not be an Event of
Default under this clause (k)(i) if the sole result of the failure of one or
more Collateral Document to be fully enforceable is that any Lien purported to
be granted under such Collateral Documents on Collateral, individually or in the
aggregate, having a Fair Market Value of not more than $1.0 million ceases to be
an enforceable and perfected Lien, subject only to Permitted Prior Liens and
such failure is remedied within 30 days after notice thereof by the Collateral
Agent, Trustee or Holders of not less than 25% in aggregate principal amount of
Notes than outstanding; or

 

(ii) the Company or any other Pledgor, or any Person acting on behalf of any of
them, denies or disaffirms, in writing, any obligation of the Company or any
other Pledgor set forth in or arising under any Collateral Document; or

 

64



--------------------------------------------------------------------------------

(l) an Issuer, any Restricted Subsidiary of the Company that is a Significant
Subsidiary or any group of the Company’s Restricted Subsidiaries that, when
taken together, would constitute a Significant Subsidiary pursuant to or within
the meaning of any Bankruptcy Law:

 

(A) commences a voluntary case or gives written notice of intention to make a
proposal under any Bankruptcy Law;

 

(B) consents to the entry of an order for relief against it in an involuntary
case or consents to its dissolution or winding up;

 

(C) consents to the appointment of a receiver, interim receiver, receiver and
manager, liquidator, trustee or custodian of it or for all or substantially all
of its property;

 

(D) makes a general assignment for the benefit of its creditors; or

 

(E) admits in writing its inability to pay its debts as they become due or
otherwise admits its insolvency in writing; and

 

(m) a court of competent jurisdiction enters an order or decree under any
Bankruptcy Law that:

 

(A) is for relief against an Issuer, any Restricted Subsidiary of the Company
that is a Significant Subsidiary or any group of the Company’s Restricted
Subsidiaries that, when taken together, would constitute a Significant
Subsidiary in an involuntary case; or

 

(B) appoints a receiver, interim receiver, receiver and manager, liquidator,
trustee or custodian of an Issuer, any Restricted Subsidiary of the Company that
is a Significant Subsidiary or any group of the Company’s Restricted
Subsidiaries that, when taken together, would constitute a Significant
Subsidiary or for all or substantially all of the property of an Issuer, any
Restricted Subsidiary of the Company that is a Significant Subsidiary or any
group of the Company’s Restricted Subsidiaries that, when taken together, would
constitute a Significant Subsidiary; or

 

(C) orders the liquidation of an Issuer, any Restricted Subsidiary of the
Company that is a Significant Subsidiary or any group of the Company’s
Restricted Subsidiaries that, when taken together, would constitute a
Significant Subsidiary;

 

and such order or decree remains unstayed and in effect for 60 consecutive days.

 

Section 6.02. Acceleration.

 

If any Event of Default (other than those of the type described in Section
6.01(l) or (m)) occurs and is continuing, the Trustee may, and the Trustee upon
the request of Holders of at least 25% in principal amount of the outstanding
Notes shall, or the Holders of at least 25% in principal amount of outstanding
Notes may, declare the principal of all the Notes, together with all accrued and
unpaid interest, premium, if any, to be due and payable by notice in writing to
the Issuers and the Trustee specifying the respective Event of Default and that
such notice is a notice of acceleration, and the same shall become immediately
due and payable.

 

In the case of an Event of Default specified in Section 6.01(l) or (m), all
outstanding Notes shall become due and payable immediately without any further
declaration or other act on the part of the Trustee or the Holders. Holders may
not enforce this Indenture or the Notes except as provided in this Indenture.

 

65



--------------------------------------------------------------------------------

At any time after a declaration of acceleration with respect to the Notes, the
Required Noteholders (by notice to the Trustee) may rescind and cancel such
declaration and its consequences if:

 

(a) the rescission would not conflict with any judgment or decree of a court of
competent jurisdiction;

 

(b) all existing Defaults and Events of Default have been cured or waived except
nonpayment of principal of or interest on the Notes that has become due solely
by reason of such declaration of acceleration; and

 

(c) to the extent the payment of such interest is lawful, interest (at the same
rate specified in the Notes) on overdue installments of interest and overdue
payments of principal which has become due otherwise than by such declaration of
acceleration has been paid.

 

In the case of any Event of Default occurring by reason of any willful action or
inaction taken or not taken by the Issuers or on their behalf with the intention
of avoiding payment of the premium that the Issuers would have had to pay if the
Issuers then had elected to redeem the Notes pursuant to the optional redemption
provisions of the Indenture, an equivalent premium shall also become and be
immediately due and payable to the extent permitted by law upon the acceleration
of the Notes. If an Event of Default occurs prior to June 1, 2010, by reason of
any willful action (or inaction) taken (or not taken) by the Issuers or on their
behalf with the intention of avoiding the prohibition on redemption of the Notes
prior to June 1, 2010, then the premium specified in the Indenture shall also
become immediately due and payable to the extent permitted by law upon the
acceleration of the Notes.

 

Section 6.03. Other Remedies.

 

If an Event of Default occurs and is continuing, the Trustee may pursue any
available remedy to collect the payment of principal, premium, if any, and
interest on the Notes or to enforce the performance of any provision of the
Notes, this Indenture or the Collateral Documents.

 

The Trustee may maintain a proceeding even if it does not possess any of the
Notes or does not produce any of them in the proceeding. A delay or omission by
the Trustee or any Holder in exercising any right or remedy accruing upon an
Event of Default shall not impair the right or remedy or constitute a waiver of
or acquiescence in the Event of Default. All remedies shall be cumulative to the
extent permitted by law.

 

Section 6.04. Waiver of Defaults.

 

The Required Noteholders by notice to the Trustee may on behalf of the Holders
of all of the Notes, waive any existing Default or Event of Default, and its
consequences hereunder, except a continuing Default or Event of Default (i) in
the payment of the principal of, premium, if any, or interest, on the Notes
(provided, that the Required Noteholders may rescind an acceleration and its
consequences, including any related payment default that resulted from such
acceleration) and (ii) in respect of a covenant or provision which under this
Indenture cannot be modified or amended without the consent of the Holder of
each Note affected by such modification or amendment. In the event of any Event
of Default specified in Section 6.01(e), such Event of Default and all
consequences of that Event of Default, including without limitation any
acceleration or resulting payment default, shall be annulled, waived and
rescinded, automatically and without any action by the Trustee or the Holders of
the Notes, if after the Event of Default arose:

 

(a) the Indebtedness that is the basis for the Event of Default has been
discharged;

 

(b) the holders of such Indebtedness have rescinded or waived the acceleration,
notice or action, as the case may be, giving rise to the Event of Default; or

 

(c) the default that is the basis for such Event of Default has been cured.

 

66



--------------------------------------------------------------------------------

Upon any waiver of a Default or Event of Default, such Default shall cease to
exist, and any Event of Default arising therefrom shall be deemed cured for
every purpose of this Indenture but no such waiver shall extend to any
subsequent or other Default or Event of Default or impair any right consequent
thereon.

 

Section 6.05. Control by Majority.

 

Subject to Section 6.02, Section 7.01, Section 7.02 and Section 7.07 hereof, in
case an Event of Default shall occur and be continuing, the Required Noteholders
shall have the right to direct the time, method and place of conducting any
proceeding for any remedy available to the Trustee or exercising any trust or
power conferred on the Trustee with respect to the Notes.

 

Section 6.06. Limitation on Suits.

 

No Holder shall have any right to institute any proceeding with respect to this
Indenture, or for the appointment of a receiver or trustee, or for any remedy
thereunder, unless:

 

(a) such Holder has previously given to the Trustee written notice of a
continuing Event of Default or the Trustee receives the notice from the Issuers,

 

(b) Holders of at least 25% in aggregate principal amount of the Notes then
outstanding have made written request and offered reasonable security or
indemnity to the Trustee to institute such proceeding as Trustee, and

 

(c) the Trustee shall not have received from the Required Noteholders a
direction inconsistent with such request and shall have failed to institute such
proceeding within 60 days.

 

The preceding limitations shall not apply to a suit instituted by a Holder for
enforcement of payment of principal of, and premium, if any, or interest on, a
Note on or after the respective due dates for such payments set forth in such
Note.

 

A Holder may not use this Indenture to affect, disturb or prejudice the rights
of another Holder or to obtain a preference or priority over another Holder.

 

Section 6.07. Rights of Holders to Receive Payment.

 

Notwithstanding any other provision of this Indenture (including Section 6.06),
the right of any Holder to receive payment of principal, premium, if any, and
interest on the Notes held by such Holder, on or after the respective due dates
expressed in the Notes (including in connection with an offer to purchase), or
to bring suit for the enforcement of any such payment on or after such
respective dates, shall not be impaired or affected without the consent of such
Holder; provided, that a Holder shall not have the right to institute any such
suit for the enforcement of payment if and to the extent that the institution or
prosecution thereof or entry of judgment therein would, under applicable law,
result in the surrender, impairment, waiver or loss of the Lien of this
Indenture and the Collateral Documents upon any property subject to such Lien.

 

Section 6.08. Collection Suit by Trustee.

 

If an Event of Default specified in Section 6.01(a) or (b) occurs and is
continuing, the Trustee is authorized to recover judgment in its own name and as
trustee of an express trust against the Company for the whole amount of
principal of, premium, if any, and interest then due and owing (together with
interest on overdue principal and, to the extent lawful, interest) and such
further amount as shall be sufficient to cover the costs and expenses of
collection, including the reasonable compensation, expenses, disbursements and
advances of the Trustee, its agents and counsel.

 

67



--------------------------------------------------------------------------------

Section 6.09. Trustee May File Proofs of Claim.

 

The Trustee shall be authorized to file such proofs of claim and other papers or
documents as may be necessary or advisable in order to have the claims of the
Trustee (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Trustee, its agents and counsel) and the
Holders allowed in any judicial proceedings relative to the Issuers (or any
other obligor upon the Notes), its creditors or its property and shall be
entitled and empowered to collect, receive and distribute any money or other
property payable or deliverable on any such claims and any custodian in any such
judicial proceeding is hereby authorized by each Holder to make such payments to
the Trustee, and in the event that the Trustee shall consent to the making of
such payments directly to the Holders, to pay to the Trustee any amount due to
it for the reasonable compensation, expenses, disbursements and advances of the
Trustee, its agents and counsel, and any other amounts due the Trustee under
Section 7.07 hereof. To the extent that the payment of any such compensation,
expenses, disbursements and advances of the Trustee and its agents and counsel,
and any other amounts due to the Trustee under Section 7.07 hereof out of the
estate in any such proceeding, shall be denied for any reason, payment of the
same shall be secured by a Lien on, and shall be paid out of, any and all
distributions, dividends, moneys, securities and any other properties that the
Holders may be entitled to receive in such proceeding whether in liquidation or
under any plan of reorganization or arrangement or otherwise. Nothing herein
contained shall be deemed to authorize the Trustee to authorize or consent to or
accept or adopt on behalf of any Holder any plan of reorganization, arrangement,
adjustment or composition affecting the Notes or the rights of any Holder, or to
authorize the Trustee to vote in respect of the claim of any Holder in any such
proceeding.

 

Section 6.10. Priorities.

 

If the Trustee collects any money pursuant to this Article 6, it shall pay out
the money in the following order:

 

First: to the Trustee, its agents and attorneys for amounts due under Section
7.07 hereof, including payment of all compensation, expenses and liabilities
incurred, and all advances made, by the Trustee and the costs and expenses of
collection;

 

Second: to Holders for amounts due and unpaid on the Notes for principal,
premium, if any, and interest ratably, without preference or priority of any
kind, according to the amounts due and payable on the Notes for principal,
premium, if any, and interest, respectively; and

 

Third: to the Issuers or to such party as a court of competent jurisdiction
shall direct.

 

The Trustee may fix a record date and payment date for any payment to Holders
pursuant to this Section 6.10.

 

Section 6.11. Undertaking for Costs.

 

In any suit for the enforcement of any right or remedy under this Indenture or
in any suit against the Trustee for any action taken or omitted by it as a
Trustee, a court in its discretion may require the filing by any party litigant
in such suit of an undertaking to pay the costs of such suit, and the court in
its discretion may assess reasonable costs, including reasonable attorneys’
fees, against any party litigant in such suit, having due regard to the merits
and good faith of the claims or defenses made by the party litigant. This
Section 6.11 shall not apply to a suit by the Trustee, a suit by the Issuers, a
suit by a Holder pursuant to Section 6.07 hereof, or a suit by Holders of more
than 10% in principal amount of the then outstanding Notes.

 

68



--------------------------------------------------------------------------------

ARTICLE 7.

 

TRUSTEE

 

Section 7.01. Duties of Trustee.

 

(a) If an Event of Default has occurred and is continuing, the Trustee shall
exercise such of the rights and powers vested in it by this Indenture, and use
the same degree of care and skill in its exercise, as a prudent Person would
exercise or use under the circumstances in the conduct of such Person’s own
affairs.

 

(b) Except during the continuance of an Event of Default:

 

(1) the duties of the Trustee shall be determined solely by the express
provisions of this Indenture and the Trustee need perform only those duties that
are specifically set forth in this Indenture and no others, and no implied
covenants or obligations shall be read into this Indenture against the Trustee;
and

 

(2) in the absence of bad faith on its part, the Trustee may conclusively rely,
as to the truth of the statements and the correctness of the opinions expressed
therein, upon certificates or opinions furnished to the Trustee and conforming
to the requirements of this Indenture. However, the Trustee shall examine the
certificates and opinions to determine whether or not they conform to the
requirements of this Indenture.

 

(c) The Trustee may not be relieved from liabilities for its own negligent
action, its own negligent failure to act, or its own willful misconduct, except
that:

 

(1) this paragraph does not limit the effect of paragraph (b) of this Section;

 

(2) the Trustee shall not be liable for any error of judgment made in good faith
by a Responsible Officer, unless it is proved that the Trustee was negligent in
ascertaining the pertinent facts; and

 

(3) the Trustee shall not be liable with respect to any action it takes or omits
to take in good faith in accordance with a direction received by it pursuant to
Section 6.05 hereof.

 

(d) Whether or not therein expressly so provided, every provision of this
Indenture that in any way relates to the Trustee is subject to paragraphs (a),
(b) and (c) of this Section 7.01.

 

(e) No provision of this Indenture shall require the Trustee to expend or risk
its own funds or incur any liability. The Trustee shall be under no obligation
to exercise any of its rights and powers under this Indenture at the request of
any Holders, unless such Holder shall have offered to the Trustee security and
indemnity satisfactory to it against any loss, liability or expense.

 

(f) The Trustee shall not be liable for interest on any money received by it
except as the Trustee may agree in writing with the Issuers. Money held in trust
by the Trustee need not be segregated from other funds except to the extent
required by law.

 

Section 7.02. Rights of Trustee.

 

(a) The Trustee may conclusively rely upon any document believed by it to be
genuine and to have been signed or presented by the proper Person. The Trustee
need not investigate any fact or matter stated in any such document.

 

(b) Before the Trustee acts or refrains from acting, it may require an Officers’
Certificate or an Opinion of Counsel or both. The Trustee shall not be liable
for any action it takes or omits to take in good

 

69



--------------------------------------------------------------------------------

faith in reliance on such Officers’ Certificate or Opinion of Counsel. The
Trustee may consult with counsel and the written advice of such counsel or any
Opinion of Counsel shall be full and complete authorization and protection from
liability in respect of any action taken, suffered or omitted by it hereunder in
good faith and in reliance thereon.

 

(c) The Trustee shall not be liable for any action it takes or omits to take in
good faith that it believes to be authorized or within the rights or powers
conferred upon it by this Indenture.

 

(d) Unless otherwise specifically provided in this Indenture, any demand,
request, direction or notice from the Issuers shall be sufficient if signed by
an Officer of each Issuer.

 

(e) The Trustee shall not be deemed to have notice of any Default or Event of
Default except (i) any Default or Event of Default occurring with respect to
Section 4.01 or under 6.01(a) or 6.01(b) or (ii) any Default or Event of Default
of which a Responsible Officer of the Trustee has actual knowledge thereof or of
which written notice of any event which is in fact such a Default or Event of
Default is received by a Responsible Officer of the Trustee at the Corporate
Trust Office of the Trustee from the Issuers or the Holders of 25% in aggregate
principal amount of the outstanding Notes, and such notice references the
specific Default or Event of Default, the Notes and this Indenture.

 

(f) Delivery of reports, information and documents to the Trustee under Section
4.03 hereunder is for informational purposes only, and the Trustee’s receipt of
the foregoing shall not constitute constructive notice of any information
contained therein or determinable from the information contained therein,
including the Issuers’ or any Restricted Subsidiary’s compliance with any of
their covenants hereunder (as to which, absent actual knowledge thereof by a
Responsible Officer of the Trustee, the Trustee is entitled to rely exclusively
on Officers’ Certificates)

 

(g) Except with respect to Section 4.01 hereunder, the Trustee shall have no
duty to inquire as to the performance of the Issuers’ covenants in Article 4
hereunder.

 

Section 7.03. Individual Rights of Trustee.

 

The Trustee in its individual or any other capacity may become the owner or
pledgee of Notes and may otherwise deal with the Issuers or any Affiliate of any
Issuer with the same rights it would have if it were not Trustee. However, in
the event that the Trustee acquires any conflicting interest it must eliminate
such conflict within 90 days, apply to the SEC for permission to continue as
Trustee or resign. Any Agent may do the same with like rights and duties. The
Trustee shall also be subject to Sections 7.10 and 7.11 hereof.

 

Section 7.04. Trustee’s Disclaimer.

 

The Trustee shall not be responsible for and makes no representation as to the
validity or adequacy of this Indenture or the Notes, it shall not be accountable
for the Issuers’ use of the proceeds from the Notes or any money paid to the
Issuers or upon the Issuers’ direction under any provision of this Indenture, it
shall not be responsible for the use or application of any money received by any
Paying Agent other than the Trustee, and it shall not be responsible for any
statement or recital herein or any statement in the Notes or any other document
in connection with the sale of the Notes or pursuant to this Indenture other
than its certificate of authentication.

 

Section 7.05. Notice of Defaults.

 

If a Default or Event of Default occurs and is continuing and if it is known to
the Trustee, the Trustee shall mail to Holders a notice of the Default or Event
of Default within 90 days after it occurs. Except in the case of a Default or
Event of Default in payment of principal of, premium, if any, or interest on any
Note, the Trustee may withhold the notice if and so long as a committee of its
Responsible Officers in good faith determines that withholding the notice is in
the interests of the Holders.

 

70



--------------------------------------------------------------------------------

Section 7.06. Reports by Trustee to Holders.

 

Within 60 days after each May 15th beginning with May 15, 2006, and for so long
as Notes remain outstanding, the Trustee shall mail to the Holders a brief
report dated as of such reporting date that complies with TIA §313(a) (but if no
event described in TIA §313(a) has occurred within the twelve months preceding
the reporting date, no report need be transmitted). The Trustee also shall
comply with TIA §313(b)(2). The Trustee shall also transmit by mail all reports
as required by TIA §313(c).

 

A copy of each report at the time of its mailing to the Holders shall be mailed
to the Issuers and filed with the SEC and each stock exchange on which the Notes
are listed in accordance with TIA §313(d). The Issuers shall promptly notify the
Trustee when the Notes are listed on any stock exchange and any delisting
thereof.

 

Section 7.07. Compensation and Indemnity.

 

The Issuers shall pay to the Trustee from time to time reasonable compensation
for its acceptance of this Indenture and services hereunder. The Trustee’s
compensation shall not be limited by any law on compensation of a trustee of an
express trust. The Issuers shall reimburse the Trustee promptly upon request for
all reasonable disbursements, advances and expenses incurred or made by it in
addition to the compensation for its services. Such expenses shall include the
reasonable compensation, disbursements and expenses of the Trustee’s agents and
counsel.

 

The Issuers shall jointly and severally indemnify the Trustee (in its capacity
as Trustee, Registrar and Paying Agent) or any predecessor Trustee (in its
capacity as Trustee, Registrar and Paying Agent) against any and all losses,
liabilities or expenses, including incidental and out-of-pocket expenses and
reasonable attorneys fees (for purposes of this Article, “losses”) incurred by
it arising out of or in connection with the acceptance or administration of its
duties under this Indenture, including the costs and expenses of enforcing this
Indenture against the Issuers (including this Section 7.07) and defending itself
against any claim (whether asserted by the Issuers or any Holder or any other
Person) or liability in connection with the exercise or performance of any of
its powers or duties hereunder, except to the extent such losses may be
attributable to its willful misconduct, negligence or bad faith. The Trustee
shall notify the Issuers promptly of any claim for which it may seek indemnity.
Failure by the Trustee to so notify the Issuers shall not relieve the Issuers of
their obligations under this Section 7.07, to the extent the Issuers have not
been prejudiced thereby. The Issuers shall defend the claim, and the Trustee
shall cooperate in the defense. The Trustee may have separate counsel if the
Trustee has been reasonably advised by counsel that there may be one or more
legal defenses available to it that are different from or additional to those
available to the Issuers and in the reasonable judgment of such counsel it is
advisable for the Trustee to engage separate counsel, and the Issuers shall pay
the reasonable fees and expenses of such counsel. The Issuers need not pay for
any settlement made without their consent, which consent shall not be
unreasonably withheld. The Issuers need not reimburse any expense or indemnify
against any loss incurred by the Trustee through the Trustee’s own willful
misconduct, gross negligence or bad faith.

 

The obligations of the Issuers under this Section 7.07 shall survive the
satisfaction and discharge of this Indenture.

 

To secure the Issuers’ payment obligations in this Section, the Trustee shall
have a Lien prior to the Notes on all money or property held or collected by the
Trustee, except that held in trust to pay principal, premium, if any, and
interest on particular Notes. Such Lien shall survive the satisfaction and
discharge of this Indenture.

 

When the Trustee incurs expenses or renders services after an Event of Default
specified in Section 6.01(l) or (m) hereof occurs, the expenses and the
compensation for the services (including the fees and expenses of its agents and
counsel) are intended to constitute expenses of administration under any
Bankruptcy Law.

 

71



--------------------------------------------------------------------------------

Section 7.08. Replacement of Trustee.

 

A resignation or removal of the Trustee and appointment of a successor Trustee
shall become effective only upon the successor Trustee’s acceptance of
appointment as provided in this Section 7.08.

 

The Trustee may resign in writing at any time upon 30 days’ prior notice to the
Issuers and be discharged from the trust hereby created by so notifying the
Issuers. The Required Noteholders may remove the Trustee by so notifying the
Trustee and the Issuers in writing. The Issuers may remove the Trustee if:

 

(a) the Trustee fails to comply with Section 7.10 hereof;

 

(b) the Trustee is adjudged bankrupt or insolvent or an order for relief is
entered with respect to the Trustee under any Bankruptcy Law;

 

(c) a custodian or public officer takes charge of the Trustee or its property;
or

 

(d) the Trustee becomes incapable of acting.

 

If the Trustee resigns or is removed or if a vacancy exists in the office of
Trustee for any reason (the Trustee in such event being referred to herein as
the retiring Trustee), the Issuers shall promptly appoint a successor Trustee.
Within one year after the successor Trustee takes office, the Required
Noteholders may appoint a successor Trustee to replace the successor Trustee
appointed by the Issuers.

 

If a successor Trustee does not take office within 30 days after the retiring
Trustee resigns or is removed, the retiring Trustee, the Issuers, or the Holders
of at least 10% in aggregate principal amount of the then outstanding Notes may
petition any court of competent jurisdiction for the appointment of a successor
Trustee.

 

If the Trustee, after written request by any Holder who has been a Holder for at
least six months, fails to comply with Section 7.10 hereof, such Holder may
petition any court of competent jurisdiction for the removal of the Trustee and
the appointment of a successor Trustee.

 

A successor Trustee shall deliver a written acceptance of its appointment to the
retiring Trustee and to the Issuers. Thereupon, the resignation or removal of
the retiring Trustee shall become effective, and the successor Trustee shall
have all the rights, powers and duties of the Trustee under this Indenture. The
successor Trustee shall mail a notice of its succession to Holders. Subject to
the Lien provided for in Section 7.07 hereof, the retiring Trustee shall
promptly transfer all property held by it as Trustee to the successor Trustee;
provided, however, that all sums owing to the retiring Trustee hereunder shall
have been paid. Notwithstanding replacement of the Trustee pursuant to this
Section 7.08, the Company’s obligations under Section 7.07 hereof shall continue
for the benefit of the retiring Trustee.

 

In the case of an appointment hereunder of a separate or successor Trustee with
respect to the Notes, the Issuers, the Guarantors, any retiring Trustee and each
successor or separate Trustee with respect to the Notes shall execute and
deliver an Indenture supplemental hereto (1) which shall contain such provisions
as shall be deemed necessary or desirable to confirm that all the rights,
powers, trusts and duties of any retiring Trustee with respect to the Notes as
to which any such retiring Trustee is not retiring shall continue to be vested
in such retiring Trustee and (2) that shall add to or change any of the
provisions of this Indenture as shall be necessary to provide for or facilitate
the administration of the trusts hereunder by more than one Trustee, it being
understood that nothing herein or in such supplemental indenture shall
constitute such Trustee co-trustees of the same trust and that each such
separate, retiring or successor Trustee shall be Trustee of a trust or trusts
hereunder separate and apart from any trust or trusts hereunder administered by
any such other Trustee.

 

Section 7.09. Successor Trustee by Merger, etc.

 

If the Trustee consolidates, merges or converts into, or transfers all or
substantially all of its corporate trust business to, another corporation or
banking association, the successor corporation or banking

 

72



--------------------------------------------------------------------------------

association without any further act shall, if such successor corporation or
banking association is otherwise eligible hereunder, be the successor Trustee.

 

Section 7.10. Eligibility; Disqualification.

 

There shall at all times be a Trustee hereunder that is a Person organized and
doing business under the laws of the United States of America or of any state
thereof that is authorized under such laws to exercise corporate trustee power,
that is subject to supervision or examination by federal or state authorities
and that has a combined capital and surplus of at least $100.0 million as set
forth in its most recent published annual report of condition.

 

This Indenture shall always have a Trustee who satisfies the requirements of TIA
§310(a)(1), (2) and (5). The Trustee is subject to TIA §310(b).

 

Section 7.11. Preferential Collection of Claims Against Company.

 

The Trustee is subject to TIA §311(a), excluding any creditor relationship
listed in TIA §311(b). A Trustee who has resigned or been removed shall be
subject to TIA §311(a) to the extent indicated therein.

 

ARTICLE 8.

 

LEGAL DEFEASANCE AND COVENANT DEFEASANCE

 

Section 8.01. Option to Effect Legal Defeasance or Covenant Defeasance.

 

The Issuers may, at their option and at any time, elect to have either Section
8.02 or 8.03 hereof be applied to all outstanding Notes and Guarantees upon
compliance with the conditions set forth in this Article 8.

 

Section 8.02. Legal Defeasance and Discharge.

 

Upon the Issuers’ exercise under Section 8.01 of the option applicable to this
Section 8.02, the Issuers shall, subject to the satisfaction of the conditions
set forth in Section 8.04, be deemed to have been discharged from its
obligations with respect to all outstanding Notes on the date the conditions set
forth below are satisfied (hereinafter, “Legal Defeasance”) and each Guarantor
shall be released from all of its obligations under its Guarantee. For this
purpose, Legal Defeasance means that the Issuers and the Guarantors shall be
deemed to have paid and discharged the entire Indebtedness represented by the
outstanding Notes, which shall thereafter be deemed to be “outstanding” only for
the purposes of Section 8.05 and the other Sections of this Indenture referred
to in (a) and (b) below, and to have satisfied all of its other obligations
under the Notes, the Guarantees and this Indenture (and the Trustee, on demand
of and at the expense of the Issuers, shall execute proper instruments
acknowledging the same), except for the following provisions which shall survive
until otherwise terminated or discharged hereunder: (a) the rights of Holders of
outstanding Notes to receive solely from the trust fund described in Section
8.04, and as more fully set forth in such Section, payments in respect of the
principal of, premium, if any, and interest on such Notes when such payments are
due, (b) the Issuers’ obligations with respect to such Notes under Article 2 and
Section 4.02, (c) the rights, powers, trusts, duties and immunities of the
Trustee hereunder and the Issuers’ and the Guarantors’ obligations in connection
therewith and (d) this Article 8. If the Issuers exercise under Section 8.01 the
option applicable to this Section 8.02, subject to the satisfaction of the
conditions set forth in Section 8.04, payment of the Notes may not be
accelerated because of an Event of Default. Subject to compliance with this
Article 8, the Issuers may exercise its option under this Section 8.02
notwithstanding the prior exercise of its option under Section 8.03.

 

Section 8.03. Covenant Defeasance.

 

Upon the Issuers’ exercise under Section 8.01 of the option applicable to this
Section 8.03, the Issuers shall, subject to the satisfaction of the conditions
set forth in Section 8.04, be released from its obligations under the covenants
contained in Sections 4.08 through 4.26 hereof, and the operation of Section
5.01(a), with

 

73



--------------------------------------------------------------------------------

respect to the outstanding Notes on and after the date the conditions set forth
in Section 8.04 are satisfied (hereinafter, “Covenant Defeasance”) and each
Guarantor shall be released from all of its obligations under its Guarantee with
respect to such covenants in connection with such outstanding Notes and the
Notes shall thereafter be deemed not “outstanding” for the purposes of any
direction, waiver, consent or declaration or act of Holders (and the
consequences of any thereof) in connection with such covenants, but shall
continue to be deemed “outstanding” for all other purposes hereunder (it being
understood that such Notes shall not be deemed outstanding for accounting
purposes). For this purpose, Covenant Defeasance means that, with respect to the
outstanding Notes and Guarantees, the Issuers and Guarantors may omit to comply
with and shall have no liability in respect of any term, condition or limitation
set forth in any such covenant, whether directly or indirectly, by reason of any
reference elsewhere herein to any such covenant or by reason of any reference in
any such covenant to any other provision herein or in any other document and
such omission to comply shall not constitute a Default or an Event of Default
under Section 6.01, but, except as specified above, the remainder of this
Indenture and such Notes and Guarantees shall be unaffected thereby. If the
Issuers exercise under Section 8.01 the option applicable to this Section 8.03,
subject to the satisfaction of the conditions set forth in Section 8.04, payment
of the Notes may not be accelerated because of an Event of Default specified in
clause (c) (with respect to the covenants contained in Sections 4.12, 4.18, 4.21
or 5.01), clause (d) (with respect to the covenants contained in Sections 4.08
through 4.11, 4.13 through 4.17, 4.19, 4.20 and 4.22 through 4.26 hereof), and
clauses (e), (f), (g), (h), (i), (j), (k), (l) and (m) (but in the case of
clauses (l) and (m), with respect to Restricted Subsidiaries that are
Significant Subsidiaries or any group of Restricted Subsidiaries that, taken
together, would constitute a Significant Subsidiary only) of Section 6.01.

 

Section 8.04. Conditions to Legal or Covenant Defeasance.

 

The following shall be the conditions to the application of either Section 8.02
or 8.03 to the outstanding Notes.

 

The Legal Defeasance or Covenant Defeasance may be exercised only if:

 

(a) the Issuers irrevocably deposit with the Trustee, in trust, for the benefit
of the Holders, cash in U.S. dollars, non-callable Government Securities, or a
combination of cash in U.S. dollars and non-callable Government Securities, in
an amount sufficient, in the opinion of a nationally recognized investment bank,
appraisal firm or firm of independent public accountants, to pay the principal
of, or interest and premium, if any, on the outstanding Notes on the Stated
Maturity or on the applicable redemption date, as the case may be, and the
Issuers shall specify whether the Notes are being defeased to Stated Maturity or
to such particular redemption date;

 

(b) in the case of Legal Defeasance, the Issuers shall deliver to the Trustee an
Opinion of Counsel confirming that (i) the Issuers have received from, or there
has been published by, the Internal Revenue Service a ruling or (ii) subsequent
to the Issue Date, there has been a change in the applicable federal income tax
law, in either case to the effect that, and based thereon such Opinion of
Counsel shall confirm that, the Holders of the outstanding Notes will not
recognize income, gain or loss for federal income tax purposes as a result of
such Legal Defeasance and will be subject to federal income tax on the same
amounts, in the same manner and at the same times as would have been the case if
such Legal Defeasance had not occurred;

 

(c) in the case of Covenant Defeasance, the Issuers shall deliver to the Trustee
an Opinion of Counsel confirming that the Holders of the outstanding Notes will
not recognize income, gain or loss for federal income tax purposes as a result
of such Covenant Defeasance and will be subject to federal income tax on the
same amounts, in the same manner and at the same times as would have been the
case if such Covenant Defeasance had not occurred;

 

(d) no Default or Event of Default shall have occurred and be continuing on the
date of such deposit (other than a Default or Event of Default resulting from
the borrowing of funds to be applied to such deposit);

 

(e) such Legal Defeasance or Covenant Defeasance shall not result in a breach or
violation of, or constitute a default under, any material agreement or
instrument (other than this Indenture) to which the

 

74



--------------------------------------------------------------------------------

Issuers or any Restricted Subsidiary of the Company is a party or by which the
Issuers or any Restricted Subsidiary of the Company is bound;

 

(f) the Issuers shall deliver to the Trustee an Officers’ Certificate stating
that the deposit was not made by the Issuers with the intent of preferring the
Holders over other creditors of the Issuers with the intent of defeating,
hindering, delaying or defrauding such other creditors; and

 

(g) the Issuers deliver to the Trustee an Officers’ Certificate and an Opinion
of Counsel, each stating that all conditions precedent relating to the Legal
Defeasance or the Covenant Defeasance have been complied with.

 

Section 8.05. Deposited Cash and U.S. Government Securities to be Held in Trust;
Other Miscellaneous Provisions.

 

Subject to Section 8.06, all cash and non-callable U.S. Government Securities
(including the proceeds thereof) deposited with the Trustee (or other qualifying
trustee, collectively for purposes of this Section 8.05, the “Trustee”) pursuant
to Section 8.04 in respect of the outstanding Notes shall be held in trust and
applied by the Trustee, in accordance with the provisions of such Notes and this
Indenture, to the payment, either directly or through any Paying Agent
(including the Company acting as Paying Agent) as the Trustee may determine, to
the Holders of all sums due and to become due thereon in respect of principal,
premium, if any, and interest but such cash and securities need not be
segregated from other funds except to the extent required by law.

 

The Issuers shall pay and indemnify the Trustee against any tax, fee or other
charge imposed on or assessed against the cash or non-callable U.S. Government
Securities deposited pursuant to Section 8.04 hereof or the principal and
interest received in respect thereof other than any such tax, fee or other
charge which by law is for the account of the Holders of the outstanding Notes.

 

Anything in this Article 8 to the contrary notwithstanding, the Trustee shall
deliver or pay to the Issuers from time to time upon the request of the Issuers
any cash or non-callable U.S. Government Securities held by it as provided in
Section 8.04 which, in the opinion of a nationally recognized firm of
independent certified public accountants expressed in a written certification
thereof delivered to the Trustee (which may be the certification delivered under
Section 8.04(a)), are in excess of the amount thereof that would then be
required to be deposited to effect an equivalent Legal Defeasance or Covenant
Defeasance.

 

Section 8.06. Repayment to Company.

 

The Trustee shall promptly, and in any event, no later than three (3) Business
Days, pay to the Issuers after request therefor, any excess money held with
respect to the Notes at such time in excess of amounts required to pay any of
the Issuers’ Obligations then owing with respect to the Notes.

 

Any cash or non-callable U.S. Government Securities deposited with the Trustee
or any Paying Agent, or then held by the Issuers, in trust for the payment of
the principal, premium, if any, or interest on any Note and remaining unclaimed
for one year after such principal, premium, if any, or interest has become due
and payable shall be paid to the Issuers on its request or (if then held by the
Issuers) shall be discharged from such trust; and the Holder shall thereafter,
as an unsecured creditor, look only to the Issuers for payment thereof, and all
liability of the Trustee or such Paying Agent with respect to such cash and
securities, and all liability of the Issuers as trustees thereof, shall
thereupon cease; provided, however, that the Trustee or such Paying Agent,
before being required to make any such repayment, may at the expense of the
Issuers cause to be published once, in The New York Times and The Wall Street
Journal (national edition), notice that such cash and securities remains
unclaimed and that, after a date specified therein, which shall not be less than
30 days from the date of such notification or publication, any unclaimed balance
of such cash and securities then remaining shall be repaid to the Issuers.

 

75



--------------------------------------------------------------------------------

Section 8.07. Reinstatement.

 

If the Trustee or Paying Agent is unable to apply any cash or non-callable U.S.
Government Securities in accordance with Section 8.02 or 8.03, as the case may
be, by reason of any order or judgment of any court or governmental authority
enjoining, restraining or otherwise prohibiting such application, then the
Issuers’ obligations under this Indenture and the Notes shall be revived and
reinstated as though no deposit had occurred pursuant to Section 8.02 or 8.03
until such time as the Trustee or Paying Agent is permitted to apply all such
cash and securities in accordance with Section 8.02 or 8.03, as the case may be;
provided, however, that, if the Issuers make any payment of principal of,
premium, if any, or interest on any Note following the reinstatement of its
obligations, the Issuers shall be subrogated to the rights of the Holders to
receive such payment from the cash and securities held by the Trustee or Paying
Agent.

 

ARTICLE 9.

 

AMENDMENT, SUPPLEMENT AND WAIVER

 

Section 9.01. Without Consent of Holders of Notes.

 

Notwithstanding Section 9.02 of this Indenture, the Issuers, the Guarantors and
the Trustee may amend or supplement this Indenture, the Notes or the Guarantees
without the consent of any Holder to:

 

(a) cure any ambiguity, omission, mistake, defect or inconsistency;

 

(b) provide for uncertificated Notes in addition to or in place of certificated
Notes;

 

(c) provide the assumption of the Issuers’ or any Guarantor’s obligations to
Holders (including, without limitation, pursuant to Section 5.01);

 

(d) make any change that would provide any additional rights or benefits to the
Holders or that does not adversely affect the legal rights under the Indenture
of any such Holder;

 

(e) add covenants for the benefit of the Holders or to surrender any right or
power conferred upon the Issuers or any Guarantor;

 

(f) comply with requirements of the SEC in order to effect or maintain the
qualification of the Indenture under the Trust Indenture Act;

 

(g) evidence and provide for the acceptance and appointment under the Indenture
of a successor Trustee pursuant to the requirements thereof;

 

(h) add a Guarantor under the Indenture;

 

(i) make any amendment to the provisions of the Indenture relating to the
transfer and legending of Notes; provided, however, that (i) compliance with the
Indenture as so amended would not result in Notes being transferred in violation
of the Securities Act or any applicable securities law and (ii) such amendment
does not materially and adversely affect the rights of Holders to transfer
Notes; or

 

(j) make, complete or confirm any grant of Collateral permitted or required by
the Indenture or any of the Collateral Documents or any release of Collateral
that becomes effective as set forth in the Indenture or any of the Collateral
Documents.

 

Section 9.02. With Consent of Holders of Notes.

 

Except as provided below in this Section 9.02, the Issuers, the Guarantors and
the Trustee may amend or supplement this Indenture, any Guarantee, the Notes or
the Guarantees with the consent of the Required

 

76



--------------------------------------------------------------------------------

Noteholders, including consents obtained in connection with a purchase of, or
tender offer or exchange offer for, Notes, and, subject to Sections 6.04 and
6.07, any existing Default or Event of Default (except a continuing Default or
Event of Default in (i) the payment of principal, premium, if any, or interest
on the Notes and (ii) in respect of a covenant or provision which under this
Indenture cannot be modified or amended without the consent of the Holder of
each Note affected by such modification or amendment) or compliance with any
provision of this Indenture or the Notes may be waived with the consent of the
Required Noteholders, including consents obtained in connection with a purchase
of, or tender offer or exchange offer for, Notes; provided, that any such
amendment or supplement to or waiver of the Collateral Documents also shall
comply with the provisions described in the Intercreditor Agreement.

 

Without the consent of each Holder affected, an amendment or waiver under this
Section 9.02 may not (with respect to any Notes held by a non-consenting
Holder):

 

(a) reduce the principal amount of Notes whose Holders must consent to an
amendment, supplement or waiver of the Notes, the Indenture or the Collateral
Documents,

 

(b) reduce the principal of or change the fixed maturity of any such note or
alter or waive the provisions with respect to the redemption of the Notes (other
than provisions relating to Sections 4.12, 4.18 and 4.21),

 

(c) reduce the rate of or change the time for payment of interest on any Note,

 

(d) waive a Default or Event of Default in the payment of principal of or
premium, if any, or interest on the Notes issued under the Indenture, except a
rescission of acceleration of the Notes by the Required Noteholders and a waiver
of the payment default that resulted from such acceleration, or in respect of a
covenant or provision contained in the Indenture or any Guarantee which cannot
be amended or modified without the consent of all Holders,

 

(e) make any Note payable in money other than that stated in the Notes,

 

(f) make any change in the provisions of the Indenture relating to waivers of
past Defaults or the rights of Holders to receive payments of principal of or
premium, if any, or interest on the Notes (other than provisions relating to
Sections 4.12, 4.18 and 4.21),

 

(g) make any change in these amendment and waiver provisions,

 

(h) impair the right of any Holder to receive payment of principal of, or
interest on such Holder’s Notes on or after the due dates therefor or to
institute suit for the enforcement of any payment on or with respect to such
Holder’s Notes,

 

(i) release all or substantially all of the Collateral other than in accordance
with the terms of the Collateral Documents and the Indenture; or

 

(j) at any time after a Change of Control Offer, Asset Sale Offer or Event of
Loss Offer is required by Sections 4.12, 4.18 and 4.21, modify the provisions of
any such covenant (or related definition) in the Indenture requiring the Company
to make such an offer to purchase the Notes in accordance with the terms
thereof.

 

The Issuers may, but shall not be obligated to, fix a record date for the
purpose of determining the Persons entitled to consent to any supplemental
indenture. If a record date is fixed, the Holders on such record date, or their
duly designated proxies, and only such Persons, shall be entitled to consent to
such supplemental indenture, whether or not such Holders remain Holders after
such record date; provided that unless such consent shall have become effective
by virtue of the requisite percentage having been obtained prior to the date
which is 120 days after such record date, any such consent previously given
shall automatically and without further action by any Holder be cancelled and of
no further effect.

 

77



--------------------------------------------------------------------------------

It shall not be necessary for the consent of the Holders under this Section 9.02
to approve the particular form of any proposed amendment or waiver, but it shall
be sufficient if such consent approves the substance thereof.

 

After an amendment, supplement or waiver under this Section 9.02 becomes
effective, the Issuers shall mail to the Holder of each Note affected thereby to
such Holder’s address appearing in the Security Register a notice briefly
describing the amendment, supplement or waiver. Any failure of the Issuers to
mail such notice, or any defect therein, shall not, however, in any way impair
or affect the validity of any such amended or supplemental indenture or waiver.

 

Section 9.03. Compliance with Trust Indenture Act.

 

Every amendment or supplement to this Indenture or the Notes shall be set forth
in an amended or supplemental indenture that complies with the TIA as then in
effect.

 

Section 9.04. Revocation and Effect of Consents.

 

Until an amendment, supplement or waiver becomes effective, a consent to it by a
Holder is a continuing consent by the Holder of a Note and every subsequent
Holder of a Note or portion thereof that evidences the same debt as the
consenting Holder’s Note, even if notation of the consent is not made on any
Note. However, any such Holder or subsequent Holder may revoke the consent as to
its Note or portion thereof if the Trustee receives written notice of revocation
before the date the waiver, supplement or amendment becomes effective. An
amendment, supplement or waiver shall become effective in accordance with its
terms and thereafter shall bind every Holder.

 

Section 9.05. Notation on or Exchange of Notes.

 

The Trustee may place an appropriate notation about an amendment, supplement or
waiver on any Note thereafter authenticated. The Issuers in exchange for all
Notes may issue and, upon receipt of an Authentication Order in accordance with
Section 2.02 hereof, the Trustee shall authenticate new Notes that reflect the
amendment, supplement or waiver.

 

Failure to make the appropriate notation or issue a new Note shall not affect
the validity and effect of such amendment, supplement or waiver.

 

Section 9.06. Trustee to Sign Amendments, etc.

 

The Trustee shall sign any amended or supplemental indenture authorized pursuant
to this Article 9 if the amendment or supplement does not adversely affect the
rights, duties, liabilities or immunities of the Trustee. None of the Issuers
nor any Guarantor may sign an amendment or supplemental indenture until its
Board of Directors (or committee serving a similar function) approves it. In
executing any amended or supplemental indenture, the Trustee shall be entitled
to receive and (subject to Section 7.01 hereof) shall be fully protected in
relying upon an Officers’ Certificate and an Opinion of Counsel stating that the
execution of such amended or supplemental indenture is authorized or permitted
by this Indenture and that such amended or supplemental indenture is the valid
and binding obligation of the Issuers enforceable against each of them in
accordance with its terms, subject to customary exceptions and that such amended
or supplemental indenture complies with the provisions hereof (including Section
9.03).

 

78



--------------------------------------------------------------------------------

ARTICLE 10.

 

GUARANTEES

 

Section 10.01. Guarantee.

 

Subject to this Article 10, the Guarantors hereby unconditionally guarantee, on
the same basis as to the Non-Qualified Portion and Qualified Portion as the
Issuers, to each Holder of a Note authenticated and delivered by the Trustee and
to the Trustee and its successors and assigns: (a) the due and punctual payment
of the principal of, premium, if any, and interest on the Notes, subject to any
applicable grace period, whether at Stated Maturity, by acceleration, redemption
or otherwise, the due and punctual payment of interest on the overdue principal
of and premium, if any, and, to the extent permitted by law, interest, and the
due and punctual performance of all other obligations of the Issuers to the
Holders or the Trustee under this Indenture or any other agreement with or for
the benefit of the Holders or the Trustee, all in accordance with the terms
hereof and thereof; and (b) in case of any extension of time of payment or
renewal of any Notes or any of such other obligations, that same shall be
promptly paid in full when due or performed in accordance with the terms of the
extension or renewal, whether at Stated Maturity, by acceleration pursuant to
Section 6.02, redemption or otherwise. Failing payment when due of any amount so
guaranteed or any performance so guaranteed for whatever reason, the Guarantors
shall be jointly and severally obligated to pay the same immediately. Each
Guarantor agrees that this is a guarantee of payment and not a guarantee of
collection. Notwithstanding anything herein or in the other Note Documents to
the contrary, Trump Indiana, together with any Subsidiary of any Issuer that is
treated as a corporation under U.S. federal income tax law and may in the future
become a Guarantor hereunder, shall not pledge any Collateral to secure Note
Obligations hereunder and shall only Guarantee the Non-Qualified Portion of the
Note Obligations.

 

Each Guarantor hereby agrees that its obligations with regard to its Guarantee
shall be joint and several, unconditional, irrespective of the validity or
enforceability of the Notes or the Note Obligations of the Issuers under this
Indenture, the absence of any action to enforce the same, the recovery of any
judgment against the Issuers or any other obligor with respect to this
Indenture, the Notes or the Note Obligations of the Issuers under this Indenture
or the Notes, any action to enforce the same or any other circumstances (other
than complete performance) which might otherwise constitute a legal or equitable
discharge or defense of a Guarantor. Each Guarantor further, to the extent
permitted by law, waives and relinquishes all claims, rights and remedies
accorded by applicable law to guarantors and agrees not to assert or take
advantage of any such claims, rights or remedies, including but not limited to:
(a) any right to require any of the Trustee, the Holders or the Issuers (each a
“Benefited Party”), as a condition of payment or performance by such Guarantor,
to (1) proceed against the Issuers, any other guarantor (including any other
Guarantor) of the Obligations under the Guarantees or any other Person, (2)
proceed against or exhaust any security held from the Issuers, any such other
guarantor or any other Person, (3) proceed against or have resort to any balance
of any deposit account or credit on the books of any Benefited Party in favor of
the Issuers or any other Person, or (4) pursue any other remedy in the power of
any Benefited Party whatsoever; (b) any defense arising by reason of the
incapacity, lack of authority or any disability or other defense of the Issuers
including any defense based on or arising out of the lack of validity or the
unenforceability of the Obligations under the Guarantees or any agreement or
instrument relating thereto or by reason of the cessation of the liability of
the Issuers from any cause other than payment in full of the Obligations under
the Guarantees; (c) any defense based upon any statute or rule of law which
provides that the obligation of a surety must be neither larger in amount nor in
other respects more burdensome than that of the principal; (d) any defense based
upon any Benefited Party’s errors or omissions in the administration of the
Obligations under the Guarantees, except behavior which amounts to bad faith;
(e)(1) any principles or provisions of law, statutory or otherwise, which are or
might be in conflict with the terms of the Guarantees and any legal or equitable
discharge of such Guarantor’s obligations hereunder, (2) the benefit of any
statute of limitations affecting such Guarantor’s liability hereunder or the
enforcement hereof, (3) any rights to set-offs, recoupments and counterclaims
and (4) promptness, diligence and any requirement that any Benefited Party
protect, secure, perfect or insure any security interest or Lien or any property
subject thereto; (f) notices, demands, presentations, protests, notices of
protest, notices of dishonor and notices of any action or inaction, including
acceptance of the Guarantees, notices of Default under the Notes or any
agreement or instrument related thereto, notices of any renewal, extension or
modification of the Obligations under the Guarantees or any agreement related
thereto, and notices of any extension of credit to the Issuers and any right to
consent to any thereof; (g) to the extent permitted under applicable law, the
benefits of any “One Action” rule and (h) any defenses or benefits that may be
derived from or afforded by law which limit the liability of or exonerate
guarantors or

 

79



--------------------------------------------------------------------------------

sureties, or which may conflict with the terms of the Guarantees. Except to the
extent expressly provided herein, including Sections 8.02, 8.03 and 10.05, each
Guarantor hereby covenants that its Guarantee shall not be discharged except by
complete performance of the obligations contained in its Guarantee and this
Indenture.

 

If any Holder or the Trustee is required by any court or otherwise to return to
the Issuers, the Guarantors or any custodian, trustee, liquidator or other
similar official acting in relation to either the Issuers or the Guarantors any
amount paid either to the Trustee or such Holder, this Guarantee, to the extent
theretofore discharged, shall be reinstated in full force and effect.

 

Each Guarantor agrees that it shall not be entitled to any right of subrogation
in relation to the Holders in respect of any Obligations guaranteed hereby until
payment in full of all Obligations guaranteed hereby. Each Guarantor further
agrees that, as between the Guarantors, on the one hand, and the Holders and the
Trustee, on the other hand, (x) the maturity of the Obligations guaranteed
hereby may be accelerated as provided in Section 6.02 hereof for the purposes of
this Guarantee, notwithstanding any stay, injunction or other prohibition
preventing such acceleration in respect of the Obligations guaranteed hereby and
(y) in the event of any declaration of acceleration of such obligations as
provided in Section 6.02 hereof, such obligations (whether or not due and
payable) shall forthwith become due and payable by the Guarantors for the
purpose of this Guarantee. The Guarantors shall have the right to seek
contribution from any non-paying Guarantor so long as the exercise of such right
does not impair the rights of the Holders under the Guarantee.

 

Section 10.02. Limitation on Guarantor Liability.

 

(a) Each Guarantor, and by its acceptance of Notes, each Holder, hereby confirms
that it is the intention of all such parties that the Guarantee of such
Guarantor not constitute a fraudulent transfer or conveyance for purposes of
Bankruptcy Law, the Uniform Fraudulent Conveyance Act, the Uniform Fraudulent
Transfer Act or any similar federal or state law to the extent applicable to any
guarantee. To effectuate the foregoing intention, the Trustee, the Holders and
the Guarantors hereby irrevocably agree that each Guarantor’s liability shall be
that amount from time to time equal to the aggregate liability of such Guarantor
under the guarantee, but shall be limited to the lesser of (a) the aggregate
amount of the Issuers’ obligations under the Notes and this Indenture or (b) the
amount, if any, which would not have (1) rendered the Guarantor “insolvent” (as
such term is defined in the Federal Bankruptcy Code and in the Debtor and
Creditor Law of the State of New York) or (2) left it with unreasonably small
capital at the time its guarantee with respect to the Notes was entered into,
after giving effect to the incurrence of existing Indebtedness immediately
before such time; provided, however, it shall be a presumption in any lawsuit or
proceeding in which a Guarantor is a party that the amount guaranteed pursuant
to the guarantee with respect to the Notes is the amount described in clause (a)
above unless any creditor, or representative of creditors of the Guarantor, or
debtor in possession or Trustee in bankruptcy of the Guarantor, otherwise proves
in a lawsuit that the aggregate liability of the Guarantor is limited to the
amount described in clause (b).

 

(b) In making any determination as to the solvency or sufficiency of capital of
a Guarantor in accordance with the proviso of Section 10.2(a), the right of each
Guarantor to contribution from other Guarantors and any other rights such
Guarantor may have, contractual or otherwise, shall be taken into account.

 

Section 10.03. Execution and Delivery of Guarantee.

 

To evidence its Guarantee set forth in Section 10.01, each Guarantor hereby
agrees that a notation of such Guarantee in substantially the form included in
Exhibit B attached hereto shall be endorsed by an Officer of such Guarantor on
each Note authenticated and delivered by the Trustee and that this Indenture
shall be executed on behalf of such Guarantor by one of its Officers.

 

Each Guarantor hereby agrees that its Guarantee set forth in Section 10.01 shall
remain in full force and effect notwithstanding any failure to endorse on each
Note a notation of such Guarantee.

 

80



--------------------------------------------------------------------------------

If an Officer whose signature is on this Indenture or on the Guarantee no longer
holds that office at the time the Trustee authenticates the Note on which a
Guarantee is endorsed, the Guarantee shall be valid nevertheless.

 

The delivery of any Note by the Trustee, after the authentication thereof
hereunder, shall constitute due delivery of the Guarantee set forth in this
Indenture on behalf of the Guarantors.

 

The Company hereby agrees that it shall cause each Person that becomes obligated
to provide a Guarantee pursuant to Section 4.19 to execute a supplemental
indenture in form and substance reasonably satisfactory to the Trustee, pursuant
to which such Person provides the guarantee set forth in this Article 10 and
otherwise assumes the obligations and accepts the rights of a Guarantor under
this Indenture, in each case with the same effect and to the same extent as if
such Person had been named herein as a Guarantor. The Issuers also hereby agrees
to cause each such new Guarantor to evidence its guarantee by endorsing a
notation of such guarantee on each Note as provided in this Section 10.03.

 

Section 10.04. Guarantors May Consolidate, etc., on Certain Terms.

 

Except as otherwise provided in Section 10.05, no Guarantor will consolidate or
merge with or into (whether or not such Guarantor is the Surviving Person)
another Person unless:

 

(a) subject to Section 10.05, the Person formed by or surviving any such
consolidation or merger (if other than the Company or a Guarantor) assumes all
the obligations of such Guarantor pursuant to a supplemental indenture and
supplemental Collateral Documents in form and substance reasonably satisfactory
to the Trustee and the Collateral Agent, pursuant to which such Person shall
unconditionally guarantee all of such Guarantor’s obligations under such
Guarantor’s Guarantee, the Indenture, and the Collateral Documents on the terms
set forth herein;

 

(b) immediately before and immediately after giving effect to such transaction
on a pro forma basis, no Default or Event of Default shall have occurred or be
continuing; and

 

(c) immediately after such transaction, the surviving Person holds all Permits
required for operation of the business of, and such entity is controlled by a
Person (or has retained a Person which is) experienced in, operating casino
hotels or otherwise holds all Permits (including those required from Gaming
Authorities) to operate its business.

 

The Guarantor shall deliver to the Trustee an Officers’ Certificate and an
Opinion of Counsel each stating that such consolidation, merger, sale,
assignment, conveyance, transfer, lease or disposition does not breach the
Indenture and the Collateral Documents and, if a supplemental indenture is
required in connection with the transaction, the supplemental indenture complies
with this provision of the Indenture and the Collateral Documents, and that all
conditions precedent in the Indenture relating to the transaction have been
satisfied.

 

In case of any such consolidation, merger, sale or conveyance and upon the
assumption by the successor Person, by supplemental indenture, executed and
delivered to the Trustee and reasonably satisfactory in form to the Trustee, of
the Guarantee endorsed upon the Notes and the due and punctual performance of
all of the covenants and conditions of this Indenture to be performed by the
Guarantor, such successor Person shall succeed to and be substituted for the
Guarantor with the same effect as if it had been named herein as a Guarantor.
Such successor Person thereupon may cause to be signed any or all of the
Guarantees to be endorsed upon all of the Notes issuable hereunder which
theretofore shall not have been signed by the Issuers and delivered to the
Trustee. All the Guarantees so issued shall in all respects have the same legal
rank and benefit under this Indenture as the Guarantees theretofore and
thereafter issued in accordance with the terms of this Indenture as though all
of such Guarantees had been issued at the date of the execution hereof.

 

Except as set forth in Articles 4 and 5, and notwithstanding clauses (a) and (b)
above, nothing contained in this Indenture or in any of the Notes shall prevent
any consolidation or merger of a Guarantor with or

 

81



--------------------------------------------------------------------------------

into the Company or another Guarantor, or shall prevent any sale or conveyance
of the property of a Guarantor as an entirety or substantially as an entirety to
the Company or another Guarantor.

 

Section 10.05. Releases Following Merger, Consolidation or Sale of Assets, Etc.

 

Upon:

 

(1) a sale or other disposition of a Guarantor (as an entirety) (whether by way
of merger, consolidation, sale or other disposition of all of the assets of such
Guarantor, sale or other disposition of all of the Equity Interests of such
Guarantor or otherwise) other than a transaction that constitutes a sale of all
or substantially all of the assets of the Company so as to trigger a Change of
Control, to a Person that is not (either before or after giving effect to such
transactions) the Company or a Guarantor, and provided that the Net Asset Sale
Proceeds of such sale or other disposition are applied in accordance with the
provisions of Section 4.12, or

 

(2) the designation of a Restricted Subsidiary that is a Guarantor as an
Unrestricted Subsidiary in compliance with the applicable provisions of the
Indenture,

 

then such Guarantor will be released and relieved of any obligations under its
Guarantee, and neither such transaction nor the Person formed by any such
consolidation or merger or that so acquires the assets or Equity Interests of
such Guarantor shall be required to comply with the provisions set forth in
Section 10.04.

 

Any Guarantor not released from its obligations under its Guarantee shall remain
liable for the full amount of principal of and interest on the Notes and for the
other obligations of any Guarantor under this Indenture as provided in this
Article 10.

 

ARTICLE 11.

 

COLLATERAL AND SECURITY

 

Section 11.01. Collateral Documents.

 

The due and punctual payment of the principal of and interest on the Notes when
and as the same shall be due and payable, whether on an Interest Payment Date,
at maturity, by acceleration, repurchase, redemption or otherwise, and interest
on the overdue principal of and interest on the Notes and performance of all
other obligations of the Issuers and the Guarantors to the Holders or the
Trustee under this Indenture, the Notes and the Guarantees, according to the
terms hereunder or thereunder, shall be secured as provided in the Collateral
Documents which the Issuers and the Guarantors shall enter into on the Issue
Date, in substantially the forms attached as Exhibits C through G hereto,
together with such changes as may be reasonably necessary to accurately reflect
the Collateral referred to therein, and which the Issuers and the Guarantors may
enter into on or after the Issue Date in accordance with the terms hereof. Each
Holder authorizes the Trustee to initially act as Collateral Agent for the
Holders under the Collateral Documents. Each Holder, by its acceptance thereof,
consents and agrees to the terms of the Collateral Documents and the
Intercreditor Agreement (including, without limitation, the provisions providing
for foreclosure and release of Collateral) as the same may be in effect or may
be amended from time to time in accordance with its terms and the terms of this
Indenture and authorizes and directs the Collateral Agent to enter into the
Collateral Documents and the Intercreditor Agreement, in substantially the form
attached as Exhibit D hereto, and to perform its obligations and exercise its
rights thereunder in accordance therewith. The Issuers and the Guarantors shall
deliver to the Collateral Agent copies of all documents executed pursuant to
this Indenture or the Collateral Documents and shall do or cause to be done all
such acts and things as may be necessary or proper, or as may be required by the
provisions of the Collateral Documents, to assure and confirm to the Collateral
Agent the security interest in the Collateral contemplated hereby, by the
Collateral Documents or any part thereof, as from time to time constituted, so
as to render the same available for the security and benefit of this Indenture
and of the Notes and the Guarantees secured hereby, according to the intent and
purposes herein expressed. The Issuers shall, and shall cause their Subsidiaries
to, at their own expense, take all reasonable actions (i) that are requested by
the Trustee or the Collateral Agent, or (ii) that an Officer of the Issuer has
knowledge are necessary as a legal matter, in either case of (i) or (ii), as
required to establish, maintain and perfect a security

 

82



--------------------------------------------------------------------------------

interest in and continuing Lien on all of the Collateral, in favor of the
Collateral Agent for the benefit of the Holders, superior to and prior to the
rights of all third Persons, except for holders of Priority Lien Obligations,
and subject to no Liens other than Permitted Liens and the Liens permitted by
the Collateral Documents. Without limiting the generality of the foregoing, the
Issuers shall execute or cause to be executed and shall file or cause to be
filed such financing statements, continuation statements, and fixture filings
and such mortgages, or deeds of trust in all places necessary to establish,
maintain and perfect the Liens purported to be provided for in the Collateral
Documents.

 

Section 11.02. Recording and Opinions.

 

The Issuers and the Guarantors shall furnish to the Trustee no later than March
31st in each year beginning with March 31, 2006, an Opinion of Counsel, dated as
of such date, either:

 

(a) stating that, in the opinion of such counsel, action has been taken with
respect to the recording, registering, filing, re-recording, re-registering and
re-filing of all supplemental indentures, financing statements, continuation
statements or other instruments of further assurance as is necessary to maintain
the Lien of the Collateral Documents and reciting with respect to the security
interest in the Collateral the details of such action or referring to prior
Opinions of Counsel in which such details are given, and (B) stating that, in
the opinion of such counsel, based on relevant laws as in effect on the date of
such Opinion of Counsel, all financing statements and continuation statements
have been executed and filed that are necessary as of such date and during the
succeeding 12 months fully to preserve and protect, to the extent such
protection and preservation are possible by filing, the rights of the Holders,
the Collateral Agent and the Trustee hereunder and under the Collateral
Documents with respect to the security interest in the Collateral; or

 

(b) stating that, in the opinion of such counsel, no such action is necessary to
maintain such Lien.

 

The Company will otherwise comply with the provisions of TIA §314(b).

 

Section 11.03. Release of Collateral.

 

(a) Subject to subsections (b), (c) and (d) of this Section 11.03 and the
Intercreditor Agreement, Collateral may be released from the Lien and security
interest created by the Collateral Documents at any time or from time to time in
accordance with the provisions of the Collateral Documents, the Intercreditor
Agreement or as provided hereby. In addition, subject to the terms of the
Intercreditor Agreement, upon the request of the Issuers pursuant to an
Officers’ Certificate certifying that all conditions precedent under the
Indenture have been met, then (at the sole cost and expense of the Issuers) the
Collateral Agent shall release (or cause to be released) Collateral that is
sold, conveyed or disposed of in compliance with the provisions of this
Indenture; provided, that if such sale, conveyance or disposition constitutes an
Asset Sale, the Company will apply the Net Asset Sale Proceeds in compliance
with Section 4.12. Upon receipt of such Officers’ Certificate the Collateral
Agent shall promptly execute, deliver or acknowledge any necessary or proper
instruments of termination, satisfaction or release to evidence the release of
any Collateral permitted to be released pursuant to this Indenture, the
Collateral Documents or the Intercreditor Agreement.

 

(b) No Collateral may be released from the Lien and security interest created by
the Collateral Documents pursuant to the provisions of the Collateral Documents
and the Intercreditor Agreement unless the certificate required by this Section
11.03 has been delivered to the Collateral Agent.

 

(c) At any time when a Default or Event of Default has occurred and is
continuing and the maturity of the Notes has been accelerated (whether by
declaration or otherwise) and the Trustee shall have delivered a notice of
acceleration to the Collateral Agent, no release of Collateral pursuant to the
provisions of the Collateral Documents and the Intercreditor Agreement will be
effective as against the Holders.

 

(d) The release of any Collateral from the terms of this Indenture, the
Collateral Documents and the Intercreditor Agreement shall not be deemed to
impair the security under this Indenture in contravention of the provisions
hereof if and to the extent the Collateral is released pursuant to the terms of
the Collateral

 

83



--------------------------------------------------------------------------------

Documents, this Indenture and the Intercreditor Agreement. To the extent
applicable, the Issuers shall cause TIA § 313(b), relating to reports, and TIA §
314(d), relating to the release of property or securities from the Lien and
security interest of the Collateral Documents and relating to the substitution
therefor of any property or securities to be subjected to the Lien and security
interest of the Collateral Documents, to be complied with. Any certificate or
opinion required by TIA § 314(d) may be made by an Officer of each Issuer except
in cases where TIA § 314(d) requires that such certificate or opinion be made by
an independent Person, which Person shall be an independent engineer, appraiser
or other expert selected or approved by the Trustee and the Collateral Agent in
the exercise of reasonable care.

 

Section 11.04. Certificates of the Company.

 

(a) The Issuers shall furnish to the Trustee and the Collateral Agent, prior to
each proposed release of Collateral pursuant to the Collateral Documents and the
Intercreditor Agreement:

 

(1) all documents required by TIA §314(d); and

 

(2) an Opinion of Counsel, which may be rendered by internal counsel to the
Issuers to the effect that such accompanying documents constitute all documents
required by TIA §314(d).

 

(b) The Trustee, to the extent permitted by Sections 7.01 and 7.02 hereof, and
the Collateral Agent may accept as conclusive evidence of compliance with the
foregoing provisions the appropriate statements contained in such documents and
such Opinion of Counsel.

 

(c) Notwithstanding anything to the contrary in this Section 11.04, the Issuers
shall not be required to comply with all or any portion of TIA §314(d) if it
determines, in good faith based on advice of counsel, that under the terms of
TIA §314(d) and/or any interpretation or guidance as to the meaning thereof of
the SEC or its staff, including “no action” letters or exemptive orders, all or
any portion of TIA §314(d) is inapplicable to one or a series of releases of
Collateral or the SEC will not take any action against the Issuers for failure
to comply with, or that the Issuers are exempt from, all or any portion of TIA
§314(d).

 

Section 11.05. Certificates of the Trustee.

 

In the event that the Issuers wish to release Collateral in accordance with the
Collateral Documents and the Intercreditor Agreement and has delivered the
certificates and documents required by the Collateral Documents, the
Intercreditor Agreement and Sections 11.03 and 11.04 hereof, the Trustee will
determine whether it has received all documentation required by TIA §314(d) in
connection with such release.

 

Section 11.06. Authorization of Actions to Be Taken by the Trustee and the
Collateral Agent Under the Collateral Documents.

 

Subject to the provisions of Section 7.01 and 7.02 hereof, the Trustee may, in
its sole discretion and without the consent of the Holders, direct, on behalf of
the Holders, the Collateral Agent to take all actions it deems necessary or
appropriate in order to:

 

(a) enforce any of the terms of the Collateral Documents and the Intercreditor
Agreement; and

 

(b) collect and receive any and all amounts payable in respect of the
Obligations of the Issuers and the Guarantors hereunder and under the Notes and
the Guarantees.

 

The Collateral Agent shall have the power to institute and maintain such suits
and proceedings as it may deem expedient to prevent any impairment of the
Collateral by any acts that may be unlawful or in violation of the Collateral
Documents, this Indenture or the Intercreditor Agreement, and such suits and
proceedings as the Collateral Agent may deem expedient to preserve or protect
its interests and the interests of the Holders in the Collateral (including
power to institute and maintain suits or proceedings to restrain the enforcement
of, or

 

84



--------------------------------------------------------------------------------

compliance with, any legislative or other governmental enactment, rule or order
that may be unconstitutional or otherwise invalid if the enforcement of, or
compliance with, such enactment, rule or order would impair the security
interest hereunder or be prejudicial to the interests of the Holders or of the
Collateral Agent).

 

Section 11.07. Authorization of Receipt of Funds by the Collateral Agent Under
the Collateral Documents.

 

The Collateral Agent is authorized to receive any funds for the benefit of the
Holders distributed under the Collateral Documents and the Intercreditor
Agreement, and to make further distributions of such funds to the Holders
according to the provisions of this Indenture, the Collateral Documents and the
Intercreditor Agreement.

 

Section 11.08. Termination of Security Interest.

 

Subject to the Intercreditor Agreement, upon the full and final payment and
performance of all Obligations of the Issuers and the Guarantors under this
Indenture, the Notes and the Guarantees or in connection with the discharge of
all Obligations under the Notes, the Guarantees and this Indenture as described
under Article 8 and Article 12 (including a release of Guarantees under Section
10.05 hereunder or designation of a Restricted Subsidiary as an Unrestricted
Subsidiary in accordance with the terms of this Indenture), the Trustee shall,
at the request of the Issuers, deliver an Officers’ Certificate to the
Collateral Agent stating that such Obligations have been paid in full or
discharged, as the case may be, and instruct the Collateral Agent to release the
Liens pursuant to this Indenture, the Intercreditor Agreement and the Collateral
Documents.

 

Section 11.09. Conflicts Between Indenture and Collateral Documents.

 

If any conflict or inconsistency exists between this Indenture and any of the
Collateral Documents, this Indenture shall govern; provided, however, that to
the extent a Collateral Document is governed by a law other than the internal
laws of the State of New York, this Indenture shall not require that the
internal laws of the State of New York govern such Collateral Document.

 

ARTICLE 12.

 

SATISFACTION AND DISCHARGE

 

Section 12.01. Satisfaction and Discharge.

 

This Indenture will be discharged and will cease to be of further effect as to
all Notes and Guarantees issued hereunder, when either:

 

(i) all such Notes theretofore authenticated and delivered, except lost, stolen
or destroyed Notes which have been replaced or paid and Notes for whose payment
money has theretofore been deposited in trust, have been delivered to the
Trustee for cancellation; or

 

(ii) (A) all such Notes not theretofore delivered to such Trustee for
cancellation have become due and payable by reason of the mailing of a notice of
redemption or otherwise or will become due and payable within one year and the
Issuers or any Guarantor has irrevocably deposited or caused to be deposited
with such Trustee as trust funds in trust solely for the benefit of the Holders,
cash in U.S. dollars, non-callable Government Securities, or a combination
thereof, in such amounts as will be sufficient without consideration of any
reinvestment of interest to pay and discharge the entire indebtedness on such
Notes not theretofore delivered to the Trustee for cancellation for principal,
premium, if any, and accrued interest to the date of maturity or redemption, (B)
the Issuers have paid or caused to be paid all sums payable by it under the
Indenture and (C) the Issuers have delivered irrevocable instructions to the
Trustee under the Indenture to apply the deposited money toward the payment of
such Notes at maturity or the redemption date, as the case may be; and

 

in the case of either clause (i) or (ii):

 

85



--------------------------------------------------------------------------------

(x) no Default or Event of Default has occurred and is continuing on the date of
the deposit or will occur as a result of the deposit (other than a Default or
Event of Default resulting from the borrowing of funds to be applied to such
deposit) and the deposit will not result in a breach or violation of, or
constitute a default under, any other instrument (other than the Indenture) to
which the Company or any Guarantor is a party or by which the Company or any
Guarantor is bound; and

 

(y) the Issuers shall have delivered to the Trustee an Officers’ Certificate and
Opinion of Counsel stating that all conditions precedent relating to the
satisfaction and discharge of this Indenture have been satisfied.

 

Section 12.02. Deposited Cash and U.S. Government Securities to be Held in
Trust; Other Miscellaneous Provisions.

 

Subject to Section 12.03, all cash and non-callable U.S. Government Securities
(including the proceeds thereof) deposited with the Trustee (or other qualifying
trustee, collectively for purposes of this Section 12.02, the “Trustee”)
pursuant to Section 12.01 hereof in respect of the outstanding Notes shall be
held in trust and applied by the Trustee, in accordance with the provisions of
such Notes and this Indenture, to the payment, either directly or through any
Paying Agent (including an Issuer acting as Paying Agent) as the Trustee may
determine, to the Persons entitled thereto of all sums due and to become due
thereon in respect of principal, premium, if any, and interest but such cash and
securities need not be segregated from other funds except to the extent required
by law.

 

Section 12.03. Repayment to Company.

 

Any cash or non-callable U.S. Government Securities deposited with the Trustee
or any Paying Agent, or then held by the Issuers, in trust for the payment of
the principal of, premium, if any, or interest on, any Note and remaining
unclaimed for one year after such principal, and premium, if any, or interest
has become due and payable shall be paid to the Issuers on their request or (if
then held by the Issuers) shall be discharged from such trust; and the Holder
shall thereafter, as an unsecured creditor, look only to the Issuers for payment
thereof, and all liability of the Trustee or such Paying Agent with respect to
such cash and securities, and all liability of the Issuers as trustees thereof,
shall thereupon cease; provided, however, that the Trustee or such Paying Agent,
before being required to make any such repayment, may at the expense of the
Issuers cause to be published once, in The New York Times and The Wall Street
Journal (national edition), notice that such cash and securities remains
unclaimed and that, after a date specified therein, which shall not be less than
30 days from the date of such notification or publication, any unclaimed balance
of such cash and securities then remaining shall be repaid to the Issuers.

 

ARTICLE 13.

 

MISCELLANEOUS

 

Section 13.01. Trust Indenture Act Controls.

 

If any provision of this Indenture limits, qualifies or conflicts with the
duties imposed by TIA §318(a), the imposed duties of the TIA shall control.

 

Section 13.02. Notices.

 

Any notice or communication by the Issuers, any Guarantor or the Trustee to the
other is duly given if in writing and delivered in person or mailed by first
class mail (registered or certified, return receipt requested), facsimile
transmission or overnight air courier guaranteeing next-day delivery, to the
other’s address:

 

If to the Issuers and/or any Guarantor:

 

Trump Entertainment Resorts Holdings, L.P.

Trump Entertainment Resorts Funding, Inc.

1000 Boardwalk at Virginia

 

86



--------------------------------------------------------------------------------

Atlantic City, New Jersey 08401

Attention: General Counsel

Facsimile No.: (        )     -            

 

If to the Trustee:

 

U.S. Bank National Association

60 Livingston Avenue

St. Paul, Minnesota 55107

Attention: Corporate Trust Administration

Facsimile No.: (651) 495-8097

 

The Issuers or the Trustee, by notice to the other, may designate additional or
different addresses for subsequent notices or communications.

 

All notices and communications shall be deemed to have been duly given: at the
time delivered by hand, if personally delivered; five Business Days after being
deposited in the mail, postage prepaid, if mailed; when receipt acknowledged, if
sent by facsimile transmission; and the next Business Day after timely delivery
to the courier, if sent by overnight air courier guaranteeing next-day delivery.

 

Any notice or communication to a Holder shall be mailed by first class mail,
certified or registered, return receipt requested, or by overnight air courier
guaranteeing next-day delivery to its address shown on the Security Register.
Any notice or communication shall also be so mailed to any Person described in
TIA § 313(c), to the extent required by the TIA. Failure to mail a notice or
communication to a Holder or any defect in it shall not affect its sufficiency
with respect to other Holders.

 

If a notice or communication is mailed in the manner provided above within the
time prescribed, it is duly given, whether or not the addressee receives it.

 

If the Issuers mail a notice or communication to Holders, they shall mail a copy
to the Trustee and each Agent at the same time.

 

Section 13.03. Communication by Holders of Notes with Other Holders of Notes.

 

Holders may communicate pursuant to TIA §312(b) with other Holders with respect
to their rights under this Indenture or the Notes. The Issuers, the Trustee, the
Registrar and anyone else shall have the protection of TIA §312(c).

 

Section 13.04. Certificate and Opinion as to Conditions Precedent.

 

Upon any request or application by the Issuers to the Trustee to take any action
under any provision of this Indenture, the Issuers shall furnish to the Trustee:

 

(a) an Officers’ Certificate in form and substance reasonably satisfactory to
the Trustee (which shall include the statements set forth in Section 13.05
hereof) stating that, in the opinion of the signers, all conditions precedent
and covenants, if any, provided for in this Indenture relating to the proposed
action have been complied with; and

 

(b) an Opinion of Counsel in form and substance reasonably satisfactory to the
Trustee (which shall include the statements set forth in Section 13.05 hereof)
stating that, in the opinion of such counsel, all such conditions precedent and
covenants have been complied with.

 

87



--------------------------------------------------------------------------------

Section 13.05. Statements Required in Certificate or Opinion.

 

Each certificate or opinion with respect to compliance with a condition or
covenant provided for in this Indenture (other than a certificate provided
pursuant to TIA §314(a)(4)) shall comply with the provisions of TIA §314(e) and
shall include:

 

(a) a statement that the Person making such certificate or opinion has read such
covenant or condition;

 

(b) a brief statement as to the nature and scope of the examination or
investigation upon which the statements or opinions contained in such
certificate or opinion are based;

 

(c) a statement that, in the opinion of such Person, he or she has made such
examination or investigation as is necessary to enable such Person to express an
informed opinion as to whether or not such covenant or condition has been
complied with; and

 

(d) a statement as to whether or not, in the opinion of such Person, such
condition or covenant has been complied with.

 

With respect to matters of fact, an Opinion of Counsel may rely on an Officers’
Certificate, certificates of public officials or reports or opinions of experts.

 

Section 13.06. Rules by Trustee and Agents.

 

The Trustee may make reasonable rules for action by or at a meeting of Holders.
The Registrar or Paying Agent may make reasonable rules and set reasonable
requirements for its functions.

 

Section 13.07. No Personal Liability of Directors, Officers, Employees and
Stockholders.

 

No direct or indirect stockholder, partner, member, employee, officer, director
or Partner, as such, past, present or future, of either of the Issuers, any
Guarantor or any successor entity shall have any personal liability in respect
of the obligations of the Issuers or any Guarantor under the Indenture or the
Notes or the Guarantees by reason of his, her or its status as such stockholder,
partner, member, employee, officer, director or Partner, except to the extent
such Person is an Issuer or a Guarantor.

 

Section 13.08. Governing Law.

 

THE INTERNAL LAW OF THE STATE OF NEW YORK SHALL GOVERN AND BE USED TO CONSTRUE
THIS INDENTURE, THE NOTES AND THE GUARANTEES WITHOUT GIVING EFFECT TO APPLICABLE
PRINCIPLES OF CONFLICTS OF LAW TO THE EXTENT THAT THE APPLICATION OF THE LAWS OF
ANOTHER JURISDICTION WOULD BE REQUIRED THEREBY.

 

Section 13.09. No Adverse Interpretation of Other Agreements.

 

This Indenture may not be used to interpret any other indenture, loan or debt
agreement of the Issuers or their Subsidiaries or of any other Person (other
than the Notes and the Guarantees). Any such indenture, loan or debt agreement
(other than the Notes and the Guarantees) may not be used to interpret this
Indenture.

 

Section 13.10. Successors.

 

All covenants and agreements of the Issuers in this Indenture and the Notes
shall bind its successors. All covenants and agreements of the Trustee in this
Indenture shall bind its successors.

 

88



--------------------------------------------------------------------------------

Section 13.11. Severability.

 

In case any provision in this Indenture or in the Notes shall be invalid,
illegal or unenforceable, the validity, legality and enforceability of the
remaining provisions shall not in any way be affected or impaired thereby.

 

Section 13.12. Counterpart Originals.

 

The parties may sign any number of copies of this Indenture. Each signed copy
shall be an original, but all of them together represent the same agreement.

 

Section 13.13. Table of Contents, Headings, etc.

 

The Table of Contents, Cross-Reference Table and Headings in this Indenture have
been inserted for convenience of reference only, are not to be considered a part
of this Indenture and shall in no way modify or restrict any of the terms or
provisions hereof.

 

[Signatures on following page]

 

89



--------------------------------------------------------------------------------

SIGNATURES

 

Dated as of May 20, 2005

 

ISSUERS: TRUMP ENTERTAINMENT RESORTS HOLDINGS, L.P. By: Trump Entertainment
Resorts, Inc., its general partner By:   /S/    JOHN P. BURKE    

Name: John P. Burke

   

Title: Executive Vice President and Corporate Treasurer

TRUMP ENTERTAINMENT RESORTS FUNDING, INC.

By:   /S/    JOHN P. BURKE    

Name: John P. Burke

   

Title: Corporate Treasurer

GUARANTORS:

TRUMP MARINA ASSOCIATES, LLC

By:   /S/    JOHN P. BURKE    

Name: John P. Burke

   

Title: Vice President and Treasurer

TRUMP INDIANA REALTY LLC

By:   /S/    JOHN P. BURKE    

Name: John P. Burke

   

Title: Executive Vice President and Corporate Treasurer

 

 



--------------------------------------------------------------------------------

TRUMP PLAZA ASSOCIATES, LLC

By:  

/S/    JOHN P. BURKE

   

--------------------------------------------------------------------------------

   

Name:

  John P. Burke    

Title:

  Treasurer

TRUMP TAJ MAHAL ASSOCIATES, LLC

By:  

/S/    JOHN P. BURKE

   

--------------------------------------------------------------------------------

   

Name:

  John P. Burke    

Title:

  Corporate Treasurer

TRUMP INDIANA, INC.

By:  

/S/    JOHN P. BURKE

   

--------------------------------------------------------------------------------

   

Name:

  John P. Burke    

Title:

  Treasurer TRUMP ENTERTAINMENT RESORTS DEVELOPMENT COMPANY, LLC By:  

/S/    JOHN P. BURKE

   

--------------------------------------------------------------------------------

   

Name:

  John P. Burke    

Title:

  Executive Vice President and Corporate Treasurer

 

 



--------------------------------------------------------------------------------

TRUSTEE:

U.S. BANK NATIONAL ASSOCIATION

By:   /S/    RICHARD H. PROKOSH    

Name:

 

Richard H. Prokosh

   

Title:

 

Vice President

 

 